Exhibit 10.2

FINANCING AGREEMENT

Dated as of October 19, 2006

by and among

OMEGA PROTEIN CORPORATION

and

EACH SUBSIDIARY OF OMEGA LISTED AS A BORROWER ON THE SIGNATURE

PAGES HERETO,

as Borrowers,

EACH SUBSIDIARY THEREOF LISTED AS A GUARANTOR ON THE SIGNATURE

PAGES HERETO,

as Guarantors,

THE FINANCIAL INSTITUTIONS FROM TIME TO TIME PARTY HERETO,

as Lenders,

ABLECO FINANCE LLC,

as Collateral Agent

and

as Administrative Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

Article I DEFINITIONS; CERTAIN TERMS

   1

Section 1.01

  

Definitions

   1

Section 1.02

  

Terms Generally

   31

Section 1.03

  

Accounting and Other Terms

   31

Section 1.04

  

Time References

   32

Article II THE LOANS

   32

Section 2.01

  

Commitments

   32

Section 2.02

  

Making the Loans

   33

Section 2.03

  

Repayment of Loans; Evidence of Debt

   34

Section 2.04

  

Interest

   34

Section 2.05

  

Reduction of Commitment; Prepayment of Loans

   35

Section 2.06

  

Fees

   39

Section 2.07

  

[Intentionally Omitted.]

   40

Section 2.08

  

Taxes

   40

Section 2.09

  

Replacement Lender

   42

Section 2.10

  

LIBOR Not Determinable; Illegality

   42

Section 2.11

  

Indemnity

   43

Section 2.12

  

Continuation of Loans

   44

Article III SPECIAL PROVISIONS CONCERNING THE REVOLVING CREDIT FACILITY

   44

Section 3.01

  

Letters of Credit

   44

Section 3.02

  

Collection of Accounts

   48

Section 3.03

  

Payments

   48

Section 3.04

  

Settlement Procedures

   49

Article IV FEES, PAYMENTS AND OTHER COMPENSATION

   51

Section 4.01

  

Audit and Collateral Monitoring Fees

   51

Section 4.02

  

Payments; Computations and Statements

   52

Section 4.03

  

Sharing of Payments, Etc.

   53

Section 4.04

  

Apportionment of Payments

   53

Section 4.05

  

Increased Costs and Reduced Return

   54

Section 4.06

  

Joint and Several Liability of the Borrowers

   56

Article V CONDITIONS TO LOANS

   57

Section 5.01

  

Conditions Precedent to Effectiveness

   57

Section 5.02

  

Conditions Precedent to All Loans and Letters of Credit

   61

Article VI REPRESENTATIONS AND WARRANTIES

   62

Section 6.01

  

Representations and Warranties

   62

Article VII COVENANTS OF THE LOAN PARTIES

   72

Section 7.01

  

Affirmative Covenants

   72

 

-i-



--------------------------------------------------------------------------------

Section 7.02

  

Negative Covenants

   82

Section 7.03

  

Financial Covenants

   90

Article VIII MANAGEMENT, COLLECTION AND STATUS OF ACCOUNTS AND OTHER COLLATERAL

   92

Section 8.01

  

Collection of Accounts; Management of Collateral

   92

Section 8.02

  

Accounts Documentation

   94

Section 8.03

  

Status of Accounts and Other Collateral

   94

Section 8.04

  

Collateral Custodian

   94

Article IX EVENTS OF DEFAULT

   95

Section 9.01

  

Events of Default

   95

Article X AGENTS

   98

Section 10.01

  

Appointment

   98

Section 10.02

  

Nature of Duties

   99

Section 10.03

  

Rights, Exculpation, Etc.

   100

Section 10.04

  

Reliance

   100

Section 10.05

  

Indemnification

   100

Section 10.06

  

Agents Individually

   101

Section 10.07

  

Successor Agent

   101

Section 10.08

  

Collateral Matters

   102

Section 10.09

  

Agency for Perfection

   103

Article XI GUARANTY

   103

Section 11.01

  

Guaranty

   103

Section 11.02

  

Guaranty Absolute

   104

Section 11.03

  

Waiver

   105

Section 11.04

  

Continuing Guaranty; Assignments

   105

Section 11.05

  

Subrogation

   106

Article XII MISCELLANEOUS

   106

Section 12.01

  

Notices, Etc,

   106

Section 12.02

  

Amendments, Etc,

   107

Section 12.03

  

No Waiver; Remedies, Etc.

   108

Section 12.04

  

Expenses; Taxes; Attorneys’ Fees

   108

Section 12.05

  

Right of Set-off

   109

Section 12.06

  

Severability

   110

Section 12.07

  

Assignments and Participations

   110

Section 12.08

  

Counterparts

   113

Section 12.09

  

GOVERNING LAW

   114

Section 12.10

  

CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE

   114

Section 12.11

  

WAIVER OF JURY TRIAL, ETC.

   114

Section 12.12

  

Consent by the Secured Parties

   115

Section 12.13

  

No Party Deemed Drafter

   115

Section 12.14

  

Reinstatement; Certain Payments

   115

 

-ii-



--------------------------------------------------------------------------------

Section 12.15

  

Indemnification

   115

Section 12.16

  

Omega as Agent for Loan Parties

   116

Section 12.17

  

Records

   117

Section 12.18

  

Binding Effect

   117

Section 12.19

  

Interest

   117

Section 12.20

  

Confidentiality

   118

Section 12.21

  

Integration

   119

 

-iii-



--------------------------------------------------------------------------------

SCHEDULE AND EXHIBITS

 

Schedule 1.01(A)

  

Lenders and Lenders’ Commitments

Schedule 1.01(B)

  

Inactive Subsidiaries

Schedule 6.01(e)

  

Capitalization; Subsidiaries

Schedule 6.01(f)

  

Litigation; Commercial Tort Claims

Schedule 6.01(i)

  

ERISA

Schedule 6.01(o)

  

Real Property

Schedule 6.01(q)

  

Operating Lease Obligations

Schedule 6.01(r)

  

Environmental Matters

Schedule 6.01(s)

  

Insurance

Schedule 6.01(v)

  

Bank Accounts

Schedule 6.01(w)

  

Intellectual Property

Schedule 6.01(x)

  

Material Contracts

Schedule 6.01(z)

  

Employee and Labor Matters

Schedule 6.01(dd)

   Name; Jurisdiction of Organization; Organizational ID Number; Chief Place of
Business; Chief Executive Office; FEIN

Schedule 6.01(ee)

  

Tradenames

Schedule 6.01(ff)

  

Collateral Locations

Schedule 6.01(ll)

  

Vessels

Schedule 6.01(mm)

  

Aircraft

Schedule 7.02(a)

  

Existing Liens

Schedule 7.02(b)

  

Existing Indebtedness

Schedule 7.02(e)

  

Existing Investments

Schedule 7.02(j)

  

Transactions with Affiliates

Schedule 7.02(k)

  

Limitations on Dividends and Other Payment Restrictions

Schedule 8.01

  

Cash Management Banks and Cash Management Accounts

 

Exhibit A

  

Form of Guaranty

Exhibit B

  

Form of Security Agreement

Exhibit C

  

Form of Pledge Agreement

Exhibit D

  

Form of Notice of Borrowing

Exhibit E-1

  

Form of Opinion of John D. Held, Esq.

Exhibit E-2

  

Form of Opinion of Porter & Hedges, LLP

Exhibit F

  

Form of Assignment and Acceptance

Exhibit G

  

Form of Intercompany Subordination Agreement

Exhibit H

  

Form of Landlord Waiver

 

-iv-



--------------------------------------------------------------------------------

EXECUTION VERSION

FINANCING AGREEMENT

Financing Agreement, dated as of October 19, 2006, by and among Omega Protein
Corporation, a Nevada corporation (“Omega”), each subsidiary of Omega listed as
a “Borrower” on the signature pages hereto, if any (together with Omega, each a
“Borrower” and collectively, the “Borrowers”), each subsidiary of Omega listed
as a “Guarantor” on the signature pages hereto, the financial institutions from
time to time party hereto (each a “Lender” and collectively, the “Lenders”),
Ableco Finance LLC (“Ableco”), as collateral agent for the Lenders (in such
capacity, the “Collateral Agent”), and Ableco, as administrative agent for the
Lenders (in such capacity, the “Administrative Agent” and, together with the
Collateral Agent, each an “Agent” and collectively, the “Agents”).

RECITALS

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a revolving credit facility in an aggregate principal amount
not to exceed $30,000,000 at any time outstanding, which will include a
$5,000,000 subfacility for the issuance of letters of credit, and (b) a term
loan in the principal amount of $35,000,000. The proceeds of the term loan and
the loans made under the revolving credit facility shall be used (i) to
refinance existing indebtedness of the Borrowers, (ii) to finance a portion of
the Acquisition (as defined below) in an amount not to exceed $47,500,000
(exclusive of fees and expenses relating to this Agreement and the transactions
contemplated hereby), (iii) for general working capital requirements and other
general corporate purposes of the Borrowers and (iv) to pay fees and expenses
related to this Agreement. The letters of credit will be used for general
working capital purposes and other general corporate purposes. The Lenders are
severally, and not jointly, willing to extend such credit to the Borrowers
subject to the terms and conditions hereinafter set forth.

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

ARTICLE I

DEFINITIONS; CERTAIN TERMS

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below, such meanings to be applicable
equally to both the singular and plural forms of such terms:

“Account Debtor” means each debtor, customer or obligor in any way obligated on
or in connection with any Account.

“Accounts” means, as to each Loan Party, all present and future rights of such
Loan Party to payment of a monetary obligation, whether or not earned by
performance, which is not evidenced by chattel paper or an instrument, (a) for
property that has been or is to be sold, leased, licensed, assigned, or
otherwise disposed of, (b) for services rendered or to be rendered,



--------------------------------------------------------------------------------

(c) for a secondary obligation incurred or to be incurred, or (d) arising out of
the use of a credit or charge card or information contained on or for use with
such credit or charge card.

“Acquisition” means the consummation of the transactions contemplated by the
Acquisition Agreement.

“Acquisition Agreement” means the Stock Purchase Agreement, dated September 8,
2006, by and between Omega and the Seller, as in effect on the date hereof.

“Acquisition Assets” means all of the Capital Stock proposed to be purchased by
Omega from the Seller pursuant to the Acquisition Agreement.

“Acquisition Documents” means the Acquisition Agreement and all other
agreements, instruments and documents entered into or delivered in connection
with the Acquisition.

“Action” has the meaning specified therefor in Section 12.12.

“Additional Amount” has the meaning specified therefor in Section 2.08(a).

“Additional Term Loan” has the meaning specified therefor in
Section 2.01(a)(iii) hereof.

“Administrative Agent” has the meaning specified therefor in the preamble
hereto.

“Administrative Agent’s Account” means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Secured Parties under this Agreement and the other Loan Documents.

“Administrative Borrower” has the meaning specified therefor in Section 12.16.

“AFA” means the American Fisheries Act of 1998, as amended (46 U.S.C § 31322 et
seq.), any and all successor statutes thereto, and any and all regulations
promulgated under any of the foregoing.

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
“control” of a Person means the power, directly or indirectly, either to
(i) vote 10% or more of the Capital Stock having ordinary voting power for the
election of directors of such Person or (ii) direct or cause the direction of
the management and policies of such Person whether by contract or otherwise.
Notwithstanding anything herein to the contrary, in no event shall any Agent or
any Lender be considered an “Affiliate” of any Loan Party.

“After Acquired Property” has the meaning specified therefor in Section 7.01(o).

“Agent” has the meaning specified therefor in the preamble hereto.

 

-2-



--------------------------------------------------------------------------------

“Agent Advances” has the meaning specified therefor in Section 10.08(a).

“Agreement” means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

“Aircraft Security Agreement” means a security agreement, in form and substance
satisfactory to the Collateral Agent, executed and delivered by a Loan Party in
favor of the Collateral Agent with respect to an aircraft owned by a Loan Party.

“Applicable Margin” means (a) from the Effective Date until the date on which
the Borrowers deliver to the Administrative Agent the financial statements in
accordance with Section 7.01(a)(i), commencing with the delivery by the
Borrowers of the financial statements for the fiscal quarter of Omega and its
Subsidiaries ended December 31, 2006 (the “Initial Applicable Margin Period”),
(i) 3.25%, in the case of a Revolving Loan and (ii) 4.25%, in the case of the
Term Loan or any portion thereof.

(b) After the Initial Applicable Margin Period, the relevant Applicable Margin
set forth in the table below that corresponds to the applicable Leverage Ratio
of Omega and its Subsidiaries set forth opposite thereto (as determined in
accordance with clause (c) below).

 

      Applicable Margin  

Leverage Ratio

   Revolving Loans     Term Loan  

Greater than 2.65:1.00

   3.25 %   4.25 %

Equal to or Less than 2.65:1.00

   3.00 %   4.00 %

(c) Subject to clause (a) above, the Applicable Margin shall be determined from
time to time pursuant to clause (b) above on the date on which the Borrowers
deliver to the Administrative Agent the financial statements in accordance with
Section 7.01(a)(i), commencing with the delivery by the Borrowers of the
financial statements for the fiscal quarter of Omega and its Subsidiaries ended
December 31, 2006. Subject to clause (a) above, in the event that the financial
statements for any fiscal period are not provided to the Administrative Agent in
accordance with Section 7.01(a), the Applicable Margin shall be set at the
Applicable Margin set forth in clause (a), as of the last day of the fiscal
quarter following the date on which such financial statements were required to
be delivered until the date on which such financial statements are delivered (on
such date (but not retroactively), without constituting a waiver of any Default
or Event of Default arising as a result of the Borrowers’ failure to timely
deliver such financial statements, the Applicable Margin shall be set at the
relevant Applicable Margin set forth in clause (b) above based upon the correct
calculation of the Leverage Ratio of Omega and its Subsidiaries set forth in
such compliance certificate).

 

-3-



--------------------------------------------------------------------------------

“Applicable Prepayment Premium” means, as of any date of determination, in the
case of the termination of this Agreement pursuant to clause (4) of the second
sentence of Section 2.05(a)(i) or pursuant to Section 2.05(b)(iii), an amount
equal to (a) during the period from and after the Effective Date up to and
including the date that is immediately prior to the first anniversary of the
Effective Date, 2.00% times the sum of (i) the principal amount of the Term Loan
repaid on the date of determination, plus (ii) the amount of the Total Revolving
Credit Commitment immediately prior to such repayment and (b) on or after the
date that is the first anniversary of the Effective Date, $0.00.

“Assignment and Acceptance” means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Administrative Agent,
in accordance with Section 12.07 hereof and substantially in the form of Exhibit
F hereto or such other form acceptable to the Administrative Agent.

“Assignment of Insurances” means each assignment of insurances, in form and
substance satisfactory to the Collateral Agent, executed and delivered by a Loan
Party in favor of the Mortgage Trust and relating to insurances with respect to
any Vessel.

“Authorized Officer” means, with respect to any Person, the chief executive
officer, chief financial officer, manager, president or executive vice president
of such Person.

“Availability” means at any time the difference between (i) the Revolving Credit
Cap at such time and (ii) the aggregate outstanding principal amount of all
Revolving Loans and outstanding Letter of Credit Obligations at such time.

“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. § 101, et
seq.), as amended, and any successor statute.

“Board” means the Board of Governors of the Federal Reserve System of the United
States.

“Board of Directors” means, with respect to any Person, the board of directors
(or comparable managers) of such Person or any committee thereof duly authorized
to act on behalf of the board.

“Borrower” has the meaning specified therefor in the preamble hereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in the State of New York are authorized or required to close,
provided that, with respect to the borrowing, payment or continuation of, or
determination of interest rate on, LIBOR Rate Loans, Business Day shall mean any
Business Day on which dealings in Dollars may be carried on in the interbank
eurodollar markets in New York City and London.

“Capital Expenditures” means, with respect to any Person for any period, the sum
of the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are or should be included in “property,
plant and equipment” or in a similar fixed asset account on its balance sheet,
whether such expenditures are paid in cash or

 

-4-



--------------------------------------------------------------------------------

financed (including amounts financed by Capitalized Leases), but shall not
include expenditures with respect to the Acquisition or any Permitted
Acquisition.

“Capital Guideline” means any law, rule, regulation, policy, guideline or
directive (whether or not having the force of law and whether or not the failure
to comply therewith would be unlawful) of any central bank or Governmental
Authority (i) regarding capital adequacy, capital ratios, capital requirements,
the calculation of a bank’s capital or similar matters, or (ii) affecting the
amount of capital required to be obtained or maintained by any Lender or any L/C
Issuer, any Person controlling any Lender, or any L/C Issuer or the manner in
which any Lender or any L/C Issuer, any Person controlling any Lender or any L/C
Issuer allocates capital to any of its contingent liabilities (including letters
of credit), advances, acceptances, commitments, assets or liabilities.

“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests, participations or other equivalents (however
designated and whether or not voting) of corporate stock, and (ii) with respect
to any Person that is not a corporation, any and all partnership, membership or
other equity interests of such Person, including, in each instance in clauses
(i) and (ii) above, options, warrants, convertible securities and other equity
securities.

“Capitalized Lease” means, with respect to any Person, any lease of real or
personal property by such Person as lessee which is (i) required under GAAP to
be capitalized on the balance sheet of such Person or (ii) a transaction of a
type commonly known as a “synthetic lease” (i.e., a lease transaction that is
treated as an operating lease for accounting purposes but with respect to which
payments of rent are intended to be treated as payments of principal and
interest on a loan for Federal income tax purposes).

“Capitalized Lease Obligations” means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

“Cash and Cash Equivalents” means all cash and any presently existing or
hereafter arising deposit account balances, certificates of deposit or other
financial instruments properly classified as cash equivalents under GAAP.

“Cash Management Accounts” means those bank accounts of each Loan Party
maintained at one or more Cash Management Banks listed on Schedule 8.01.

“Cash Management Agreements” means those certain deposit account control
agreements in form and substance reasonably satisfactory to the Administrative
Agent, each of which is among the Administrative Agent, one or more of the
Borrowers and one of the Cash Management Banks.

“Cash Management Bank” has the meaning specified therefor in Section 8.01.

 

-5-



--------------------------------------------------------------------------------

“Change of Control” means each occurrence of any of the following:

(a) the acquisition, directly or indirectly, by any Person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) of beneficial ownership of more
than 50% of the aggregate outstanding voting power of the Capital Stock of
Omega;

(b) Omega shall cease to have beneficial ownership (as defined in Rule 13d-3
under the Exchange Act) of 100% of the aggregate voting power of the Capital
Stock of each other Loan Party, free and clear of all Liens (other than any
Liens granted hereunder and Permitted Liens); provided, however, that Loan
Parties may be merged, liquidated, consolidated or disposed of as permitted in
Section 7.02(c) and such merger, liquidation, consolidation or disposition shall
not constitute a “Change of Control” hereunder; or

(c) except as permitted by Section 7.02(c), (i) any Loan Party consolidates or
amalgamates with or merges into another entity or conveys, transfers or leases
all or substantially all of its property and assets to another Person, or
(ii) any entity consolidates or amalgamates with or merges into any Loan Party
in a transaction pursuant to which the outstanding voting Capital Stock of such
Loan Party is reclassified or changed into or exchanged for cash, securities or
other property, other than any such transaction described in this clause (ii) in
which either (A) in the case of any such transaction involving Omega, no Person
or group (within the meaning of Section 13(d)(3) of the Exchange Act) other than
a Permitted Holder has, directly or indirectly, acquired beneficial ownership of
more than 50% of the aggregate outstanding voting Capital Stock of Omega or
(B) in the case of any such transaction involving a Loan Party other than Omega,
Omega has beneficial ownership of 100% of the aggregate voting power of all
Capital Stock of the resulting, surviving or transferee entity.

“Closing Fee” has the meaning specified therefor in Section 2.06(a).

“Collateral” means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person to any Secured Party as
security for all or any part of the Obligations.

“Collateral Agent” has the meaning specified therefor in the preamble hereto.

“Collections” means all cash, checks, notes, instruments and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds
and tax refunds) of the Loan Parties, other than cash collected by a Loan Party
on behalf of a customer to the extent such cash (or a portion thereof) is
required to be remitted to such customer.

“Commitments” means, with respect to each Lender, such Lender’s Revolving Credit
Commitment and Term Loan Commitment.

“Consolidated EBITDA” means, as to any Person, with respect to any period, an
amount equal to the Consolidated Net Income of such Person and its Subsidiaries
for such period plus, without duplication, the sum of the following to the
extent deducted in the computation of Consolidated Net Income of such Person:
(i) depreciation and amortization for such period; plus (ii) Consolidated Net
Interest Expense for such period; plus (iii) income tax expense; plus
(iv) losses directly resulting from natural disasters occurring prior to the
Effective Date, as described in Note 11 (Hurricane Losses) of Omega’s Form 10-Q
for the period ended September

 

-6-



--------------------------------------------------------------------------------

30, 2005 which was filed with the SEC; plus (v) any non-cash extraordinary or
non-cash non-recurring losses (or minus any non-cash extraordinary or non-cash
non-recurring gains), all in accordance with GAAP.

“Consolidated Funded Indebtedness” means, with respect to any Person at any
date, all Indebtedness of the types in clauses (i), (ii), (iii), (iv), (v),
(vi) and (viii) of the defined term “Indebtedness” of such Person (minus the
amount of unrestricted cash and marketable securities held by such Person),
determined on a consolidated basis in accordance with GAAP, that by its terms
matures more than one year after the date of calculation, and any such
Indebtedness maturing within one year from such date which is renewable or
extendable at the option of such Person to a date more than one year from such
date, including, in any event, with respect to Omega and its Subsidiaries, the
Revolving Loans.

“Consolidated Net Income” means, with respect to any Person for any period, the
net income (loss) of such Person and its Subsidiaries for such period,
determined on a consolidated basis and in accordance with GAAP.

“Consolidated Net Interest Expense” means, with respect to any Person for any
period, gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person, less (i) the sum of (A) interest income for such period and (B) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (ii) the sum of (A) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (B) the upfront costs
or fees for such period associated with Hedging Agreements (to the extent not
included in gross interest expense), in each case, determined on a consolidated
basis and in accordance with GAAP.

“Contingent Obligation” means, with respect to any Person, any obligation of
such Person guaranteeing or intended to guarantee any Indebtedness, leases or
other obligations (“primary obligations”) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, (i) the direct or indirect guaranty, endorsement (other than for
collection or deposit in the ordinary course of business), co-making,
discounting with recourse or sale with recourse by such Person of the obligation
of a primary obligor, (ii) the obligation to make take-or-pay or similar
payments, if required, regardless of nonperformance by any other party or
parties to an agreement, and (iii) any obligation of such Person, whether or not
contingent, (A) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (B) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (C) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (D) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term “Contingent Obligation” shall not include any
customary indemnities or product warranties extended in the ordinary course of
business. The amount of any Contingent Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the primary obligation

 

-7-



--------------------------------------------------------------------------------

with respect to which such Contingent Obligation is made (or, if less, the
maximum amount of such primary obligation for which such Person may be liable
pursuant to the terms of the instrument evidencing such Contingent Obligation)
or, if not stated or determinable, the maximum reasonably anticipated liability
with respect thereto (assuming such Person is required to perform thereunder),
as determined by such Person in good faith.

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to the Agents, executed and delivered by the applicable Loan Party,
Administrative Agent, and the securities intermediary with respect to a
securities account, or a bank with respect to a deposit account.

“Current Value” has the meaning specified therefor in Section 7.01(o) hereof.

“Default” means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

“Designated Acquisition” means the acquisition of all of the Capital Stock of
any Person or all or substantially all of the assets of any Person.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person, excluding any sales of Inventory in the ordinary course of business on
ordinary business terms.

“Dollar”, “Dollars” and the symbol “$” each means lawful money of the United
States of America.

“Domestic Subsidiary” means a Subsidiary of any Loan Party that is incorporated
or organized under the laws of the United States of America or any State
thereof.

“Effective Date” means the date, on or before October 19, 2006, on which all of
the conditions precedent set forth in Section 5.01 are satisfied or waived and
the initial Loans are made.

“Eligible Vessels” means each of the Vessels, other than any Ineligible Vessels.

“Employee Plan” means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the six (6) calendar years preceding the date of any borrowing hereunder)
for employees of any Loan Party or any of its ERISA Affiliates.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (i) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in

 

-8-



--------------------------------------------------------------------------------

interest; (ii) from adjoining properties or businesses; or (iii) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

“Environmental Laws” means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.), the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), the Pipeline
Safety Act (49 U.S.C. § 601) and the Oil Pollution Act, (33 U.S.C. § 2701), as
such laws may be amended or otherwise modified from time to time, and any other
present or future federal, state, local or foreign statute, ordinance, rule,
regulation, order, judgment, decree, permit, license or other binding
determination of any Governmental Authority imposing liability or establishing
standards of conduct for protection of the environment or other government
restrictions relating to the protection of the environment or the Release,
deposit or migration of any Hazardous Materials into the environment.

“Environmental Liabilities and Costs” means all liabilities, monetary
obligations, Remedial Actions, losses, damages, consequential damages, punitive
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (i) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (ii) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

“Equipment” means all of the Loan Parties’ now owned and hereafter acquired
equipment, wherever located, including machinery, data processing and computer
equipment and computer hardware and software, whether owned or licensed, and
including embedded software, vehicles, tools, furniture, fixtures, all
attachments, accessions and property now or hereafter affixed thereto or used in
connection therewith, and substitutions and replacements thereof, wherever
located.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

“ERISA Affiliate” means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a “controlled group” within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 

-9-



--------------------------------------------------------------------------------

“Event of Default” means any of the events set forth in Section 9.01.

“Excess Cash Flow” means, with respect to any Person for any period,
(i) Consolidated EBITDA of such Person and its Subsidiaries for such period,
less (ii) the sum of (A) all scheduled, mandatory and optional cash principal
payments on the Loans made during such period (but, in the case of the Revolving
Loans, only to the extent that the Total Revolving Credit Commitment is
permanently reduced by the amount of such payments), and all scheduled cash
principal payments on other Indebtedness of such Person or any of its
Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement, (B) the cash portion of Capital Expenditures made by such Person and
its Subsidiaries during such period to the extent permitted to be made under
this Agreement, (C) the cash portion of Consolidated Net Interest Expense for
such period, (D) income taxes paid by such Person and its Subsidiaries for such
period, and (E) the cash contribution to Omega’s pension plan paid by such
Person and its Subsidiaries for such period.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Existing Credit Facility” means that certain Loan and Security Agreement dated
as of December 20, 2000, as amended, by and among Bank of America, N.A., Omega
and the guarantors named therein.

“Existing Lender” means the lenders party to the Existing Credit Facility.

“Exclusive Economic Zone” means the zone established by Presidential
Proclamation 5030, of March 10, 1983 (16 U.S.C § 1453 note), and any successor
thereto.

“Extraordinary Receipts” means any cash received by any Loan Party (net of any
associated taxes paid or payable and any costs reasonably incurred in connection
with the collection or receipt thereof) not in the ordinary course of business
(and not consisting of proceeds described in Section 2.05(c)(iv), (v) or
(viii) hereof) consisting of (i) foreign, United States, state or local tax
refunds in excess of $250,000 in any Fiscal Year, (ii) pension plan reversion,
(iii) proceeds of insurance (net of taxes paid or payable by a Loan Party as a
result of its receipt of such proceeds), provided that, if no Event of Default
exists at the time a Loan Party receives such proceeds, insurance proceeds
currently due to the Loan Parties related to hurricane losses in an amount up to
$8,000,000 shall be excluded from Extraordinary Receipts, (iv) judgments,
proceeds of settlements or other consideration of any kind of connection with
any cause of action, (v) condemnation awards (and payments in lieu thereof),
(vi) indemnity payments and (vii) any purchase price adjustment received in
connection with any purchase agreement, and (viii) funds transferred to Omega
pursuant to Section 4(c) of the Escrow Agreement (as defined in the Acquisition
Agreement) in connection with the termination thereof.

“Facility” means each real property described on Schedule 6.01(o), including,
without limitation, the land on which such facility is located, all buildings
and other improvements thereon, all fixtures located at or used in connection
with such facility, all whether now owned or hereafter acquired.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal to, for each day during such period, the weighted average of the
rates on overnight Federal

 

-10-



--------------------------------------------------------------------------------

funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Final Maturity Date” means October 19, 2011, or such earlier date on which any
Loan shall become due and payable in full in accordance with the terms of this
Agreement and the other Loan Documents.

“Financial Statements” means (i) the audited consolidated balance sheet of Omega
and its Subsidiaries for the Fiscal Year ended December 31, 2005, and the
related consolidated statements of operations, stockholders’ equity and cash
flows for the Fiscal Year then ended and (ii) the unaudited consolidated balance
sheet of Omega and its Subsidiaries for the eight (8) months ended August 31,
2006, and the related consolidated statements of operations, stockholders’
equity and cash flows for the eight months (8) months then ended.

“First Preferred Ship Mortgage” means each first preferred fleet mortgage or
first preferred ship mortgage, in form and substance satisfactory to the
Collateral Agent, executed and delivered by a Loan Party in favor of the
Mortgage Trust with respect to an Eligible Vessel.

“Fiscal Year” means the fiscal year of Omega and its Subsidiaries ending on or
about December 31st of each year.

“Fishing Industry Vessel” has the meaning ascribed to such term in 46 C.F.R.
§356.3(j).

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (i) the result of (A) Consolidated EBITDA of such Person and its
Subsidiaries for such period minus (B) Capital Expenditures made by such Person
and its Subsidiaries during such period minus (C) income taxes paid or payable
by such Person and its Subsidiaries during such period, to (ii) the sum of
(A) all principal of Consolidated Funded Indebtedness of such Person and its
Subsidiaries scheduled to be paid (other than payments pursuant to Section
2.05(c)) during such period to the extent there is an equivalent permanent
reduction in the commitments thereunder, plus (B) Consolidated Net Interest
Expense of such Person and its Subsidiaries paid or payable during such period,
plus (C) cash dividends or distributions paid by such Person and its
Subsidiaries (other than, in the case of any Loan Party, dividends or
distributions paid by such Loan Party to any other Loan Party) during such
period.

“Foreign Subsidiary” means a Subsidiary of any Loan Party that is not
incorporated or organized under the laws of the United States of America or any
state thereof.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, “GAAP” shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that would, if applicable, affect in any respect the calculation
of any covenant

 

-11-



--------------------------------------------------------------------------------

contained in Section 7.03 hereof, the Collateral Agent and the Administrative
Borrower shall negotiate in good faith amendments to the provisions of this
Agreement that relate to the calculation of such covenant with the intent of
having the respective positions of the Lenders and the Borrowers after such
change in GAAP conform as nearly as possible to their respective positions as of
the date of this Agreement and, until any such amendments have been agreed upon,
the covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

“Governmental Authority” means, collectively, any nation or government, any
foreign, Federal, state, city, town, municipality, county, local or other
political subdivision thereof or thereto, any department, commission, board,
bureau, instrumentality, agency or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government, and any arbitration panel, commission or other
similar dispute resolution panel or body.

“Guaranteed Obligations” has the meaning specified therefor in Section 11.01.

“Guarantor” means (i) each Subsidiary of Omega listed as a “Guarantor” on the
signature pages hereto, and (ii) each other Person which guarantees, pursuant to
Section 7.01(b) or otherwise, all or any part of the Obligations.

“Guaranty” means (i) the guaranty of each Guarantor party hereto contained in
ARTICLE XI hereof, and (ii) each guaranty substantially in the form of Exhibit
A, made by any other Guarantor in favor of the Collateral Agent for the benefit
of the Secured Parties pursuant to Section 7.01(b) or otherwise.

“Hazardous Material” means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified as such
in any Environmental Law and which is present in the environment in such
quantity or state that it contravenes any Environmental Law; (b) petroleum and
its refined products; (c) polychlorinated biphenyls; (d) any substance
exhibiting a hazardous waste characteristic, including, without limitation,
corrosivity, ignitability, toxicity or reactivity as well as any radioactive or
explosive materials; and (e) any raw materials, building components (including,
without limitation, asbestos-containing materials) and manufactured products
containing hazardous substances listed or classified as such under Environmental
Laws.

“Hedging Agreement” means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in

 

-12-



--------------------------------------------------------------------------------

connection with any such agreement or arrangement, but excluding normal forward
contracting for energy in the ordinary course of business.

“Highest Lawful Rate” means, with respect to any Secured Party, the maximum
non-usurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved, charged or received on the Obligations under
laws applicable to such Secured Party which are currently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

“Inactive Subsidiary” means (i) as of the Effective Date, each direct or
indirect subsidiary of Omega listed on Schedule 1.01(B), and (ii) any additional
direct or indirect Subsidiary of Omega hereafter acquired or formed by Omega or
any of its Subsidiaries which has no material assets or liabilities; provided,
however, that an Inactive Subsidiary shall cease to be an Inactive Subsidiary
hereunder at such time, if any, that such former Inactive Subsidiary acquires
any material assets.

“Indebtedness” means, with respect to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money; (ii) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables or other accounts payable incurred in the ordinary course of such
Person’s business and not outstanding for more than ninety (90) days after the
date such payable was created or if after such 90-day period are being contested
in good faith); (iii) all obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments or upon which interest payments
are customarily made; (iv) all reimbursement, payment or other obligations and
liabilities of such Person created or arising under any conditional sales or
other title retention agreement with respect to property used and/or acquired by
such Person, even though the rights and remedies of the lessor, seller and/or
lender thereunder may be limited to repossession or sale of such property;
(v) all Capitalized Lease Obligations of such Person; (vi) all obligations and
liabilities, contingent or otherwise, of such Person, in respect of letters of
credit, acceptances, government guarantee programs (including under NMFFP or any
NMFFP Financing) and similar facilities (other than obligations in respect of
letters of credit that are fully cash collateralized as permitted under this
Agreement); (vii) all obligations and liabilities, calculated on a basis
satisfactory to the Collateral Agent and in accordance with accepted practice,
of such Person under Hedging Agreements; (viii) all monetary obligations under
any receivables factoring, receivable sales or similar transactions and all
monetary obligations under any synthetic lease, tax ownership/operating lease,
off-balance sheet financing or similar financing other than operating leases;
(ix) all Contingent Obligations; (x) liabilities incurred under Title IV of
ERISA with respect to any plan (other than a Multiemployer Plan) covered by
Title IV of ERISA and maintained for employees of such Person or any of its
ERISA Affiliates; (xi) withdrawal liability incurred under ERISA by such Person
or any of its ERISA Affiliates with respect to any Multiemployer Plan; and
(xi) all obligations referred to in clauses (i) through (xi) of this definition
of another Person secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) a Lien upon
property owned by such Person, even though such Person has not assumed or become
liable for the payment of such Indebtedness. The Indebtedness of any Person
shall include the Indebtedness of any partnership of or joint venture in which
such Person is a general partner or a joint venturer.

 

-13-



--------------------------------------------------------------------------------

“Indemnified Matters” has the meaning specified therefor in Section 12.15(a).

“Indemnitees” has the meaning specified therefor in Section 12.15(a).

“Ineligible Vessel” means (i) the Vessels identified on Schedule 6.01(ll) as the
collateral for the Indebtedness permitted under clause (g)(i) of the definition
of “Permitted Indebtedness” and (ii) any Vessel that at the time of
determination is mortgaged to secure any NMFFP Financing owed by any Loan Party
under the NMFFP to the extent such NMFFP Financing constitutes Permitted
Indebtedness; provided that (a) if any such Vessel described in clause (i) or
clause (ii) above shall cease to secure any NMFFP Financing, including as the
result of the satisfaction or discharge of such NMFFP Financing, the release of
all Loan Parties obligations thereunder or the release of such Vessel as
security therefor, or (b) any such Vessel is required to be pledged to the
Mortgage Trust pursuant to Section 7.01(r) such Vessel shall no longer
constitute an “Ineligible Vessel”.

“Initial Term Loan” means, collectively, the loans made by the Term Loan Lenders
to the Borrowers on the Effective Date pursuant to Section 2.01(a)(ii).

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other bankruptcy or
insolvency law, assignments for the benefit of creditors, formal or informal
moratoria, compositions, or extensions generally with creditors, or proceedings
seeking reorganization, arrangement, or other similar relief.

“Intellectual Property” means all foreign and domestic (i) trademarks, service
marks, brand names, certification marks, collective marks, d/b/a’s, Internet
domain names, logos, symbols, trade dress, assumed names, fictitious names,
trade names, and other indicia of origin, all applications and registrations for
all of the foregoing, and all goodwill associated therewith and symbolized
thereby, including without limitation all extensions, modifications and renewals
of same; (ii) inventions, discoveries and ideas, whether patentable or not, and
all patents, registrations, and applications therefor, including without
limitation divisions, continuations, continuations-in-part and renewal
applications, and including without limitation renewals, extensions and
reissues; (iii) confidential and proprietary information, trade secrets and
know-how, including without limitation processes, schematics, databases,
formulae, drawings, prototypes, models, designs and customer lists
(collectively, “Trade Secrets”); (iv) published and unpublished works of
authorship, whether copyrightable or not, copyrights therein and thereto, and
registrations and applications therefor, and all renewals, extensions,
restorations and reversions thereof; and (v) all other intellectual property or
proprietary rights and claims or causes of action arising out of or related to
any infringement, misappropriation or other violation of any of the foregoing,
including without limitation rights to recover for past, present and future
violations thereof.

“Intercompany Subordination Agreement” means the Intercompany Subordination
Agreement, dated as of the date hereof, made by the Loan Parties in favor of the
Agents for the benefit of the Secured Parties, substantially in the form of
Exhibit G.

 

-14-



--------------------------------------------------------------------------------

“Interest Payment Date” means, in respect of each Loan, monthly, in arrears, on
the first day of each month, commencing on the first day of the month following
the month in which such Loan is made, on the date of any prepayment (on the
amount prepaid) and at maturity (whether upon demand, by acceleration or
otherwise).

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the borrowing date or the date of any continuation of such LIBOR Loan, as the
case may be, and ending thirty (30), sixty (60) or ninety (90) days thereafter,
provided, that (i) any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day, unless
such Business Day falls in another calendar month, in which case such Interest
Period shall end on the next preceding Business Day, (ii) no Interest Period for
any LIBOR Loan shall end after the Final Maturity Date, and (iii) no more than
five (5) Interest Periods in the aggregate for the Borrowers may exist at any
one time.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

“Inventory” means, with respect to any Person, all goods and merchandise of such
Person, including, without limitation, all raw materials, work-in-process,
packaging, supplies, materials and finished goods of every nature used or usable
in such Person’s business or in connection with the shipping, storing,
advertising or sale of such goods and merchandise, whether now owned or
hereafter acquired, and all such other property the sale or other disposition of
which would give rise to an Account or cash.

“Jones Act” means Section 27 of the Merchant Marine Act of 1920, as amended
(recodified at 46 U.S.C. § 1201 et seq.), and all successor statutes thereto,
and any and all regulations promulgated under any thereof.

“L/C Issuer” means Wachovia or such other bank that is approved by
Administrative Agent that shall issue a Letter of Credit for the account of a
Borrower and shall have agreed in a manner satisfactory to Administrative Agent
to be subject to the terms hereof as an L/C Issuer.

“Lease” means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

“Lender” means collectively, the Revolving Loan Lenders and the Term Loan
Lenders.

“Letter of Credit Collateral Account” means a deposit account with a bank
acceptable to the Administrative Agent, which account shall be under the sole
dominion and control of the Collateral Agent and subject to a perfected, first
priority security interest in favor of the Collateral Agent, for the benefit of
the Secured Parties.

“Letter of Credit Documents” means, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether

 

-15-



--------------------------------------------------------------------------------

general in application or applicable only to such Letter of Credit) governing or
providing for (a) the rights and obligations of the parties concerned or at risk
or (b) any collateral security for such obligations.

“Letter of Credit Fees” has the meaning specified therefor in Section 3.01(b).

“Letter of Credit Limit” means $5,000,000.

“Letter of Credit Obligations” means, at any time, the sum of (a) the aggregate
undrawn amount of all Letters of Credit outstanding at such time, plus (b) the
aggregate amount of all drawings under Letters of Credit for which L/C Issuer
has not at such time been reimbursed, plus (c) without duplication, the
aggregate amount of all payments made by each Lender to L/C Issuer with respect
to such Lender’s participation in Letters of Credit as provided in Section 3.01
for which Borrowers have not at such time reimbursed the Revolving Loan Lenders,
whether by way of a Revolving Loan or otherwise.

“Letters of Credit” means all letters of credit issued by an L/C Issuer for the
account of any Borrower pursuant to this Agreement, and all amendments,
renewals, extensions or replacements thereof.

“Leverage Ratio” means, with respect to any Person and its Subsidiaries, as of
any date of determination, the ratio of (i) the difference between
(A) Consolidated Funded Indebtedness of such Person and its Subsidiaries as of
such date and (B) the aggregate amount of all unrestricted cash on hand and
marketable securities held by such Person and its Subsidiaries as of such date
to (ii) Consolidated EBITDA of such Person and its Subsidiaries for the twelve
(12) consecutive month period ending on such date.

“LIBOR” means with respect to the Interest Period for a LIBOR Rate Loan, the
interest rate per annum equal to the arithmetic average of the rates of interest
per annum (rounded upwards, if necessary, to the next one-sixteenth (1/16) of
one (1%) percent) at which the Reference Bank is offered deposits of United
States dollars in the London interbank market (or other LIBOR market selected by
a Borrower or the Administrative Borrower on behalf of such Borrower and
approved by the Administrative Agent) on or about 9:00 a.m. (New York time) two
(2) Business Days prior to the commencement of such Interest Period in amounts
substantially equal to the principal amount of the LIBOR Rate Loans made to, or
requested by and available to such Borrower in accordance with this Agreement,
with a maturity of comparable duration to the Interest Period selected by or on
behalf of a Borrower.

“LIBOR Rate” means, with respect to each Interest Period for any LIBOR Rate
Loan, the rate per annum (rounded upwards, if necessary, to the next
one-sixteenth (1/16) of one (1%) percent) determined by dividing (a) the LIBOR
for such Interest Period by (b) a percentage equal to: (i) one (1) minus
(ii) the Reserve Percentage. For purposes hereof, “Reserve Percentage” shall
mean the reserve percentage, expressed as a decimal, prescribed by any United
States or foreign banking authority for determining the reserve requirement
which is or would be applicable to deposits of United States dollars in a
non-United States or an international banking office of the Reference Bank used
to fund a LIBOR Rate Loan or any LIBOR Rate Loan made with the proceeds of such
deposit, whether or not the Reference Bank actually holds or has made

 

-16-



--------------------------------------------------------------------------------

any such deposits or loans. The LIBOR Rate shall be adjusted on and as of the
effective day of any change in the Reserve Percentage.

“LIBOR Rate Loan” means any Loan or a portion thereof bearing interest
calculated based upon the LIBOR Rate.

“Licensed Intellectual Property” has the meaning specified therefor in
Section 6.01(w).

“Lien” means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

“Loan” means the Term Loan or any Revolving Loan made by an Agent or a Lender to
the Borrowers pursuant to ARTICLE II hereof.

“Loan Account” means an account maintained hereunder by the Administrative Agent
on its books of account at its Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

“Loan Document” means this Agreement, any Guaranty, any Security Agreement, any
First Preferred Ship Mortgage, any Assignment of Insurances, any Pledge
Agreement, any Mortgage, any Aircraft Security Agreement, any Control Agreement,
the Mortgage Trust Agreement, the Intercompany Subordination Agreement, the UCC
Filing Authorization Letter, the Cash Management Agreements, the Wilmington Fee
Letter, and any other agreement, instrument, and other document executed and
delivered by any Loan Party pursuant hereto or thereto or otherwise evidencing
or securing any Loan, any Letter of Credit Obligation or any other Obligation.

“Loan Party” means any Borrower and any Guarantor.

“Loan Servicing Fee” has the meaning specified therefor in Section 2.06(c).

“MARAD” means the United States Maritime Administration.

“Material Adverse Effect” means a material adverse effect on any of (i) the
operations, business, assets, properties, condition (financial or otherwise) or
prospects of Omega or the Loan Parties taken as a whole, (ii) the ability of any
Loan Party to perform any of its obligations under any Loan Document to which it
is a party, (iii) the legality, validity or enforceability of this Agreement or
any other Loan Document, (iv) the rights and remedies of any Secured Party under
any Loan Document, or (v) the validity, perfection or priority of a Lien in
favor of the Collateral Agent for the benefit of the Secured Parties on any of
the Collateral.

 

-17-



--------------------------------------------------------------------------------

“Material Contract” means, with respect to any Loan Party, any written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement, a
copy of which would be required to be filed with the SEC as an exhibit to
Omega’s annual report on Form 10-K.

“Mortgage” means any mortgage (including, without limitation, a leasehold
mortgage, but excluding any First Preferred Ship Mortgages), deed of trust or
deed to secure debt, in recordable form and in form and substance reasonably
satisfactory to the Collateral Agent, made by the applicable Loan Party in favor
of the Collateral Agent or the Mortgage Trust, as the case may be, for the
benefit of the Secured Parties, securing the Obligations and delivered to the
Collateral Agent or the Mortgage Trust, as the case may be, pursuant to
Section 5.01(d), 7.01(b), 7.01(o) or otherwise.

“Mortgage Trust” means Omega Master Vessel Trust 2006, the Delaware statutory
trust created pursuant to the Mortgage Trust Agreement.

“Mortgage Trustee” means Wilmington, not in its individual capacity, but solely
as trustee under the Mortgage Trust Agreement, and each co-trustee, separate
trustee and successor trustee appointed in accordance with the Mortgage Trust
Agreement.

“Mortgage Trust Agreement” means the Master Vessel Trust Agreement between the
Collateral Agent and the Mortgage Trustee pertaining to the Mortgage Trust.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA to which any Loan Party or any of its ERISA
Affiliates has contributed to, or has been obligated to contribute, at any time
during the preceding six (6) years.

“Net Cash Proceeds” means (i) with respect to any Disposition by any Person or
any of its Subsidiaries, the amount of Cash and Cash Equivalents received
(directly or indirectly) from time to time (whether as initial consideration or
through the payment or disposition of deferred consideration) by or on behalf of
such Person or such Subsidiary, in connection therewith after deducting
therefrom only (A) the amount of any Indebtedness secured by any Lien permitted
by Section 7.02(a) on any asset (other than Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such Disposition (other than Indebtedness under this Agreement),
(B) reasonable expenses related thereto incurred by such Person or such
Subsidiary in connection therewith, (C) transfer taxes paid to any taxing
authorities by such Person or such Subsidiary in connection therewith and
(D) net income taxes to be paid in connection with such Disposition (after
taking into account any tax credits or deductions and any tax sharing
arrangements with Persons other than such Person and its Affiliates) and
(ii) with respect to the issuance or incurrence of any Indebtedness by any
Person or any of its Subsidiaries, or the sale or issuance by any Person or any
of its Subsidiaries of any shares of its Capital Stock, the aggregate amount of
Cash and Cash Equivalents received (directly or indirectly) from time to time
(whether as initial consideration or through the payment or disposition of
deferred consideration) by or on behalf of such Person or such Subsidiary in
connection therewith, after deducting therefrom only (A) reasonable expenses
related thereto incurred by such Person or such Subsidiary in connection
therewith, (B) transfer taxes paid by such Person or such Subsidiary in
connection therewith and (C) net income taxes to be paid in connection (after
taking into account any tax credits or deductions and any tax sharing

 

-18-



--------------------------------------------------------------------------------

arrangements); in each case of clause (i) and (ii) to the extent, but only to
the extent, that the amounts so deducted are (x) actually paid to a Person that,
except in the case of reasonable out-of-pocket expenses, is not an Affiliate of
such Person or any of its Subsidiaries and (y) properly attributable to such
transaction or to the asset that is the subject thereof.

“New Lending Office” has the meaning specified therefor in Section 2.08(d).

“NMFFP” means the National Marine Fisheries Finance Program.

“NMFFP Financing” means any obligation, whether actual or contingent, to repay
any amount advanced or that may be advanced by the United States, acting under
Title XI, by or through the Secretary of Commerce or any other instrumentality,
pursuant to a loan guarantee made available pursuant to Title XI.

“NMFFP Indebtedness” means any Indebtedness in respect of NMFFP Financing
(i) outstanding on the Effective Date and described on Schedule 7.02(b) or
(ii) incurred by a Loan Party pursuant to clause (g) of the definition of
“Permitted Indebtedness”.

“Non-U.S. Lender “ has the meaning specified therefor in Section 2.08(d).

“Notice of Borrowing” has the meaning specified therefor in Section 2.02(a).

“Obligations” means all present and future indebtedness, obligations, and
liabilities of each Loan Party to any Secured Party, whether or not the right of
payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any Insolvency Proceeding, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document,
any Letter of Credit or any other document made, delivered or given in
connection herewith or therewith. Without limiting the generality of the
foregoing, the Obligations of each Loan Party under the Loan Documents include
(a) the obligation to pay principal, interest, charges, expenses, fees,
attorneys’ fees and disbursements, indemnities and other amounts payable by such
Person under the Loan Documents, whether now existing or hereafter arising,
whether arising before, during or after the initial or any renewal term of this
Agreement or after the commencement of any case with respect to such Loan Party
under the Bankruptcy Code (including the payment of interest and other amounts
which would accrue and become due but for the commencement of such case, whether
or not such amounts are allowed or allowable in whole or in part in such case),
and (b) the obligation of such Person to reimburse any amount in respect of any
of the foregoing that any Secured Party (in its sole discretion) may elect to
pay or advance on behalf of such Person.

“Omega” has the meaning specified therefor in the preamble hereto.

“Operating Lease Obligations” means all obligations for the payment of rent for
any real or personal property under leases or agreements to lease, other than
Capitalized Lease Obligations.

“Other Taxes” has the meaning specified therefor in Section 2.08(b).

 

-19-



--------------------------------------------------------------------------------

“Owned Intellectual Property” has the meaning specified therefor in
Section 6.01(w).

“Participant Register” has the meaning specified therefor in Section 12.07(g).

“Payment Office” means the Administrative Agent’s office located at 299 Park
Avenue, New York, New York 10171, or at such other office or offices of the
Administrative Agent as may be designated in writing from time to time by the
Administrative Agent to the Collateral Agent and the Administrative Borrower.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Permitted Acquisition” means any Designated Acquisition by a Loan Party or any
wholly-owned Subsidiary of a Loan Party to the extent that each of the following
conditions shall have been satisfied:

(a) to the extent the Designated Acquisition will be financed in whole or in
part with the proceeds of any Loan, the conditions set forth in Section 5.01
shall have been satisfied;

(b) Omega shall have furnished to the Collateral Agent at least 7 Business Days
prior to the consummation of such Designated Acquisition (1) an executed term
sheet and/or commitment letter (setting forth in reasonable detail the terms and
conditions of such Acquisition) and, at the request of the Collateral Agent,
such other information and documents that the Collateral Agent may request,
including, without limitation, executed counterparts of the respective
agreements, instruments or other documents pursuant to which such Designated
Acquisition is to be consummated (including, without limitation, any related
management, non-compete, employment, option or other material agreements), any
schedules to such agreements, instruments or other documents and all other
material ancillary agreements, instruments or other documents to be executed or
delivered in connection therewith, (2) pro forma financial statements of Omega
and its Subsidiaries after the consummation of such Acquisition, (3) a
certificate of the chief financial officer of Omega, demonstrating on a pro
forma basis compliance with all covenants set forth in Section 7.03 hereof after
the consummation of such Designated Acquisition, and (4) copies of such other
agreements, instruments or other documents (including, without limitation,
drafts of the Loan Documents required by Section 7.01(b)) as the Collateral
Agent shall reasonably request;

(c) the agreements, instruments and other documents referred to in paragraph
(b) above shall provide that (1) neither the Loan Parties nor any of their
Subsidiaries shall, in connection with such Designated Acquisition, assume or
remain liable in respect of any Indebtedness, including any Indebtedness of any
Subsidiary acquired in connection with such Designated Acquisition (except for
Permitted Indebtedness and other obligations incurred in the ordinary course of
business in operating the property so acquired and necessary and desirable to
the continued operation of such property and except for Indebtedness that the
Collateral Agent otherwise expressly consents to in writing after its review of
the terms of the proposed Acquisition), and (2) all property to be so acquired
in connection with such Designated

 

-20-



--------------------------------------------------------------------------------

Acquisition shall be free and clear of any and all Liens, except for Permitted
Liens (and if any such property is subject to any Lien not permitted by this
clause (2) then concurrently with such Designated Acquisition such Lien shall be
released);

(d) the Subsidiary to be acquired or formed as a result of such Designated
Acquisition shall be engaged in the same or substantially related business as
the Loan Parties and such Subsidiary will be a direct wholly-owned Subsidiary of
a Loan Party;

(e) such Acquisition shall be effected in such a manner so that the acquired
Capital Stock or assets are owned either by a Loan Party or a wholly-owned
Subsidiary of a Loan Party and, if effected by merger or consolidation involving
a Loan Party, the continuing or surviving Person shall be a Loan Party;

(f) any such Subsidiary (and its equityholders) shall execute and deliver the
agreements, instruments and other documents required by Section 7.01(b);

(g) the Subsidiary to be acquired or formed as a result of such Acquisition
shall not be a party to any materially adverse litigation, Environmental Actions
or similar proceeding in which it is a defendant;

(h) the aggregate amount of the Loan Party’s Cash and Cash Equivalents and
Availability shall be not less than $16,500,000 after giving effect to such
Acquisition; and

(i) the purchase price or consideration paid to effect such Acquisition,
together with all other Permitted Acquisitions since the Effective Date, does
not exceed $4,000,000 in the aggregate.

“Permitted Indebtedness” means:

(a) any Indebtedness owing to any Secured Party under this Agreement and the
other Loan Documents;

(b) any other Indebtedness listed on Schedule 7.02(b), and the extension of
maturity, refinancing or modification of the terms thereof; provided, however,
that (i) such extension, refinancing or modification is pursuant to terms that
are not less favorable to the Loan Parties and the Lenders than the terms of the
Indebtedness being extended, refinanced or modified and (ii) after giving effect
to such extension, refinancing or modification, the amount of such Indebtedness
is not greater than the amount of Indebtedness outstanding immediately prior to
such extension, refinancing or modification;

(c) Indebtedness evidenced by Capitalized Lease Obligations or other purchase
money obligations entered into in order to finance Capital Expenditures made by
the Loan Parties in accordance with the provisions of Section 7.02(g), provided,
however, that the principal amount of all Indebtedness incurred under this
clause (c) and clause (d) of this definition, does not exceed $500,000 at any
time outstanding;

(d) Indebtedness secured by Liens permitted by clause (e) of the definition of
“Permitted Lien”;

 

-21-



--------------------------------------------------------------------------------

(e) Indebtedness permitted under Section 7.02(e);

(f) Subordinated Indebtedness;

(g) Indebtedness in respect of NMFFP Financing incurred after the Effective Date
in an aggregate principal amount not to exceed (i) $6,500,000 and (ii)(A)
$10,000,000 during the initial 12-month period following the Effective Date, and
(B) $6,000,000 during each 12-month period thereafter, so long as the Net Cash
Proceeds of any such Indebtedness described in this clause (g)(ii) are applied
by Omega in accordance with Section 2.05(c)(viii), provided that, in each case,
the proceeds of such Indebtedness replenish funds used by a Loan Party to
acquire or refurbish one or more Vessels, acquire or refurbish equipment and
fund other Capital Expenditures related to the Facilities located in Cameron,
Louisiana, Abbeville, Louisiana and Reedville, Virginia; provided, further,
however, that if, during any such 12-month period, such amount of Indebtedness
permitted by this clause (g) is not so utilized, up to 50% of the amount
allocated for a particular 12-month period may be utilized in the next
succeeding 12-month period but may not be carried forward for more than one
12-month period, in each case, in accordance with the NMFFP;

(h) Indebtedness of any Loan Party incurred in connection with the issuance of
litigation, environmental, ERISA-related, surety, reclamation, or other
performance bonds, incurred in the ordinary course of business;

(i) Indebtedness of any Loan Party incurred in connection with the financing of
its insurance premiums in the ordinary course of business;

(j) Indebtedness of any Loan Party incurred in connection with non-speculative
Hedging Agreements; and

(k) Indebtedness of any Loan Party arising on account of deferred taxes,
deferred workers compensation liabilities or deferred medical liabilities, in
each case, in the ordinary course of business.

“Permitted Investments” means (i) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(ii) commercial paper, maturing not more than two hundred seventy (270) days
after the date of issue rated P-1 by Moody’s or A-1 by Standard & Poor’s;
(iii) certificates of deposit maturing not more than two hundred seventy
(270) days after the date of issue, issued by commercial banking institutions
and money market or demand deposit accounts maintained at commercial banking
institutions, each of which is a member of the Federal Reserve System and has a
combined capital and surplus and undivided profits of not less than
$500,000,000; (iv) repurchase agreements having maturities of not more than
ninety (90) days from the date of acquisition which are entered into with
commercial banking institutions described in clause (iii) above and which are
secured by readily marketable direct obligations of the United States Government
or any agency thereof; (v) money market mutual funds having assets in excess of
$2,500,000,000; and (vi) tax exempt securities rated A or better by Moody’s or
A+ or better by Standard & Poor’s.

 

-22-



--------------------------------------------------------------------------------

“Permitted Liens” means:

(a) Liens securing the Obligations;

(b) Liens for taxes, assessments and governmental charges the payment of which
is not required under Section 7.01(c);

(c) Liens imposed by law (other than maritime Liens permitted under clause
(j) below), such as carriers’, warehousemen’s, mechanics’, materialmen’s and
other similar Liens arising (provided they are subordinate to the Collateral
Agent’s and the Mortgage Trust’s Liens on Collateral) in the ordinary course of
business and securing obligations (other than Indebtedness for borrowed money)
that are not overdue by more than forty-five (45) days or are being contested in
good faith and by appropriate proceedings promptly initiated and diligently
conducted, and a reserve or other appropriate provision, if any, as shall be
required by GAAP shall have been made therefor;

(d) Liens described on Schedule 7.02(a), but not the extension of coverage
thereof to other property;

(e) (i) purchase money Liens on property acquired or held by any Loan Party or
any of its Subsidiaries in the ordinary course of its business to secure the
purchase price of such property or Indebtedness incurred solely for the purpose
of financing the acquisition of such property or (ii) Liens existing on such
property at the time of its acquisition; provided, however, that (A) no such
Lien shall extend to or cover any other property of any Loan Party or any of its
Subsidiaries, (B) the principal amount of the Indebtedness secured by any such
Lien shall not exceed the cost of the property so held or acquired and (C) the
aggregate principal amount of Indebtedness secured by any or all such Liens
shall not exceed at any one time outstanding $500,000;

(f) deposits and pledges of cash securing (i) obligations incurred in respect of
workers’ compensation, unemployment insurance, social security or other forms of
governmental insurance or benefits, (ii) the performance of bids, tenders,
leases, contracts (other than for the payment of money) and statutory
obligations or (iii) obligations in respect of letters of credit, surety or
appeal bonds, but only to the extent such deposits or pledges are incurred or
otherwise arise in the ordinary course of business and secure obligations not
past due;

(g) easements, zoning restrictions and similar encumbrances on real property and
minor irregularities in the title thereto that do not (i) secure obligations for
the payment of money or (ii) materially impair the value of such property or its
use by any Loan Party or any of its Subsidiaries in the normal conduct of such
Person’s business;

(h) Liens securing Indebtedness permitted by clause (c) of the definition of
“Permitted Indebtedness”;

(i) Liens on real property, personal property (tangible or intangible), and
Vessels securing Indebtedness permitted by clause (g) of the definition of
“Permitted Indebtedness”, provided that (i) such assets comprise collateral
securing NMFFP Financing on the Effective Date and are not included in the
Collateral, (ii) such assets are purchased by a Loan

 

-23-



--------------------------------------------------------------------------------

Party with proceeds of such Indebtedness, (iii) such assets comprise the Vessels
identified on Schedule 6.01(ll) to be granted as collateral for the Indebtedness
permitted under clause (g)(i) of the definition of “Permitted Indebtedness” or
(iv) such assets are subject to the Lien of the Collateral Agent (or the
Mortgage Trust on behalf of the Collateral Agent) but the Collateral Agent has
released (or has caused the Mortgage Trust to release) its Lien thereon, it
being understood and agreed that the Collateral Agent shall release (and shall
cause the Mortgage Trust to release) its Lien on a Vessel subject to a First
Preferred Ship Mortgage if (A) the proceeds of such Indebtedness shall be
applied by a Loan Party to refurbish such Vessel and (B) the amount of Net Cash
Proceeds from such Indebtedness applied by Omega to the prepayment of the Loans
in accordance with Section 2.05(c)(viii) is not less than $2,000,000;

(j) Maritime liens on Vessels arising by operation of law in the ordinary course
of business that are not overdue by more than forty-five (45) days or are being
contested in good faith and by appropriate proceedings promptly initiated and
diligently conducted, and a reserve or other appropriate provision, if any, as
shall be required by GAAP shall have been made therefor;

(k) Liens on unearned insurance premiums securing Indebtedness permitted by
clause (i) of the definition of “Permitted Indebtedness”;

(l) banker’s Liens (including right of set-off) arising solely as a matter of
law with respect to deposit accounts incurred in the ordinary course of business
and which are within the general parameters customary in the banking industry;

(m) any interest or title of a lessor, sublessor, licensee or licensor under any
lease or license permitted under this Agreement or the other Loan Documents;

(n) any judgment Lien not constituting an Event of Default under
Section 9.01(k); and

(o) other Liens on assets with a value not to exceed $250,000 at any time
outstanding.

“Person” means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

“Plan” means any Employee Plan or Multiemployer Plan.

“Pledge Agreement” means a Pledge Agreement made by a Loan Party in favor of the
Collateral Agent or the Mortgage Trust for the benefit of the Secured Parties,
substantially in the form of Exhibit C, securing the Obligations and delivered
to the Collateral Agent.

“Post-Default Rate” means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 2%.

 

-24-



--------------------------------------------------------------------------------

“Pro Rata Share” means:

(a) with respect to a Lender’s obligation to make Revolving Loans, participate
in Letters of Credit and receive payments of interest, fees, and principal with
respect thereto, the percentage obtained by dividing (i) such Lender’s Revolving
Credit Commitment, by (ii) the Total Revolving Credit Commitment, provided,
that, if the Total Revolving Credit Commitment has been reduced to zero, the
numerator shall be the aggregate unpaid principal amount of such Lender’s
Revolving Loans (including an amount equal to such Revolving Loan Lender’s Pro
Rata Share of the Agent Advances) and its interest in the Letter of Credit
Obligations and the denominator shall be the aggregate unpaid principal amount
of all Revolving Loans (including an aggregate amount equal to the Revolving
Loan Lenders’ Pro Rata Share of the Agent Advances) and Letter of Credit
Obligations;

(b) with respect to a Lender’s obligation to make the Term Loan and receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender’s Term Loan Commitment, by (ii) the Total
Term Loan Commitment, provided that if the Total Term Loan Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Lender’s portion of the Term Loan and the denominator shall be the
aggregate unpaid principal amount of the Term Loan; and

(c) with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 10.05 and the voting rights
set forth in Section 12.02), the percentage obtained by dividing (i) the sum of
such Lender’s Revolving Credit Commitment and the unpaid principal amount of
such Lender’s portion of the Term Loan, by (ii) the sum of the Total Revolving
Credit Commitment and the aggregate unpaid principal amount of the Term Loan,
provided, that, if such Lender’s Revolving Credit Commitment shall have been
terminated, for purposes of this clause (c) such Lender’s Revolving Credit
Commitment shall be deemed to be the aggregate unpaid principal amount of such
Lender’s Revolving Loans and its interest in the Letter of Credit Obligations
(in each case, including Agent Advances), as the case may be, and if the Total
Revolving Credit Commitment shall have been terminated, the Total Revolving
Credit Commitment shall be deemed to be the aggregate unpaid principal amount of
all Revolving Loans and Letter of Credit Obligations (in each case, including
Agent Advances).

“Purchase Price” means, with respect to any Acquisition, an amount equal to the
sum of (i) the aggregate consideration, whether cash, property or securities
(other than any Capital Stock of any Loan Party issued in connection with such
Acquisition), paid or delivered by a Loan Party in connection with such
Acquisition, plus (ii) the aggregate amount of liabilities of the acquired
business (net of current assets of the acquired business) that would be
reflected on a balance sheet (if such were to be prepared) of Omega and its
Subsidiaries immediately after giving effect to such Acquisition.

“Reference Bank” means JPMorgan Chase Bank, N.A., its successors or any other
commercial bank designated by the Administrative Agent to the Administrative
Borrower from time to time.

 

-25-



--------------------------------------------------------------------------------

“Reference Rate” means the rate of interest publicly announced by the Reference
Bank in New York, New York from time to time as its reference rate, base rate or
prime rate, whether or not such announced rate is the best rate available at
such bank. The reference rate, base rate or prime rate is determined from time
to time by the Reference Bank as a means of pricing some loans to its borrowers
and neither is tied to any external rate of interest or index nor necessarily
reflects the lowest rate of interest actually charged by the Reference Bank to
any particular class or category of customers. Each change in the Reference Rate
shall be effective from and including the date such change is publicly announced
as being effective.

“Reference Rate Loan” means a Loan bearing interest calculated based upon the
Reference Rate.

“Register” has the meaning specified therefor in Section 12.07(d).

“Registered” means, with respect to any Intellectual Property, issued,
registered, renewed or the subject of a pending application.

“Registered Loan” has the meaning specified therefor in Section 12.07(d).

“Regulation T”, “Regulation U” and “Regulation X” mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

“Reinvestment Amount” means, as of any date of determination, an amount
determined by reference to the aggregate amount of the Loan Party’s unrestricted
Cash, Cash Equivalents and Availability (after giving effect to the proposed
reinvestment set forth in Section 2.05(c)(vii)) as set forth in the following
table.

 

Reinvestment Amount

  

Aggregate amount of

unrestricted Cash, Cash

Equivalents and Availability

greater than:

$5,000,000

   $10,000,000

$7,500,000

   $12,500,000

$10,000,000

   $16,500,000

“Related Fund” means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment,

 

-26-



--------------------------------------------------------------------------------

including, without limitation, the movement of Hazardous Materials through or in
the ambient air, soil, surface or ground water, or property.

“Remedial Action” means all actions taken to (i) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (ii) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (iii) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (iv) perform any other
actions authorized by 42 U.S.C. § 9601.

“Reportable Event” means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

“Required Lenders” means Lenders whose Pro Rata Shares aggregate at least 51%.

“Revolving Credit Cap” means, as of any date of determination, the result of:

(a) the lesser of (i) $30,000,000, and (ii) the result of (A) 3.5 times the
Consolidated EBITDA of Omega and its Subsidiaries for the 12 month period ending
on the last day of the most recently completed fiscal month for which
consolidated financial statements have been delivered to Administrative Agent
pursuant to Section 7.01(a)(iii), less (B) the sum of (I) the aggregate
outstanding principal amount of the Term Loan, and (II) the aggregate amount of
any Indebtedness (other than Indebtedness incurred pursuant to this Agreement)
secured by a Lien on assets of any Loan Party, plus (C) the amount of the Loan
Parties’ unrestricted cash on hand and marketable securities, each as of such
date, minus

(b) the sum of (i) without duplication for amounts included in clause
(a)(ii)(B)(II) above, the aggregate principal amount of the Revolving Loans
prepaid pursuant to Section 2.05(c)(viii), and (ii) $6,000,000, provided that
such $6,000,000 reserve shall arise only if the Mortgage Trust releases its Lien
on the Eligible Vessels pursuant to Section 2.05(v)(ix).

“Revolving Credit Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans (including, for this purpose, Letters of
Credit) to the Borrowers from time to time, in the aggregate amount outstanding
at any one time not exceeding the amount set forth opposite such Lender’s name
in Schedule 1.01(A) hereto, as such amount may be terminated or reduced from
time to time in accordance with the terms of this Agreement.

“Revolving Credit Facility” means the revolving credit facility created and
described in Section 2.01(a)(i) of this Agreement.

“Revolving Loan” means a loan made by a Revolving Loan Lender to the Borrowers
pursuant to Section 2.01(a)(i).

 

-27-



--------------------------------------------------------------------------------

“Revolving Loan Lender” means a Lender with a Revolving Credit Commitment or a
Revolving Loan.

“Revolving Loan Obligations” means any Obligations with respect to the Revolving
Loan (including, without limitation, the principal thereof, the interest
thereon, and the fees and expenses specifically related thereto).

“SEC” means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

“Secretary of Commerce” means the Secretary of the Department of Commerce of the
United States of America.

“Secured Parties” means, collectively, (a) each Agent, (b) the L/C Issuer,
(c) each Lender, (d) the Mortgage Trust, and (e) the Mortgage Trustee.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

“Security Agreement” means a Security Agreement made by a Loan Party in favor of
the Collateral Agent for the benefit of the Secured Parties, substantially in
the form of Exhibit B, securing the Obligations and delivered to the Collateral
Agent.

“Seller” means Zapata Corporation, a Nevada corporation.

“Settlement Period” has the meaning specified therefor in Section 3.04(b)
hereof.

“Solvent” means, with respect to any Person on a particular date, that on such
date (i) the fair value of the property of such Person is not less than the
total amount of the liabilities (including, without limitation, liabilities on
all claims, whether or not reduced to judgment, liquidated, unliquidated, fixed,
contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured
or unsecured) of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its existing debts as they become absolute
and matured, (iii) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (iv) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (v) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital.

“Subordinated Indebtedness” means Indebtedness of any Loan Party the terms of
which are satisfactory to the Agents and which has been expressly subordinated
in right of payment to all Indebtedness of such Loan Party under the Loan
Documents (i) by the execution and delivery of a subordination agreement, in
form and substance satisfactory to the Agents, or (ii) otherwise on terms and
conditions (including, without limitation, subordination provisions,

 

-28-



--------------------------------------------------------------------------------

payment terms, interest rates, covenants, remedies, defaults and other material
terms) satisfactory to the Agents.

“Subsidiary” means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (i) the accounts of which
would be consolidated with those of such Person in such Person’s consolidated
financial statements if such financial statements were consolidated statements
of such Person and its consolidated subsidiaries prepared in accordance with
GAAP or (ii) of which more than 50% of (A) the outstanding Capital Stock having
(in the absence of contingencies) ordinary voting power to elect a majority of
the board of directors or other managing body of such Person, (B) in the case of
a partnership or limited liability company, the interest in the capital or
profits of such partnership or limited liability company or (C) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person.

“Taxes” has the meaning specified therefor in Section 2.08(a).

“Term Loan” means, collectively, the Initial Term Loan and any Additional Term
Loans.

“Term Loan Commitment” means, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make the Term Loan to the Borrowers in
the amount set forth in Schedule 1.01(A) hereto, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.

“Term Loan Lender” means a Lender with a Term Loan Commitment or a Term Loan.

“Term Loan Obligations” means any Obligations with respect to the Term Loan
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).

“Termination Event” means (i) a Reportable Event with respect to any Employee
Plan, (ii) any event that causes any Loan Party or any of its ERISA Affiliates
to incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, (iii) the filing of a notice of intent to terminate an Employee
Plan or the treatment of an Employee Plan amendment as a termination under
Section 4041 of ERISA, (iv) the institution of proceedings by the PBGC to
terminate an Employee Plan, or (v) any other event or condition which might
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.

“Title XI” means Title XI of the Merchant Marine Act of 1936, as amended (46
U.S.C. § 53701 et seq.), and any and all successor statutes thereto, and any and
all regulations promulgated under any thereof.

 

-29-



--------------------------------------------------------------------------------

“Title Insurance Policy” means a mortgagee’s loan policy of title insurance, in
form and substance satisfactory to the Collateral Agent, together with all
endorsements made from time to time thereto, issued by or on behalf of a title
insurance company satisfactory to the Collateral Agent, insuring the Lien
created by a Mortgage in an amount and on terms satisfactory to the Collateral
Agent, delivered to the Collateral Agent.

“Total Commitment” means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.

“Total Revolving Credit Commitment” means the sum of the Revolving Credit
Commitments. The Total Revolving Credit Commitment shall be automatically and
irrevocably reduced to zero on the Final Maturity Date.

“Total Term Loan Commitment” means the sum of the amounts of all Lenders’ Term
Loan Commitments.

“Transaction Documents” means, collectively, the Loan Documents and the
Acquisition Documents.

“UCC Filing Authorization Letter” means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement, each First Preferred Ship Mortgage, each Assignment of Insurances,
each Pledge Agreement and each Mortgage, if applicable.

“Unfunded Pension Liability” means, with respect to any Plan, the amount, if
any, by which the actuarial present value of the accumulated plan benefits under
the Plan as of the close of its most recent plan year exceeds the fair market
value of the assets (including any amounts contributed to such Plan after the
close of such plan year which have been credited prior to the date of
determination to its funding standard account (within the meaning of
Section 412(b) of the Code) as of the end of such plan year) allocable thereto,
each determined in accordance with Statement of Financial Accounting Standards
No. 35, based upon the actuarial assumptions used by the Plan’s actuary in the
most recent annual valuation of the Plan.

“Uniform Commercial Code” has the meaning specified therefor in Section 1.03.

“Unused Line Fee” has the meaning specified therefor in Section 2.06(b).

“U.S. Citizen” means a person that (a) is an “eligible owner” within the meaning
of 46 U.S.C. § 12103(b), and any and all successor statutes thereto, and any and
all regulations promulgated under any thereof, and (b) if such Person is an
entity, satisfies the ownership requirements of 46 U.S.C. § 12113(c), and any
and all successor statutes thereto, and any and all regulations promulgated
under any thereof.

“U.S. Coast Guard” means the United States Coast Guard, a military organization
under the Department of Homeland Security.

 

-30-



--------------------------------------------------------------------------------

“U.S. Fisheries Trade” means processing, storing, transporting (except in
foreign commerce), catching, taking and harvesting fish in the navigable waters
of the United States or in the Exclusive Economic Zone, and landing any catch,
wherever caught, in the United States.

“Vessels” means each of the vessels listed on Schedule 6.01(ll) hereto and each
other vessel owned by any Loan Party, in each case together with all engines,
boilers, machinery, masts, anchors, cables, rigging, tackle, apparel, furniture,
boats, chains, equipment and all other appurtenances to such vessels whether
aboard or removed from such vessels, together with any and all additions,
improvements and/or replacements which may hereafter be made to, on or in such
vessels or any part thereof.

“Wachovia” means Wachovia Bank, National Association.

“Wilmington” means Wilmington Trust Company, a Delaware banking corporation, and
any Person appointed as a successor trustee in accordance with the Mortgage
Trust Agreement, in their individual capacities.

“Wilmington Fee Letter” means the Fee Agreement, dated October 19, 2006, between
Omega and Wilmington relative to the Mortgage Trust.

“WARN” has the meaning specified therefor in Section 6.01(z).

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.
References in this Agreement to “determination” by any Agent include good faith
estimates by such Agent (in the case of quantitative determinations) and good
faith beliefs by such Agent (in the case of qualitative determinations).

Section 1.03 Accounting and Other Terms. Unless otherwise expressly provided
herein, each accounting term used herein shall have the meaning given it under
GAAP applied on a basis consistent with those used in preparing the Financial
Statements. All terms used in this Agreement which are defined in Article 8 or
Article 9 of the Uniform Commercial

 

-31-



--------------------------------------------------------------------------------

Code as in effect from time to time in the State of New York (the “Uniform
Commercial Code”) and which are not otherwise defined herein shall have the same
meanings herein as set forth therein, provided that terms used herein which are
defined in the Uniform Commercial Code as in effect in the State of New York on
the date hereof shall continue to have the same meaning notwithstanding any
replacement or amendment of such statute except as any Agent may otherwise
determine.

Section 1.04 Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”; provided, however, that with respect to a computation of fees or
interest payable to any Secured Party, such period shall in any event consist of
at least one full day.

ARTICLE II

THE LOANS

Section 2.01 Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:

(i) each Revolving Loan Lender severally agrees to make Revolving Loans to the
Borrowers at any time and from time to time from the Effective Date to the Final
Maturity Date, or until the reduction of its Revolving Credit Commitment to zero
in accordance with the terms hereof, in an aggregate principal amount of
Revolving Loans from any Revolving Loan Lender at any time outstanding not to
exceed the amount of such Lender’s Revolving Credit Commitment;

(ii) each Term Loan Lender severally agrees to make its portion of the Term Loan
to the Borrowers on the Effective Date, in an aggregate principal amount from
any Term Loan Lender not to exceed the amount of such Lender’s Term Loan
Commitment; and

(iii) during the continuance of an Event of Default, the Required Lenders shall
have the right (but not the obligation) to cause the Borrowers to request that
the Term Loan Lenders make one or more additional term loans (each such loan, an
“Additional Term Loan”) to the Borrowers, the proceeds of which shall be used to
pay all or any portion of the outstanding Indebtedness of the Loan Parties
incurred under the NMFFP as permitted by clause (g) of the definition of
“Permitted Indebtedness”. The Borrowers agree to submit a Notice of Borrowing
pursuant to Section 2.02 with respect to each Additional Term Loan within 3 days
of the Administrative Borrower’s receipt of written notice from the Required
Lenders exercising their rights pursuant to this Section 2.01(a)(iii), which
notice shall include the amount of each Additional Term Loan and shall describe
the NMFFP Indebtedness to be repaid in connection with the funding of the
Additional Term Loan. Each Term Loan Lender severally agrees to make its Pro
Rata

 

-32-



--------------------------------------------------------------------------------

Share of each Additional Term Loan to the Borrowers on the applicable funding
date therefor.

(b) Notwithstanding the foregoing:

(i) The aggregate principal amount of Revolving Loans and Letter of Credit
Obligations outstanding at any time to the Borrowers shall not exceed the
Revolving Credit Cap. The Revolving Credit Commitment of each Lender shall
automatically and permanently be reduced to zero on the Final Maturity Date.
Within the foregoing limits, the Borrowers may borrow, repay and reborrow, on or
after the Effective Date and prior to the Final Maturity Date, subject to the
terms, provisions and limitations set forth herein.

(ii) The aggregate principal amount of the Initial Term Loan made on the
Effective Date shall not exceed the Total Term Loan Commitment.

(iii) Any principal amount of the Term Loan which is repaid or prepaid may not
be reborrowed.

Section 2.02 Making the Loans. (a) The Administrative Borrower shall give the
Administrative Agent prior telephonic notice (immediately confirmed in writing),
in substantially the form of Exhibit D hereto (a “Notice of Borrowing”), prior
to the making of the proposed Loan, provided that such Notice of Borrowing shall
be received by the Administrative Agent not later than 12:00 noon (New York City
time) on the date that is three (3) Business Days prior to the proposed
borrowing date of the proposed Loan (or such shorter period as the
Administrative Agent is willing to accommodate). Such Notice of Borrowing shall
be irrevocable and shall specify (i) the principal amount of the proposed Loan,
(ii) the initial Interest Period with respect thereto, (iii) whether such Loan
is requested to be a Revolving Loan, the Initial Term Loan or an Additional Term
Loan, (iv) the use of the proceeds of such proposed Loan (which, in the case of
an Additional Term Loan, shall be used to repay NMFFP Indebtedness identified by
the Required Lenders pursuant to Section 2.01(a)(iii)) and (v) the proposed
borrowing date, which must be a Business Day, and, with respect to the Initial
Term Loan, must be the Effective Date. The Administrative Agent and the Lenders
may act without liability upon the basis of written, telecopied or telephonic
notice believed by the Administrative Agent in good faith to be from the
Administrative Borrower (or from any Authorized Officer thereof designated in
writing purportedly from the Administrative Borrower to the Administrative
Agent). The Borrowers hereby waive the right to dispute the Administrative
Agent’s record of the terms of any such telephonic Notice of Borrowing. The
Administrative Agent and each Lender shall be entitled to rely conclusively on
any Authorized Officer’s authority to request a Loan on behalf of the Borrowers
until the Administrative Agent receives written notice to the contrary. The
Administrative Agent and the Lenders shall have no duty to verify the
authenticity of the signature appearing on any written Notice of Borrowing.

(b) Each Notice of Borrowing pursuant to Section 2.02(a) shall be irrevocable
and the Borrowers shall be bound to make a borrowing in accordance therewith.
Each Revolving Loan shall be made in a minimum amount of $100,000 and, in the
case of borrowings after the initial borrowing, shall be in an integral multiple
of $10,000.

 

-33-



--------------------------------------------------------------------------------

Section 2.03 Repayment of Loans; Evidence of Debt.

(a) Repayment of Loans.

(i) The outstanding principal of all Revolving Loans shall be due and payable in
full on the Final Maturity Date.

(ii) The outstanding principal of the Term Loan shall be due and payable in full
on the Final Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably acceptable to the Administrative Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 12.07) be
represented by one or more promissory notes executed and delivered by the
Borrowers in such form payable to the order of the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).

Section 2.04 Interest.

(a) Revolving Loan. Subject to Section 2.10, each Revolving Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the
date such Loan is made, continued or converted, as the case may be, until such
principal amount becomes due, at a rate per annum equal to the LIBOR Rate (or
the Reference Rate if the LIBOR Rate is not available pursuant to Section 2.10)
for the Interest Period in effect for such Revolving Loan plus the Applicable
Margin.

(b) Term Loan. Subject to Section 2.10, each portion of the Term Loan shall bear
interest on the principal amount thereof from time to time outstanding, from the

 

-34-



--------------------------------------------------------------------------------

date such portion of the Term Loan is made, continued or converted, as the case
may be, until such principal amount becomes due, at a rate per annum equal to
the LIBOR Rate (or the Reference Rate if the LIBOR Rate is not available
pursuant to Section 2.10) for the Interest Period in effect for such portion of
the Term Loan plus the Applicable Margin.

(c) Default Interest. To the extent permitted by law, upon the occurrence and
during the continuance of an Event of Default, the principal of, and all accrued
and unpaid interest on, all Loans, fees, indemnities, outstanding Letter of
Credit Obligations or any other Obligations of the Loan Parties under this
Agreement and the other Loan Documents, shall bear interest, from the date such
Event of Default occurred until the date such Event of Default is cured or
waived in writing in accordance herewith, at a rate per annum equal at all times
to the Post-Default Rate.

(d) Interest Payment. Interest on each Loan shall be payable on each applicable
Interest Payment Date. Interest accruing at the Post-Default Rate shall be
payable on demand. Each Borrower hereby authorizes the Administrative Agent to,
and the Administrative Agent may, from time to time, charge the Loan Account
pursuant to Section 4.02 with the amount of any interest payment due hereunder.

(e) General. All interest shall be computed on the basis of a year of three
hundred sixty (360) days for the actual number of days, including the first day
but excluding the last day, elapsed.

Section 2.05 Reduction of Commitment; Prepayment of Loans.

(a) Reduction of Commitments.

(i) Revolving Credit Commitment. The Total Revolving Credit Commitment shall
terminate on the Final Maturity Date. The Borrowers may reduce the Total
Revolving Credit Commitment to an amount (which, upon two (2) Business Days
prior written notice to the Administrative Agent in accordance with
Section 2.05(b)(iii), may be zero) not less than the sum of (A) the aggregate
unpaid principal amount of all Revolving Loans then outstanding, (B) the
aggregate principal amount of all Revolving Loans not yet made as to which a
Notice of Borrowing has been given by the Administrative Borrower under
Section 2.02, (C) Letter of Credit Obligations outstanding at such time and
(D) the stated amount of all Letters of Credit not yet issued as to which a
request has been made and not withdrawn. Each such reduction shall (1) be in an
amount which is an integral multiple of $500,000 (unless the Total Revolving
Credit Commitment in effect immediately prior to such reduction is less than
$500,000), (2) be made by providing not less than two (2) Business Days’ prior
written notice to the Administrative Agent, (3) be irrevocable and (4) in the
case of a reduction to zero, trigger a termination of this Agreement and require
prepayment in full to be made in accordance with Section 2.05(b)(iii). Once
reduced, the Total Revolving Credit Commitment may not be increased. Each such
reduction of the Total Revolving Credit Commitment shall reduce the Revolving
Credit Commitment of each Lender proportionately in accordance with its Pro Rata
Share thereof.

 

-35-



--------------------------------------------------------------------------------

(ii) Term Loan. The Total Term Loan Commitment shall terminate on the earlier of
(A) 5:00 p.m. (New York City time) on the Effective Date and (B) the date on
which the Total Revolving Credit Commitment is reduced to zero.

(b) Optional Prepayment.

(i) Revolving Loans. The Borrowers may, at any time and from time to time,
prepay the principal of any Revolving Loan, in whole or in part. Any such
prepayment made in connection with a reduction of the Total Revolving Credit
Commitment to zero pursuant to Section 2.05(a)(i)(4) above shall be accompanied
by the payment of the Applicable Prepayment Premium.

(ii) Term Loan. The Borrowers may, subject to Section 2.05(b)(iii), upon at
least two (2) Business Days’ prior written notice to the Administrative Agent
prepay the Term Loan, in whole or in part, using funds from sources other than
the proceeds of Indebtedness permitted under clause (g) of the definition of
“Permitted Indebtedness”, provided that on the date of such prepayment,
(x) Availability shall not be less than $15,000,000 after giving effect to such
prepayment and (y) no Default or Event of Default shall exist either immediately
before or after giving effect to such prepayment. Each prepayment made pursuant
to this clause (b)(ii) shall be accompanied by the payment of accrued interest
to the date of such payment on the amount prepaid.

(iii) Prepayment In Full. The Borrowers may, upon at least two (2) Business Days
prior written notice to the Administrative Agent, terminate this Agreement by
paying to the Administrative Agent, in cash, the Obligations (including causing
the original Letters of Credit to be returned to the Administrative Agent) in
full together with the Applicable Prepayment Premium, if any. If the
Administrative Borrower has sent a notice of termination pursuant to this clause
(b)(iii) or pursuant to Section 2.05(a)(i) above, then the Lenders’ obligations
to extend credit hereunder shall terminate and the Borrowers shall be obligated
to repay the Obligations (including causing the original Letters of Credit to be
returned to the Administrative Agent) in full, together with the Applicable
Prepayment Premium, if any, on the date set forth as the date of termination of
this Agreement in such notice.

(c) Mandatory Prepayment.

(i) The Borrowers will immediately prepay the Revolving Loans at any time to the
extent the aggregate principal amount of all outstanding Revolving Loans and
Letter of Credit Obligations exceed the Revolving Credit Cap.

(ii) The Borrowers will immediately prepay the outstanding principal amount of
the Term Loan in the event that the Total Revolving Credit Commitment is
terminated for any reason.

(iii) Within ten (10) days of delivery to the Agents and the Lenders of audited
annual financial statements pursuant to Section 7.01(a)(ii), commencing with the
delivery to the Agents and the Lenders of the financial statements

 

-36-



--------------------------------------------------------------------------------

for the Fiscal Year ending on December 31, 2007, or, if such financial
statements are not delivered to the Agents and the Lenders on the date such
statements are required to be delivered pursuant to Section 7.01(a)(ii), ten
(10) days after the date such statements are required to be delivered to the
Agents and the Lenders pursuant to Section 7.01(a)(ii), the Borrowers shall
prepay the outstanding principal amount of the Term Loan (or, if the Term Loan
has been paid in full, the Revolving Loans) in an amount equal to 50% of the
Excess Cash Flow of Omega and its Subsidiaries for such Fiscal Year.

(iv) Subject to the provisions of Section 2.05(c)(vii), the Borrowers shall
prepay the outstanding principal amount of the Term Loan (or, if the Term Loan
has been repaid in full, the Revolving Loans) in an amount equal to 100% of the
Net Cash Proceeds received upon any Disposition by any Loan Party or its
Subsidiaries pursuant to Section 7.02(c)(ii) to the extent that the aggregate
amount of Net Cash Proceeds received by all Loan Parties and their Subsidiaries
(and not paid to the Administrative Agent as a prepayment of the Loans) for all
such Dispositions shall exceed $500,000 since the Effective Date. Nothing
contained in this subsection (iv) shall permit any Loan Party or any of its
Subsidiaries to make a Disposition of any property other than in accordance with
Section 7.02(c)(ii).

(v) Upon the issuance or incurrence by any Loan Party or any of its Subsidiaries
of any Indebtedness (other than Permitted Indebtedness) or the sale or issuance
by any Loan Party or any of its Subsidiaries of any shares of its Capital Stock
(other than (A) sales or issuances made pursuant to the exercise of stock
options or other incentive stock awards, (B) sales or issuances the proceeds
from which are used to fund the Purchase Price for the Acquisition from the
Seller, (C) sales or issuances the proceeds from which are used to fund the
Purchase Price for any remaining shares of common stock of Omega held by the
Seller after consummation of the Acquisition, (D) sales or issuances made in
connection with Permitted Acquisitions and (E) the issuance or incurrence of
Indebtedness or the sale or issuance of Capital Stock to any Loan Party), the
Borrowers shall prepay the outstanding principal amount of the Term Loan (or, if
the Term Loan has been repaid in full, the Revolving Loans) in an amount equal
to 100% of the Net Cash Proceeds received by such Person in connection
therewith. The provisions of this subsection (v) shall not be deemed to be
implied consent to any such issuance, incurrence or sale otherwise prohibited by
the terms and conditions of this Agreement.

(vi) Subject to the provisions of Section 2.05(c)(vii), upon the receipt by any
Loan Party or any of its Subsidiaries of any Extraordinary Receipts, the
Borrowers shall prepay the outstanding principal of the Term Loan (or, if the
Term Loan has been repaid in full, the Revolving Loans) in an amount equal to
100% of such Extraordinary Receipts, net of any reasonable expenses incurred in
collecting such Extraordinary Receipts.

(vii) Notwithstanding the foregoing, with respect to Net Cash Proceeds received
by any Loan Party or any of its Subsidiaries in connection with a Disposition
pursuant to Section 7.02(c)(ii) or the receipt by any Loan Party or any of its
Subsidiaries of Extraordinary Receipts consisting of insurance proceeds that are
required to be used to prepay the outstanding principal amount of the Loans
pursuant to Section

 

-37-



--------------------------------------------------------------------------------

2.05(c)(vi), as the case may be, an amount equal to the applicable Reinvestment
Amount of all such Net Cash Proceeds and Extraordinary Receipts received after
the Effective Date shall not be required to be so used to prepay the outstanding
principal amount of the Loans to the extent that such Net Cash Proceeds or
Extraordinary Receipts, as the case may be, are used to replace, repair or
restore properties or assets used in such Person’s business, provided that,
(A) such Net Cash Proceeds or Extraordinary Receipts, as the case may be, shall
be (1) applied to the prepayment of the Revolving Loans on such date and,
contemporaneously with such prepayment, the Administrative Agent shall establish
and maintain a corresponding reserve against the Total Revolving Credit
Commitment and the Revolving Credit Cap, or (2) deposited in an account that is
subject to a Cash Management Agreement, (B) such reserve (or, if deposited in an
account, such funds) shall be released to the extent such Net Cash Proceeds or
Extraordinary Receipts, as the case may be, are used to replace, repair or
restore the properties or assets in respect of which such Net Cash Proceeds or
Extraordinary Receipts, as the case may be, were paid or to acquire other
properties used in the business of the Loan Parties, (C) no Default or Event of
Default has occurred and is continuing on the date such Person receives such Net
Cash Proceeds or Extraordinary Receipts, as the case may be, or on the date that
such reserve (or, if deposited in an account, such funds) is to be released in
accordance with this paragraph, and (D) the Administrative Borrower delivers a
certificate to the Agents within 30 days after the date of such Disposition or
30 days after the receipt of Extraordinary Proceeds, as the case may be, stating
that such Net Cash Proceeds or Extraordinary Receipts, as the case may be, shall
be used to replace, repair or restore any such properties or assets to be used
in such Loan Party’s or any of its Subsidiaries’ business within a period
specified in such certificate not to exceed 180 days after the receipt of such
Net Cash Proceeds or Extraordinary Receipts, as the case may be (which
certificate shall set forth estimates of the Net Cash Proceeds or Extraordinary
Receipts, as the case may be, to be so expended). If all or any portion of such
Net Cash Proceeds or Extraordinary Receipts, as the case may be, not so applied
to the prepayment of the Loans pursuant to Section 2.05(c)(iv) or
Section 2.05(c)(vi) or not used in accordance with the preceding sentence within
the period specified in the relevant certificate furnished pursuant hereto or
there shall occur a Default or Event of Default, either (1) the portion of the
funds on deposit in the account described in clause (A) above shall be applied
by the Administrative Agent to prepay the Loans or (2) the portion of the
reserve equal to such Net Cash Proceeds or Extraordinary Receipts (or portion
thereof), as the case may be, shall be released and a Revolving Loan in the
amount of such Net Cash Proceeds or Extraordinary Receipts (or portion thereof),
as the case may be, shall be made to the Borrowers (even if the conditions
precedent to all Loans set forth in Section 5.02 are not satisfied), the
proceeds of which shall be applied by the Administrative Agent to prepay the
Loans, in each case on the last day of such specified period, or immediately, in
the case of a Default or Event of Default.

(viii) Upon the issuance or incurrence by any Loan Party of any Indebtedness
under the NMFFP after the Effective Date, the Borrowers shall (A) if such
Indebtedness is incurred during the first 12-month period after the Effective
Date, prepay the outstanding principal amount of the Term Loan (or, if the Term
Loan has been repaid in full, the Revolving Loans) in an amount equal to 100% of
the Net Cash Proceeds received by such Person in connection therewith, or (B) if
such Indebtedness is incurred

 

-38-



--------------------------------------------------------------------------------

thereafter, (x) prepay the outstanding principal amount of the Term Loan (or, if
the Term Loan has been repaid in full, the Revolving Loans) in an amount equal
to 60% of the Net Cash Proceeds received by such Person in connection therewith
and (y) prepay the outstanding principal amount of the Revolving Loans in an
amount equal to 40% of the Net Cash Proceeds received by such Person in
connection therewith. Any payment of the Revolving Loans pursuant to this
subsection (viii) shall include a corresponding reserve against the Revolving
Credit Cap in the amount of such payment as provided in clause (b)(i) of the
definition of “Revolving Credit Cap”.

(ix) If, based upon correspondence with MARAD after the Effective Date regarding
the structure of the credit facility governed by this Agreement and/or the
Collateral securing the Obligations, Omega and the Collateral Agent agree that
it is in their mutual best interests to cause the Mortgage Trust to release its
Lien on the Vessels, the Collateral Agent shall instruct the Mortgage Trust to
release its Lien on such Vessels. On the date of such release, the Revolving
Credit Cap shall reduce by $6,000,000 in accordance with clause (b)(ii) of the
definition of “Revolving Credit Cap” and, if applicable, the Borrowers shall
prepay the Revolving Loans in accordance with Section 2.05(c)(i).

(d) Application of Payments. Each prepayment pursuant to subsections (c)(iv),
(c)(v) and (c)(vi) above shall be applied, first, to the Term Loan and then to
the Revolving Loans.

(e) Interest and Fees. Any prepayment made pursuant to this Section 2.05 (other
than prepayments made pursuant to subsections (c)(iii) of this Section 2.05)
shall be accompanied by accrued interest on the principal amount being prepaid
to the date of prepayment, and if such prepayment would reduce the amount of the
outstanding Loans to zero, such prepayment shall be accompanied by the payment
of all fees accrued to such date pursuant to Section 2.06.

(f) Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

Section 2.06 Fees.

(a) Closing Fee. On or prior to the Effective Date, the Borrowers shall pay to
the Administrative Agent for the account of the Lenders, in accordance with
their Pro Rata Shares, a non-refundable closing fee (the “Closing Fee”) equal to
$837,500, which shall be deemed fully earned when paid.

(b) Unused Line Fee. From and after the Effective Date and until the Final
Maturity Date, the Borrowers shall pay to the Administrative Agent for the
account of the Revolving Loan Lenders, in accordance with their Pro Rata Shares,
an unused line fee (the “Unused Line Fee”), which shall accrue at the rate per
annum of 0.25% of the excess, if any, of the Total Revolving Credit Commitment
over the sum of the average principal amount of all

 

-39-



--------------------------------------------------------------------------------

Revolving Loans and Letter of Credit Obligations outstanding from time to time
and shall be payable monthly in arrears on the first day of each month
commencing November 1, 2006.

(c) Loan Servicing Fee. From and after the Effective Date and until the later of
(i) the Final Maturity Date and (ii) the date on which all Obligations are paid
in full, the Borrowers shall pay to the Administrative Agent a non-refundable
loan servicing fee (the “Loan Servicing Fee”) equal to $6,500 per month, which
shall be deemed fully earned when paid and which shall be payable monthly in
advance. The first such payment due on the Effective Date shall be prorated
based upon the number of days between the Effective Date and last day of the
calendar month in which the Effective Date occurs, and thereafter such Loan
Servicing Fee shall be due and payable on the first day of each calendar month.

Section 2.07 [Intentionally Omitted.]

Section 2.08 Taxes.

(a) Any and all payments by any Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding taxes imposed on net income
of any Secured Party (or any transferee or assignee thereof, including a
participation holder (any such entity, a “Transferee”)) by the jurisdiction in
which such Person is organized or has its principal lending office or, in the
case of any Lender, by the jurisdiction in which its applicable lending office
is located (all such nonexcluded taxes, levies, imposts, deductions, charges
withholdings and liabilities, collectively or individually, “Taxes”). If any
Loan Party shall be required to deduct any Taxes from or in respect of any sum
payable hereunder to any Secured Party (or any Transferee), (i) the sum payable
shall be increased by the amount (an “Additional Amount”) necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 2.08) such Secured Party (or such
Transferee) shall receive an amount equal to the sum it would have received had
no such deductions been made, (ii) such Loan Party shall make such deductions
and (iii) such Loan Party shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.

(b) In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Document (“Other Taxes”). Each Loan Party shall deliver to each
Secured Party official receipts in respect of any Taxes or Other Taxes payable
in accordance herewith promptly after payment of such Taxes or Other Taxes.

(c) The Loan Parties hereby jointly and severally indemnify and agree to hold
each Secured Party and Wilmington harmless from and against Taxes and Other
Taxes (including, without limitation, Taxes and Other Taxes imposed on any
amounts payable under this Section 2.08) paid by such Person, whether or not
such Taxes or Other Taxes were correctly or legally asserted. Such
indemnification shall be paid within ten (10) days from the

 

-40-



--------------------------------------------------------------------------------

date on which any such Person makes written demand therefor specifying in
reasonable detail the nature and amount of such Taxes or Other Taxes.

(d) Each Lender (or Transferee) that is organized under the laws of a
jurisdiction outside the United States (a “Non-U.S. Lender”) agrees that it
shall, no later than the Effective Date (or, in the case of a Lender which
becomes a party hereto pursuant to Section 12.07 hereof after the Effective
Date, promptly after the date upon which such Lender becomes a party hereto)
deliver to the Agents one properly completed and duly executed copy of either
U.S. Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any subsequent
versions thereof or successors thereto, in each case claiming complete exemption
from, or reduced rate of, U.S. Federal withholding tax and payments of interest
hereunder. In addition, in the case of a Non-U.S. Lender claiming exemption from
U.S. Federal withholding tax under Section 871(h) or 881(c) of the Internal
Revenue Code, such Non-U.S. Lender hereby represents to the Agents and the
Borrowers that such Non-U.S. Lender is not a bank for purposes of Section 881(c)
of the Internal Revenue Code, is not a 10-percent shareholder (within the
meaning of Section 871(h)(3)(B) of the Internal Revenue Code) of Omega and is
not a controlled foreign corporation related to Omega (within the meaning of
Section 864(d)(4) of the Internal Revenue Code), and such Non-U.S. Lender agrees
that it shall promptly notify the Agents in the event any such representation is
no longer accurate. Such forms shall be delivered by each Non-U.S. Lender on or
before the date it becomes a party to this Agreement (or, in the case of a
Transferee that is a participation holder, on or before the date such
participation holder becomes a Transferee hereunder) and on or before the date,
if any, such Non-U.S. Lender changes its applicable lending office by
designating a different lending office (a “New Lending Office”). In addition,
each Non-U.S. Lender shall deliver such forms within 20 days after receipt of a
written request therefor from any Agent, the assigning Lender or the Lender
granting a participation, as applicable. Notwithstanding any other provision of
this Section 2.08, a Non-U.S. Lender shall not be required to deliver any form
pursuant to this Section 2.08(d) that such Non-U.S. Lender is not legally able
to deliver.

(e) The Loan Parties shall not be required to indemnify any Non-U.S. Lender, or
pay any Additional Amounts to any Non-U.S. Lender, in respect of United States
Federal withholding tax pursuant to this Agreement to the extent that (i) the
obligation to withhold amounts with respect to United States Federal withholding
tax existed on the date such Non-U.S. Lender became a party to this Agreement
(or, in the case of a Transferee that is a participation holder, on the date
such participation holder became a Transferee hereunder) or, with respect to
payments to a New Lending Office, the date such Non-U.S. Lender designated such
New Lending Office with respect to a Loan; provided, however, that this clause
(i) shall not apply to the extent the indemnity payment or additional amounts
any Transferee, or Lender (or Transferee) through a New Lending Office, would be
entitled to receive (without regard to this clause (i)) do not exceed the
indemnity payment or Additional Amounts that the Person making the assignment,
participation or transfer to such Transferee, or Lender (or Transferee) making
the designation of such New Lending Office, would have been entitled to receive
in the absence of such assignment, participation, transfer or designation, or
(ii) the obligation to pay such Additional Amounts would not have arisen but for
a failure by such Non-U.S. Lender to comply with the provisions of clause
(d) above.

 

-41-



--------------------------------------------------------------------------------

(f) Any Agent or any Lender (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.08 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or Additional Amount which may
thereafter accrue, would not require such Agent or such Lender (or Transferee)
to disclose any information such Agent or such Lender deems confidential and
would not, in the sole determination of such Agent or such Lender (or
Transferee) be otherwise disadvantageous to such Agent or such Lender (or
Transferee).

(g) The obligations of the Loan Parties under this Section 2.08 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

Section 2.09 Replacement Lender. Borrowers shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to
Section 2.08 or gives a notice of illegality pursuant to Section 2.10 or
(b) defaults in its obligation to make Loans, with a replacement financial
institution; provided that (i) no Event of Default shall have occurred and be
continuing at the time of such replacement, (ii) prior to any such replacement,
such Lender shall have taken no action to eliminate the continued need for
payment of amounts owing pursuant to Section 2.08 or to eliminate the illegality
referred to in such notice of illegality given pursuant to Section 2.10,
(iii) the replacement financial institution shall purchase, at par, all Loans
and other amounts owing to such replaced Lender on or prior to the date of
replacement, (iv) the replacement financial institution, if not already a
Lender, shall be acceptable to the Administrative Agent in its sole discretion
and Administrative Agent shall have received 15 days prior written notice of
such replacement, (v) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 12.07, (vi) the
Borrower shall pay all additional amounts (if any) required pursuant to Sections
2.08 or 2.10, as the case may be, in respect of any period prior to the date on
which such replacement shall be consummated, and (vii) any such replacement
shall not be deemed to be a waiver of any rights that the Borrowers, the Agents,
or any other Lender shall have against the replaced Lender.

Section 2.10 LIBOR Not Determinable; Illegality. (a) If prior to the first day
of any Interest Period, (i) the Administrative Agent shall have determined in
good faith (which determination shall be conclusive and binding upon the Loan
Parties) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the LIBOR for such
Interest Period, (ii) the Administrative Agent has received notice from the
Required Lenders that the LIBOR determined or to be determined for such Interest
Period will not adequately and fairly reflect the cost to Lenders of making or
maintaining LIBOR Rate Loans during such Interest Period, or (iii) Dollar
deposits in the principal amounts of the LIBOR Rate Loans to which such Interest
Period is to be applicable are not generally available in the London interbank
market, the Administrative Agent shall give telecopy or telephonic notice
(followed by written notice) thereof to Administrative Borrower as soon as
practicable thereafter, and will also give prompt written notice to
Administrative Borrower when such conditions no longer exist. If such notice is
given (i) any LIBOR Rate Loans requested to be made on the first day of such
Interest Period shall be made as Reference Rate Loans, (ii) any

 

-42-



--------------------------------------------------------------------------------

Loans that were to have been converted on the first day of such Interest Period
to or continued as LIBOR Rate Loans shall be converted to or continued as
Reference Rate Loans and (iii) each outstanding LIBOR Rate Loan shall be
converted, on the last day of the then-current Interest Period thereof, to
Reference Rate Loans. Until such notice has been withdrawn by the Administrative
Agent, no further LIBOR Rate Loans shall be made or continued as such, nor shall
any Borrower (or Administrative Borrower on behalf of any Borrower) have the
right to convert Reference Rate Loans to LIBOR Rate Loans.

(b) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the date hereof shall make
it unlawful for the Administrative Agent or any Lender to make or maintain LIBOR
Rate Loans as contemplated by this Agreement, (i) the Administrative Agent or
such Lender shall promptly give written notice of such circumstances to
Administrative Borrower (which notice shall be withdrawn whenever such
circumstances no longer exist), (ii) the commitment of such Lender hereunder to
make LIBOR Rate Loans, continue LIBOR Rate Loans as such and convert Reference
Rate Loans to LIBOR Rate Loans shall forthwith be canceled and, until such time
as it shall no longer be unlawful for such Lender to make or maintain LIBOR Rate
Loans, such Lender shall then have a commitment only to make a Reference Rate
Loan when a LIBOR Rate Loan is requested and (iii) such Lender’s Loans then
outstanding as LIBOR Rate Loans, if any, shall be converted automatically to
Reference Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a LIBOR Rate Loan occurs on a day which is not
the last day of the then current Interest Period with respect thereto, Borrowers
shall pay to such Lender such amounts, if any, as may be required pursuant to
Section 2.11 below.

Section 2.11 Indemnity. Each of the Loan Parties agrees to indemnify the
Administrative Agent and each Lender and to hold the Administrative Agent and
each Lender harmless from any loss or expense which the Administrative Agent or
such Lender may sustain or incur (including, without limitation, any loss or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund or maintain any Loan, and including
loss of anticipated profits) as a consequence of (i) any failure by the Loan
Parties to fulfill on the date of any borrowing hereunder the applicable
conditions set forth in Article V, (ii) any failure by the Borrowers to borrow
any Loan hereunder or to continue a Loan into a subsequent Interest Period after
notice of such borrowing or continuation has been given pursuant to Section 2.01
or Section 2.11 hereof, (iii) any payment, prepayment (mandatory or optional) or
conversion of a Loan required by any provision of this Agreement or otherwise
made on a date other than the last day of the Interest Period applicable
thereto, (iv) any default in payment or prepayment of the principal amount of
any Loan or any part thereof or interest accrued thereon, as and when due and
payable (at the due date thereof, by notice of prepayment or otherwise), or
(v) the occurrence of any Event of Default, including, in each such case, any
loss (including, without limitation, loss of anticipated profits) or reasonable
expense sustained or incurred in liquidating or employing deposits from third
parties acquired to effect or maintain such Loan. Such loss or reasonable
expense shall include an amount equal to the excess, if any, of (A) the amount
of interest which would have accrued on the amount so prepaid, or not so
borrowed, converted or extended, for the period from the date of such prepayment
or of such

 

-43-



--------------------------------------------------------------------------------

failure to borrow, convert or extend to the last day of the applicable Interest
Period (or, in the case of a failure to borrow, convert or extend, the Interest
Period that would have commenced on the date of such failure) in each case at
the applicable rate of interest for such LIBOR Rate Loans provided for herein
over (B) the amount of interest (as determined by the Administrative Agent or
such Lender) which would have accrued to the Administrative Agent or such Lender
on such amount by placing such amount on deposit for a comparable period with
leading banks in the interbank LIBOR market. This covenant shall survive the
termination or non-renewal of this Agreement and the payment of the Obligations.

Section 2.12 Continuation of Loans. Subject to Section 2.10 hereof, the
Administrative Borrower shall have the right, at any time, on three (3) Business
Days prior irrevocable written notice to the Administrative Agent, to continue
any Loan, or any portion thereof, into a subsequent Interest Period, subject to
the following:

(a) in the case of a continuation of a Loan into a subsequent Interest Period,
the aggregate principal amount of such Loan shall not be less than $100,000 and
in multiples of $10,000 if in excess thereof;

(b) any portion of a Loan maturing or required to be repaid in less than one
month may be continued into a subsequent Interest Period having an Interest
Period of 30 days; and

(c) no more than five (5) Interest Periods in the aggregate for the Borrowers
may exist at anyone time.

In the event that the Administrative Borrower shall not give notice to continue
any Loan into a subsequent Interest Period, such Loan shall automatically become
a LIBOR Rate Loan having an Interest Period of thirty (30) days.

ARTICLE III

SPECIAL PROVISIONS CONCERNING

THE REVOLVING CREDIT FACILITY

Section 3.01 Letters of Credit.

(a) Subject to and upon the terms and conditions contained herein and in the
Letter of Credit Documents, at the request of a Borrower (or Administrative
Borrower on behalf of such Borrower), Administrative Agent agrees to cause L/C
Issuer to issue, and L/C Issuer agrees to issue, for the account of such
Borrower one or more Letters of Credit, for the ratable risk of each Lender
according to its Pro Rata Share, containing terms and conditions reasonably
acceptable to Administrative Agent and L/C Issuer. Each Borrower shall
reimburse, upon receipt of a request (written or oral) from the Administrative
Agent or any L/C Issuer no later than 12:00 p.m. New York time, on the same
Business Day, or if it receives such request after 12:00 p.m. New York time, on
the next Business Day following the date of receipt, L/C Issuer for any draw
under any Letter of Credit issued for the account of such Borrower and pay L/C
Issuer the amount of all other charges and fees payable to L/C Issuer in
connection with any Letter of Credit issued for the account of such Borrower
when due, irrespective of any

 

-44-



--------------------------------------------------------------------------------

claim, setoff, defense or other right which such Borrower may have at any time
against L/C Issuer or any other Person. Each drawing under any Letter of Credit
or other amount payable in connection therewith when due shall constitute a
request by the Borrower for whose account such Letter of Credit was issued to
Administrative Agent for a Reference Rate Loan in the amount of such drawing or
other amount then due, and shall be made by Administrative Agent on behalf of
Lenders as a Revolving Loan (or Agent Advance, as the case may be). The date of
such Revolving Loan shall be the date of the drawing or as to other amounts, the
due date therefor. Any payments made by or on behalf of Administrative Agent or
any Revolving Loan Lender to L/C Issuer and/or related parties in connection
with any Letter of Credit shall constitute additional Revolving Loans to such
Borrower pursuant to this Section 3 (or Agent Advances as the case may be).

(b) Borrowers shall pay to Administrative Agent, for the account of the
Revolving Loan Lenders, in accordance with a written agreement among such
Lenders, (i) for any Letter of Credit issued hereunder, a non-refundable fee
equal to (A) in the case of a trade Letter of Credit, the Applicable Margin for
Revolving Loans or (B) in the case of a standby Letter of Credit, the Applicable
Margin for Revolving Loans, in each case, of the stated amount of such Letter of
Credit, calculated on a per annum basis and payable in arrears as of the first
day of each succeeding month and (ii) for any amendment to an existing Letter of
Credit that increases the stated amount of such Letter of Credit, a
non-refundable fee equal to (A) in the case of a trade Letter of Credit, the
Applicable Margin for Revolving Loans or (B) in the case of a standby Letter of
Credit, the Applicable Margin for Revolving Loans, in each case, of the increase
in the stated amount of such Letter of Credit, calculated on a per annum basis
and payable in arrears as of the first day of each succeeding month after the
date of such increase (the “Letter of Credit Fees”), except that the
Administrative Agent may, and upon the written direction of the majority of the
Revolving Loan Lenders shall, require the Borrowers to pay to Administrative
Agent such Letter of Credit Fee, at a rate equal to 2% plus the per annum rate
otherwise applicable thereto on such daily outstanding balance for: (x) the
period from and after the date of termination hereof until all Obligations shall
have been paid in full (notwithstanding entry of a judgment against any
Borrower) and (y) the period from and after the date of the occurrence of an
Event of Default for so long as such Event of Default is continuing as
determined by Administrative Agent. Such Letter of Credit Fee shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of the Borrowers to pay such fee shall survive the
termination of this Agreement. In addition to the letter of credit fees provided
above, Borrowers shall pay to the L/C Issuer for its own account (without
sharing with Lenders) the letter of credit fronting and negotiation fees agreed
to by Borrowers and L/C Issuer from time to time and the customary charges from
time to time of such L/C Issuer with respect to the issuance, amendment,
transfer, administration, cancellation and conversion of, and drawings under,
such Letters of Credit

(c) The Borrower requesting such Letter of Credit (or Administrative Borrower on
behalf of such Borrower) shall give Administrative Agent and L/C Issuer three
(3) Business Days’ prior written notice of such Borrower’s request for the
issuance of a Letter of Credit. Such notice shall be irrevocable and shall
specify the original face amount of the Letter of Credit requested, the
effective date (which date shall be a Business Day and in no event shall be a
date less than sixty (60) days prior to the end of the Final Maturity Date) of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in

 

-45-



--------------------------------------------------------------------------------

partial draws, the date on which such requested Letter of Credit is to expire
(which date shall be a Business Day, shall not be more than one year from the
date of issuance and shall not be later than fifteen (15) days prior to the
Final Maturity Date), the purpose for which such Letter of Credit is to be
issued, and the beneficiary of the requested Letter of Credit. The Borrower
requesting the Letter of Credit (or Administrative Borrower on behalf of such
Borrower) shall attach to such notice the proposed terms of the Letter of
Credit. The renewal or extension of any Letter of Credit shall, for purposes
hereof be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(d) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 5 of this Agreement and the other
terms and conditions contained herein, no Letter of Credit shall be available
unless each of the following conditions precedent have been satisfied in a
manner satisfactory to Agent: (i) the Borrower requesting such Letter of Credit
(or Administrative Borrower on behalf of such Borrower) shall have delivered to
L/C Issuer at such times and in such manner as L/C Issuer may require, an
application, in form and substance reasonably satisfactory to L/C Issuer and
Agent, for the issuance of the Letter of Credit and such other Letter of Credit
Documents as may be reasonably required pursuant to the terms thereof, and the
form and terms of the proposed Letter of Credit shall be reasonably satisfactory
to Agent and L/C Issuer, (ii) as of the date of issuance, no order of any court,
arbitrator or other Governmental Authority shall purport by its terms to enjoin
or restrain money center banks generally from issuing letters of credit of the
type and in the amount of the proposed Letter of Credit, and no law, rule or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that L/C Issuer refrain from, the issuance of letters of credit
generally or the issuance of such Letter of Credit, and (iii) after giving
effect to the issuance of such Letter of Credit, the Letter of Credit
Obligations shall not exceed the Letter of Credit Limit.

(e) Except in Administrative Agent’s discretion, with the consent of all
Revolving Loan Lenders, the amount of all outstanding Letter of Credit
Obligations shall not at any time exceed the Letter of Credit Limit.

(f) The Loan Parties shall indemnify and hold the Secured Parties and Wilmington
harmless from and against any and all losses, claims, damages, liabilities,
reasonable costs and expenses which any Secured Party or Wilmington may suffer
or incur in connection with any Letter of Credit and any documents, drafts or
acceptances relating thereto, including any losses, claims, damages,
liabilities, costs and expenses due to any action taken by any issuer or
correspondent with respect to any Letter of Credit, except for such losses,
claims, damages, liabilities, costs or expenses that are a direct result of the
gross negligence or willful misconduct of any Secured Party or Wilmington (or
any of their respective officers, directors, employees, attorneys, consultants
and agents) as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. Each Loan Party assumes all risks with respect to the
acts or omissions of the drawer under or beneficiary of any Letter of Credit and
for such purposes the drawer or beneficiary shall be deemed such Borrower’s
agent. Each Loan Party assumes all risks for, and agrees to pay, all foreign,
Federal, State and local taxes, duties and levies relating to any goods subject
to any Letter of Credit or any documents, drafts or acceptances thereunder. Each
Loan Party hereby releases and holds the Secured Parties and

 

-46-



--------------------------------------------------------------------------------

Wilmington harmless from and against any acts, waivers, errors, delays or
omissions, whether caused by any Loan Party, by any issuer or correspondent or
otherwise with respect to or relating to any Letter of Credit, except for the
gross negligence or willful misconduct of any Secured Party or Wilmington (or
any of their respective officers, directors, employees, attorneys, consultants
and agents) as determined pursuant to a final, non-appealable order of a court
of competent jurisdiction. The provisions of this Section 3.01(f) shall survive
the payment of Obligations and the termination of this Agreement.

(g) As long as no Event of Default has occurred and is continuing, a Borrower
may (i) approve or resolve any questions of non-compliance of documents,
(ii) give any instructions as to acceptance or rejection of any documents or
goods, (iii) execute any and all applications for steamship or airway
guaranties, indemnities or delivery orders, and (iv) grant any extensions of the
maturity of, time of payment for, or time of presentation of, any drafts,
acceptances, or documents, and agree to any amendments, renewals, extensions,
modifications, changes or cancellations of any of the terms or conditions of any
of the applications, Letters of Credit, or documents, drafts or acceptances
thereunder.

(h) At any time an Event of Default has occurred and is continuing, the
Administrative Agent with the prior consent of the L/C Issuer shall have the
right and authority to, and Loan Parties shall not, without the prior written
consent of Administrative Agent, (i) approve or resolve any questions of
non-compliance of documents, (ii) give any instructions as to acceptance or
rejection of any documents or goods, (iii) execute any and all applications for
steamship or airway guaranties, indemnities or delivery orders, (iv) grant any
extensions of the maturity of, time of payments for, or time of presentation of,
any drafts, acceptances, or documents, and (v) agree to any amendments,
renewals, extensions, modifications, changes or cancellations of any of the
terms or conditions of any of the applications, Letter of Credit, or documents,
drafts or acceptances thereunder or any letters of credit included in the
Collateral. The Administrative Agent may take such actions either in its own
name or in any Borrower’s name.

(i) Any rights, remedies, duties or obligations granted or undertaken by any
Borrower or Guarantor to any issuer or correspondent in any application for any
Letter of Credit, or any other agreement in favor of any issuer or correspondent
relating to any Letter of Credit, shall be deemed to have been granted or
undertaken by such Borrower or Guarantor to Administrative Agent for the ratable
benefit of Revolving Loan Lenders. Any duties or obligations undertaken by
Administrative Agent to any issuer or correspondent in any application for any
Letter of Credit, or any other agreement by Administrative Agent in favor of any
issuer or correspondent to the extent relating to any Letter of Credit, shall be
deemed to have been undertaken by Loan Parties to Administrative Agent for the
ratable benefit of Revolving Loan Lenders and to apply in all respects to Loan
Parties.

(j) Immediately upon the issuance or amendment of any Letter of Credit, each
Revolving Loan Lender shall be deemed to have irrevocably and unconditionally
purchased and received, without recourse or warranty, an undivided interest and
participation to the extent of such Revolving Loan Lender’s Pro Rata Share of
the liability with respect to such Letter of Credit (including, without
limitation, all Letter of Credit Obligations with respect thereto). Each
Revolving Loan Lender shall absolutely, unconditionally and irrevocably

 

-47-



--------------------------------------------------------------------------------

assume, as primary obligor and not as surety, and be obligated to pay to the L/C
Issuer therefor and discharge when due, its Pro Rata Share of all of such
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Revolving Loan Lender’s participation in any Letter of Credit, to
the extent that a L/C Issuer has not been reimbursed or otherwise paid as
required hereunder or under any such Letter of Credit, each such Revolving Loan
Lender shall pay to such L/C Issuer its Pro Rata Share of such unreimbursed
drawing or other amounts then due to such L/C Issuer in connection therewith

(k) The obligations of Borrowers to pay each Letter of Credit Obligation and the
obligations of Revolving Loan Lenders to make payments to Administrative Agent
for the account of an L/C Issuer with respect to Letters of Credit shall be
absolute, unconditional and irrevocable and shall be performed strictly in
accordance with the terms of this Agreement under any and all circumstances,
whatsoever, notwithstanding the occurrence or continuance of any Event of
Default, the failure to satisfy any other condition set forth in Section 5.02 or
any other event or circumstance. If such amount is not made available by a
Revolving Loan Lender when due, Administrative Agent shall be entitled to
recover such amount on demand from such Lender with interest thereon, for each
day from the date such amount was due until the date such amount is paid to
Agent at the interest rate then payable by any Borrower in respect of Revolving
Loans that are Reference Rate Loans. Any such reimbursement shall not relieve or
otherwise impair the obligation of Borrowers to reimburse a L/C Issuer under any
Letter of Credit or make any other payment in connection therewith.

Section 3.02 Collection of Accounts.

(a) The Borrowers shall establish and maintain, at their expense, Cash
Management Accounts pursuant to Section 8.01 into which the Borrowers shall
promptly deposit and direct their respective Account Debtors to directly remit
all payments on Accounts and all payments constituting proceeds of Inventory or
other Collateral in the identical form in which such payments are made, whether
by cash, check or other manner.

(b) In no event shall any monies, checks, notes, drafts or any other payment
relating to and/or proceeds of Accounts or Inventory be commingled with any
Borrower’s or Guarantor’s own funds. Borrowers agree to reimburse the
Administrative Agent on demand for any amounts owed or paid to any bank or other
financial institution at which a Cash Management Account or any other deposit
account or investment account is established or any other bank, financial
institution or other Person involved in the transfer of funds to or from the
Cash Management Accounts arising out of the Administrative Agent’s payments to
or indemnification of such bank, financial institution or other person. The
obligations of Borrowers to reimburse the Administrative Agent for such amounts
pursuant to this Section 3.02 shall survive the termination of this Agreement.

Section 3.03 Payments. All Obligations shall be payable to the Administrative
Agent’s Payment Office or such other place as the Administrative Agent may
designate from time to time.

 

-48-



--------------------------------------------------------------------------------

Section 3.04 Settlement Procedures.

(a) In order to administer the Revolving Credit Facility in an efficient manner
and to minimize the transfer of funds between the Administrative Agent and the
Revolving Loan Lenders, the Administrative Agent may, at its option, subject to
the terms of this Section, make available, on behalf of the Revolving Loan
Lenders, the full amount of the Revolving Loans requested or charged to the
Borrowers’ Loan Account(s) or otherwise to be advanced by the Revolving Loan
Lenders pursuant to the terms hereof, without requirement of prior notice to the
Revolving Loan Lenders of the proposed Revolving Loans.

(b) With respect to all advances made by the Administrative Agent on behalf of
the Revolving Loan Lenders as provided in this Section, the amount of each
Revolving Loan Lender’s Pro Rata Share of the outstanding advances shall be
computed weekly, and shall be adjusted upward or downward on the basis of the
amount of the outstanding advances as of 5:00 p.m. New York time on the Business
Day immediately preceding the date of each settlement computation; provided,
that, the Administrative Agent retains the absolute right at any time or from
time to time to make the above described adjustments at intervals more frequent
than weekly, but in no event more than twice in any week. The Administrative
Agent shall deliver to each of the Revolving Loan Lenders after the end of each
week, or at such lesser period or periods as the Administrative Agent shall
determine, a summary statement of the amount of outstanding advances under the
Revolving Credit Facility for such period (such week or lesser period or periods
being hereinafter referred to as a “Settlement Period”). If the summary
statement is sent by the Administrative Agent and received by a Revolving Loan
Lender prior to 12:00 noon New York time, then such Revolving Loan Lender shall
make the settlement transfer described in this Section by no later than 3:00
p.m. New York time on the same Business Day and if received by a Revolving Loan
Lender after 12:00 noon New York time, then such Revolving Loan Lender shall
make the settlement transfer by not later than 3:00 p.m. New York time on the
next Business Day following the date of receipt. If, as of the end of any
Settlement Period, the amount of a Revolving Loan Lender’s Pro Rata Share of the
outstanding advances under the Revolving Credit Facility is more than such
Revolving Loan Lender’s Pro Rata Share of the outstanding advances under the
Revolving Credit Facility as of the end of the previous Settlement Period, then
such Revolving Loan Lender shall forthwith (but in no event later than the time
set forth in the preceding sentence) transfer to the Administrative Agent by
wire transfer in immediately available funds the amount of the increase.
Alternatively, if the amount of a Revolving Loan Lender’s Pro Rata Share of the
outstanding advances under the Revolving Credit Facility in any Settlement
Period is less than the amount of such Revolving Loan Lender’s Pro Rata Share of
the outstanding advances under the Revolving Credit Facility for the previous
Settlement Period, the Administrative Agent shall forthwith transfer to such
Revolving Loan Lender by wire transfer in immediately available funds the amount
of the decrease. The obligation of each of the Revolving Loan Lenders to
transfer such funds and effect such settlement shall be irrevocable and
unconditional and without recourse to or warranty by the Administrative Agent.
The Administrative Agent and each Revolving Loan Lender agree to mark its books
and records at the end of each Settlement Period to show at all times the dollar
amount of its Pro Rata Share of the outstanding advances under the Revolving
Credit Facility and Letters of Credit. Each Revolving Loan Lender shall only be
entitled to receive interest on its Pro Rata Share of the advances under the
Revolving Credit Facility to the extent such advances under the Revolving Credit
Facility have

 

-49-



--------------------------------------------------------------------------------

been funded by such Revolving Loan Lender. Because the Administrative Agent on
behalf of the Revolving Loan Lenders may be advancing and/or may be repaid
advances under the Revolving Credit Facility prior to the time when such
Revolving Loan Lenders will actually advance and/or be repaid such advances,
interest with respect to advances under the Revolving Credit Facility shall be
allocated by the Administrative Agent in accordance with the amount of advances
actually advanced by and repaid to each Revolving Loan Lender and the
Administrative Agent and shall accrue from and including the date such advances
are so advanced to but excluding the date such advances are either repaid by the
Borrowers or actually settled with the applicable Revolving Loan Lender as
described in this Section.

(c) To the extent that the Administrative Agent has made any such amounts
available and the settlement described above shall not yet have occurred, upon
repayment of any advances under the Revolving Credit Facility by a Borrower, the
Administrative Agent may apply such amounts repaid directly to any amounts made
available by the Administrative Agent pursuant to this Section. In lieu of
weekly or more frequent settlements, the Administrative Agent may, at its
option, at any time require each Revolving Loan Lender to provide the
Administrative Agent with immediately available funds representing its Pro Rata
Share of each advance, prior to the Administrative Agent’s disbursement of such
advance to such Borrower. In such event, all advances under the Revolving Credit
Facility shall be made by the Revolving Loan Lenders simultaneously and
proportionately to their Pro Rata Shares. No Revolving Loan Lender shall be
responsible for any default by any other Revolving Loan Lender in the other
Revolving Loan Lender’s obligation to make any advance requested hereunder nor
shall the Revolving Credit Commitment of any Revolving Loan Lender be increased
or decreased as a result of the default by any other Revolving Loan Lender in
the other Revolving Loan Lender’s obligation to make any advance hereunder.

(d) If the Administrative Agent is not funding a particular advance to the
Borrowers (or the Administrative Borrower for the benefit of such Borrowers)
pursuant to this Section on any day, the Administrative Agent may assume that
each Revolving Loan Lender will make available to the Administrative Agent such
Revolving Loan Lender’s Pro Rata Share of the advance requested or otherwise
made on such day and the Administrative Agent may, in its discretion, but shall
not be obligated to, cause a corresponding amount to be made available to or for
the benefit of such Borrower on such day. If the Administrative Agent makes such
corresponding amount available to a Borrower and such corresponding amount is
not in fact made available to the Administrative Agent by such Revolving Loan
Lender, the Administrative Agent shall be entitled to recover such corresponding
amount on demand from such Revolving Loan Lender together with interest thereon
for each day from the date such payment was due until the date such amount is
paid to the Administrative Agent at the Federal Funds Rate for each day during
such period (as published by the Federal Reserve Bank of New York or at the
Administrative Agent’s option based on the arithmetic mean determined by the
Administrative Agent of the rates for the last transaction in overnight Federal
funds arranged prior to 9:00 a.m. (New York time) on that day by each of the
three leading brokers of Federal funds transactions in New York City selected by
the Administrative Agent) and if such amounts are not paid within three (3) days
of the Administrative Agent’s demand, at the interest rate then applicable to
Revolving Loans. During the period in which such Revolving Loan Lender has not
paid such corresponding amount to the Administrative Agent, notwithstanding
anything to

 

-50-



--------------------------------------------------------------------------------

the contrary contained in this Agreement or any of the other Loan Documents, the
amount so advanced by the Administrative Agent to or for the benefit of any
Borrower shall, for all purposes hereof, be a Loan made by the Administrative
Agent for its own account. Upon any such failure by a Revolving Loan Lender to
pay the Administrative Agent, the Administrative Agent shall promptly thereafter
notify the Administrative Borrower of such failure and the Borrowers shall pay
such corresponding amount to the Administrative Agent for its own account within
five (5) Business Days of the Administrative Borrower’s receipt of such notice.
A Revolving Loan Lender who fails to pay the Administrative Agent its Pro Rata
Share of any Loans made available by the Administrative Agent on such Revolving
Loan Lender’s behalf, or any Revolving Loan Lender who fails to pay any other
amount owing by it to the Administrative Agent, is a “Defaulting Lender”. The
Administrative Agent shall not be obligated to transfer to a Defaulting Lender
any payments received by the Administrative Agent for the Defaulting Lender’s
benefit, nor shall a Defaulting Lender be entitled to the sharing of any
payments hereunder (including any principal, interest or fees). Amounts payable
to a Defaulting Lender shall instead be paid to or retained by the
Administrative Agent. The Administrative Agent may hold and, in its discretion,
relend to a Borrower the amount of all such payments received or retained by it
for the account of such Defaulting Lender. For purposes of voting or consenting
to matters with respect to this Agreement and the other Loan Documents, and
determining Pro Rata Shares, such Defaulting Lender shall be deemed not to be a
“Revolving Loan Lender” and such Revolving Loan Lender’s Revolving Credit
Commitment shall be deemed to be zero. This Section shall remain effective with
respect to a Defaulting Lender until such default is cured. The operation of
this Section shall not be construed to increase or otherwise affect the
Commitment of any Revolving Loan Lender, or relieve or excuse the performance by
any Borrower or Obligor of their duties and obligations hereunder.

(e) Nothing in this Section or elsewhere in this Agreement or the other Loan
Documents, shall be deemed to require the Administrative Agent to advance funds
on behalf of any Revolving Loan Lender or to relieve any Revolving Loan Lender
from its obligation to fulfill its Commitment hereunder or to prejudice any
rights that the Borrowers may have against any Revolving Loan Lender as a result
of any default by any Revolving Loan Lender hereunder in fulfilling its
Commitment.

ARTICLE IV

FEES, PAYMENTS AND OTHER COMPENSATION

Section 4.01 Audit and Collateral Monitoring Fees. The Loan Parties acknowledge
that pursuant to Section 7.01(f), representatives of the Agents may visit any or
all of the Loan Parties and/or conduct audits, inspections, inventory
appraisals, if any, and/or field examinations of any Loan Party and valuations
of any or all of the Collateral at any time and from time to time in a manner so
as to not unduly disrupt the business of such Loan Party. The Borrowers agree to
pay (i) $750 per day per examiner plus such examiner’s out-of-pocket costs and
reasonable expenses incurred in connection with all such visits, audits,
appraisals, inspections, valuations and field examinations and (ii) the costs of
all visits, audits, inspections, appraisals, valuations and field examinations
conducted by a third party on behalf of the Agents. provided that, so long as no
Event of Default shall have occurred and be continuing, the

 

-51-



--------------------------------------------------------------------------------

Borrowers shall not be obligated to pay for more than two (2) such examinations
during any calendar year.

Section 4.02 Payments; Computations and Statements. (a) The Borrowers will make
each payment under this Agreement not later than 12:00 noon (New York City time)
on the day when due, in lawful money of the United States of America and in
immediately available funds, to the Administrative Agent in the Administrative
Agent’s Account. All payments received by the Administrative Agent after 12:00
noon (New York City time) on any Business Day will be credited to the Loan
Account on the next succeeding Business Day. All such payments shall be made by
the Borrowers without set-off, counterclaim, deduction or other defense to the
Agents and the Lenders. Except as provided in Section 2.02, after receipt, the
Administrative Agent will promptly thereafter cause to be distributed like funds
relating to the payment of principal ratably to the Lenders in accordance with
their Pro Rata Shares and like funds relating to the payment of any other amount
payable to any Lender to such Lender, in each case to be applied in accordance
with the terms of this Agreement, provided that the Administrative Agent will
cause to be distributed all interest and fees received from or for the account
of the Borrowers not less than once each month and in any event promptly after
receipt thereof. The Lenders and the Borrowers hereby authorize the
Administrative Agent to, and the Administrative Agent may, from time to time,
charge the Loan Account of the Borrowers with any amount due and payable by the
Borrowers under any Loan Document. Each of the Lenders and the Borrowers agrees
that the Administrative Agent shall have the right to make such charges whether
or not any Default or Event of Default shall have occurred and be continuing or
whether any of the conditions precedent in Section 5.02 have been satisfied. Any
amount charged to the Loan Account of the Borrowers shall be deemed a Revolving
Loan hereunder made by the Revolving Loan Lenders to the Borrowers, funded by
the Administrative Agent on behalf of the Revolving Loan Lenders and subject to
Section 2.02 of this Agreement. The Lenders and the Borrowers confirm that any
charges which the Administrative Agent may so make to the Loan Account of the
Borrowers as herein provided will be made as an accommodation to the Borrowers
and solely at the Administrative Agent’s discretion, provided that the
Administrative Agent shall from time to time upon the request of the Collateral
Agent, charge the Loan Account of the Borrowers with any amount due and payable
under any Loan Document. Whenever any payment to be made under any such Loan
Document shall be stated to be due on a day other than a Business Day, such
payment shall be made on the next succeeding Business Day and such extension of
time shall in such case be included in the computation of interest or fees, as
the case may be. All computations of fees shall be made by the Administrative
Agent on the basis of a year of three hundred sixty (360) days for the actual
number of days (including the first day but excluding the last day) occurring in
the period for which such fees are payable. Each determination by the
Administrative Agent of an interest rate or fees hereunder shall be conclusive
and binding for all purposes in the absence of manifest error.

(b) The Administrative Agent shall provide the Administrative Borrower, promptly
after the end of each calendar month, a summary statement (in the form from time
to time used by the Administrative Agent) of the opening and closing daily
balances in the Loan Account of the Borrowers during such month, the amounts and
dates of all Loans (including Letters of Credit) made to the Borrowers during
such month, the amounts and dates of all payments on account of the Loans to the
Borrowers during such month, any Letter of

 

-52-



--------------------------------------------------------------------------------

Credit issued by any L/C Issuer for the account of the Borrowers during such
month, specifying the face amount thereof, the amount of charges to the Loan
Account and/or Revolving Loans made to the Borrowers during such month to
reimburse the Revolving Loan Lenders for drawings made in connection with
Letters of Credit, and the Loans to which such payments were applied, the amount
of interest accrued on the Loans to the Borrowers during such month, and the
amount and nature of any charges to the Loan Account made during such month on
account of fees, commissions, expenses and other Obligations. All entries on any
such statement shall be presumed to be correct and, thirty (30) days after the
same is sent, shall be final and conclusive absent manifest error.

Section 4.03 Sharing of Payments, Etc. Except as provided in Section 2.02
hereof, if any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of any
Obligation in excess of its ratable share of payments on account of similar
obligations obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders such participations in such similar obligations held by
them as shall be necessary to cause such purchasing Lender to share the excess
payment ratably with each of them; provided, however, that if all or any portion
of such excess payment is thereafter recovered from such purchasing Lender, such
purchase from each Lender shall be rescinded and each such Lender shall repay to
the purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Lender’s ratable share (according to the proportion
of (i) the amount of such Lender’s required repayment to (ii) the total amount
so recovered from the purchasing Lender of any interest or other amount paid by
the purchasing Lender in respect of the total amount so recovered). The
Borrowers agree that any Lender so purchasing a participation from another
Lender pursuant to this Section 4.03 may, to the fullest extent permitted by
law, exercise all of its rights (including the Lender’s right of set-off) with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrowers in the amount of such participation.

Section 4.04 Apportionment of Payments. Subject to Section 2.02:

(a) All payments of principal and interest in respect of outstanding Loans, all
payments in respect of the Letter of Credit Obligations, all payments of fees
(other than the fees set forth in Section 2.06 hereof, fees with respect to the
Letters of Credit provided for in Section 3.01(b) and the audit and collateral
monitoring fee provided for in Section 4.01) and all other payments in respect
of any other Obligations, shall be allocated by the Administrative Agent among
such of the Lenders as are entitled thereto, in proportion to their respective
Pro Rata Shares or otherwise as provided herein (except as otherwise set forth
in a written agreement among the Agents and Lenders), or, in respect of payments
not made on account of Loans or Letter of Credit Obligations, as designated by
the Person making payment when the payment is made.

(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon the direction of the Required Lenders shall,
apply all payments in respect of any Obligations and all proceeds of the
Collateral, subject to the provisions of this Agreement and except as otherwise
set forth in a written agreement among the Agents and Lenders, (i) first,
ratably to pay the Obligations in respect of any fees, expense reimbursements
and indemnities then due to the Agents, Wilmington or the L/C Issuer

 

-53-



--------------------------------------------------------------------------------

until paid in full; (ii) second, ratably to pay the Revolving Loan Obligations
in respect of any fees, expense reimbursements and indemnities then due to the
Revolving Loan Lenders until paid in full; (iii) third, ratably to pay interest
due in respect of the Revolving Loans, Agent Advances and Letter of Credit
Obligations until paid in full; (iv) fourth, ratably to pay principal of the
Revolving Loans, Agent Advances, Letter of Credit Obligations and all other
Revolving Loan Obligations until paid in full; (v) fifth, ratably to pay the
Term Loan Obligations in respect of any fees, expense reimbursements and
indemnities then due to the Term Loan Lenders until paid in full; (vi) sixth,
ratably to pay interest due in respect of the Term Loan until paid in full;
(vii) seventh, ratably to pay principal of the Term Loan until paid in full; and
(viii) eighth, to the ratable payment of all other Obligations then due and
payable.

(c) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 4.04 shall not be deemed to apply to any payment by the
Borrowers specified by the Administrative Borrower to the Administrative Agent
to be for the payment of Term Loan Obligations then due and payable under any
provision of this Agreement or the prepayment of all or part of the principal of
the Term Loan in accordance with the terms and conditions of Section 2.05.

(d) For purposes of this Section 4.04, “paid in full” means payment of all
amounts owing under the Loan Documents in cash or other immediately available
funds according to the terms thereof, including loan fees, service fees,
professional fees, interest (and specifically including interest accrued after
the commencement of any Insolvency Proceeding irrespective of whether a claim
for such interest is allowable in such Insolvency Proceeding).

(e) Except as otherwise set forth in a written agreement among the Agents and
the Lenders with respect to disproportionate sharing of proceeds among the
Lenders or with respect to allocations after the occurrence and during the
continuance of an Event of Default, in the event of a direct conflict between
the priority provisions of Section 4.04(b) and other provisions contained in any
other Loan Document, it is the intention of the parties hereto that both the
priority provisions in this Section 4.04 and such priority provisions in such
other Loan Documents shall be read together and construed, to the fullest extent
possible, to be in concert with each other. In the event of any actual,
irreconcilable conflict that cannot be resolved as aforesaid, the terms and
provisions of this Section 4.04 shall control and govern.

Section 4.05 Increased Costs and Reduced Return. (a) If any Secured Party shall
have determined that the adoption or implementation of, or any change in, any
law, rule, treaty or regulation, or any policy, guideline or directive of, or
any change in, the interpretation or administration thereof by, any court,
central bank or other administrative or Governmental Authority, or compliance by
any Secured Party or any Person controlling any such Secured Party with any
directive of, or guideline from, any central bank or other Governmental
Authority or the introduction of, or change in, any accounting principles
applicable to any Secured Party or any Person controlling any such Secured Party
(in each case, whether or not having the force of law), shall (i) subject any
Secured Party, or any Person controlling any such Secured Party to any tax, duty
or other charge with respect to this Agreement or any Loan made by such Lender
or such Agent or any Letter of Credit issued by the L/C Issuer, or change the
basis of taxation of payments to any Secured Party or any Person controlling any
such Secured Party of any amounts payable hereunder (except for taxes on the
overall net income of any Secured Party or any

 

-54-



--------------------------------------------------------------------------------

Person controlling any such Secured Party), (ii) impose, modify or deem
applicable any reserve, special deposit or similar requirement against any Loan,
any Letter of Credit or against assets of or held by, or deposits with or for
the account of, or credit extended by, any Secured Party or any Person
controlling any such Secured Party or (iii) impose on any Secured Party or any
Person controlling any such Secured Party any other condition regarding this
Agreement or any Loan, and the result of any event referred to in clauses (i),
(ii) or (iii) above shall be to increase the cost to any Secured Party of making
any Loan, issuing guaranteeing or participating in any Letter of Credit, or
agreeing to make any Loan, or issue, guaranty or participate in any Letter of
Credit, or to reduce any amount received or receivable by any Secured Party
hereunder, then, upon demand by any such Secured Party, the Borrowers shall pay
to such Secured Party such Additional Amounts as will compensate such Secured
Party for such increased costs or reductions in amount.

(b) If any Secured Party shall have determined that any Capital Guideline or the
adoption or implementation of, or any change in, any Capital Guideline by the
Governmental Authority charged with the interpretation or administration
thereof, or compliance by any Secured Party or any Person controlling such
Secured Party with any Capital Guideline or with any request or directive of any
such Governmental Authority with respect to any Capital Guideline, or the
implementation of, or any change in, any applicable principles (in each case,
whether or not having the force of law), either (i) affects or would affect the
amount of capital required or expected to be maintained by any Secured Party or
any Person controlling such Secured Party, and any Secured Party determines that
the amount of such capital is increased as a direct or indirect consequence of
any Loans made or maintained, Letters of Credit issued, or any guaranty or
participation with respect thereto, any Secured Party’s or any such other
controlling Person’s other obligations hereunder, or (ii) has or would have the
effect of reducing the rate of return on any Secured Party’s or any such other
controlling Person’s capital to a level below that which such Secured Party or
such controlling Person could have achieved but for such circumstances as a
consequence of any Loans made or maintained, Letters of Credit issued, or any
guaranty or participation with respect thereto or any agreement to make Loans,
to issue Letters of Credit or such Secured Party’s or such other controlling
Person’s other obligations hereunder (in each case, taking into consideration,
such Secured Party’s or such other controlling Person’s policies with respect to
capital adequacy), then, upon demand by any Secured Party, the Borrowers shall
pay to such Secured Party from time to time such Additional Amounts as will
compensate such Secured Party for such cost of maintaining such increased
capital or such reduction in the rate of return on such Secured Party’s or such
other controlling Person’s capital.

(c) All amounts payable under this Section 4.05 shall bear interest from the
date that is ten (10) days after the date of demand by any Secured Party until
payment in full to such Secured Party at the Reference Rate. A certificate of
such Secured Party claiming compensation under this Section 4.05, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Administrative Borrower, setting forth the Additional
Amount due and an explanation of the calculation thereof, and such Secured
Party’s reasons for invoking the provisions of this Section 4.05, and shall be
final and conclusive absent manifest error.

 

-55-



--------------------------------------------------------------------------------

(d) Failure or delay on the part of any Secured Party to demand compensation
pursuant to this Section 4.05 shall not constitute a waiver of such Secured
Party’s right to demand such compensation.

Section 4.06 Joint and Several Liability of the Borrowers. (a) Notwithstanding
anything in this Agreement or any other Loan Document to the contrary, each of
the Borrowers hereby accepts joint and several liability hereunder and under the
other Loan Documents in consideration of the financial accommodations to be
provided by the Secured Parties under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations. Each of the Borrowers,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrowers, with respect to the payment and performance of all of the
Obligations (including, without limitation, any Obligations arising under this
Section 4.06), it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them. If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such Obligation. Subject to the terms
and conditions hereof, the Obligations of each of the Borrowers under the
provisions of this Section 4.06 constitute the absolute and unconditional, full
recourse Obligations of each of the Borrowers, enforceable against each such
Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

(b) The provisions of this Section 4.06 are made for the benefit of the Secured
Parties and their respective successors and assigns, and may be enforced by them
from time to time against any or all of the Borrowers as often as occasion
therefor may arise and without requirement on the part of the Secured Parties or
such successors or assigns first to marshal any of its or their claims or to
exercise any of its or their rights against any of the other Borrowers or to
exhaust any remedies available to it or them against any of the other Borrowers
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 4.06 shall remain in effect until all of the Obligations shall have been
paid in full or otherwise fully satisfied.

(c) Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Secured Parties with respect to any of
the Obligations or any Collateral, until such time as all of the Obligations
(other than contingent indemnity or reimbursement obligations that survive
termination of the Loan Documents) have been paid in full in cash. Any claim
which any Borrower may have against any other Borrower with respect to any
payments to the Secured Parties hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash

 

-56-



--------------------------------------------------------------------------------

of the Obligations (other than contingent indemnity or reimbursement obligations
that survive termination of the Loan Documents).

ARTICLE V

CONDITIONS TO LOANS

Section 5.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the Business Day (the “Effective Date”) when each of the
following conditions precedent shall have been satisfied in a manner
satisfactory to the Agents:

(a) Payment of Fees, Etc. The Borrowers shall have paid on or before the date of
this Agreement all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04.

(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct: (i) the representations and warranties
contained in ARTICLE VI and in each other Loan Document, certificate or other
writing delivered to any Agent or any Lender pursuant hereto or thereto on or
prior to the Effective Date are true and correct on and as of the Effective Date
as though made on and as of such date and (ii) no Default or Event of Default
shall have occurred and be continuing on the Effective Date or would result from
this Agreement or the other Loan Documents becoming effective in accordance with
its or their respective terms.

(c) Legality. The making of the initial Loans shall not contravene any law, rule
or regulation applicable to any Agent or any Lender.

(d) Delivery of Documents. The Collateral Agent shall have received on or before
the Effective Date the following, each in form and substance satisfactory to the
Collateral Agent and, unless indicated otherwise, dated the Effective Date:

(i) a Security Agreement, duly executed by each Loan Party;

(ii) a Pledge Agreement, duly executed by each Loan Party which owns Capital
Stock of one or more other Loan Parties (other than Omega Protein, Inc., a
Virginia corporation), together with (x) the original stock certificates
representing 100% (and, in the case of a direct Foreign Subsidiary of a Loan
Party that is not an Inactive Subsidiary, 65%) of the common stock of such Loan
Party’s Subsidiaries (as well as all other equity interests owned by such Loan
Party) and (y) all intercompany promissory notes held by such Loan Parties, in
each case accompanied by undated stock or note powers executed in blank and
other proper instruments of transfer;

(iii) a First Preferred Ship Mortgage, duly executed by each Loan Party that
owns an Eligible Vessel, together with U.S. Coast Guard documentation, records
and abstracts, including copies of a valid U.S. Coast Guard Certificate of
Documentation with a valid fishery endorsement issued with respect to each such
Eligible Vessel, demonstrating that each such Eligible Vessel is duly documented
with the U.S.

 

-57-



--------------------------------------------------------------------------------

Coast Guard and authorized for employment in the U.S. Fisheries Trade and that
each such Eligible Vessel is free and clear of all Liens other than Permitted
Liens;

(iv) an Assignment of Insurances, duly executed by each Loan Party that owns an
Eligible Vessel, relating to insurances with respect to such Eligible Vessel;

(v) an Aircraft Security Agreement, duly executed by Omega Protein, Inc., with
respect to each aircraft listed on Schedule 6.01(mm);

(vi) with respect to each Facility to be included in the Collateral and
described on Schedule 6.01(o), a Mortgage, duly executed by the Loan Party which
owns such Facility;

(vii) a Title Insurance Policy or commitment therefor with respect to each
Mortgage, dated as of the Effective Date;

(viii) a UCC Filing Authorization Letter, duly executed by each Loan Party,
together with appropriate financing statements on Form UCC-1 duly filed in such
office or offices as may be necessary or, in the opinion of the Collateral
Agent, desirable to perfect the security interests purported to be created by
each Security Agreement, each First Preferred Ship Mortgage, each Pledge
Agreement, each Mortgage and each Aircraft Security Agreement;

(ix) certified copies of a request for copies of information listing all
effective financing statements which name as debtor any Loan Party and which are
filed in the offices referred to in paragraph (ix) above, together with copies
of such financing statements, none of which, except as otherwise agreed in
writing by the Collateral Agent, shall cover any of the Collateral, and the
results of searches for any tax Lien and judgment Lien filed against such Person
or its property and searches for any Lien on the Vessels and aircraft listed on
Schedules 6.01(ll) and 6.01(mm) hereto, which results shall not show any such
Liens (other than Permitted Liens);

(x) a copy of the resolutions of each Loan Party, certified as of the Effective
Date by an Authorized Officer thereof, authorizing (A) the borrowings hereunder
and the transactions contemplated by the Loan Documents and the Acquisition
Documents to which such Loan Party is or will be a party, and (B) the execution,
delivery and performance by such Loan Party of each Loan Document and the
Acquisition Documents to which such Loan Party is or will be a party and the
execution and delivery of the other documents to be delivered by such Person in
connection herewith and therewith;

(xi) a certificate of an Authorized Officer of each Loan Party, certifying the
names and true signatures of the representatives of such Loan Party authorized
to sign each Loan Document to which such Loan Party is or will be a party and
the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith together with evidence of the incumbency of
such authorized officers;

 

-58-



--------------------------------------------------------------------------------

(xii) a certificate of the appropriate official(s) of the state of organization
of each Loan Party and each state of foreign qualification where each Loan Party
maintains a place of business, certifying as to the subsistence in good standing
of, and (if available or applicable) the payment of taxes by, such Loan Party in
such states and certified as of a recent date not more than thirty (30) days
prior to the Effective Date;

(xiii) a true and complete copy of the charter, certificate of formation,
certificate of limited partnership or other publicly filed organizational
document of each Loan Party certified as of a recent date not more than thirty
(30) days prior to the Effective Date by an appropriate official of the state of
organization of such Loan Party which shall set forth the same complete name of
such Loan Party as is set forth herein and the organizational number of such
Loan Party, if an organized number is issued in such jurisdiction;

(xiv) a copy of the charter and by-laws, certificate of formation, limited
liability company agreement, operating agreement, agreement of limited
partnership or other organizational document of each Loan Party, together with
all amendments thereto, certified as of the Effective Date by an Authorized
Officer of such Loan Party;

(xv) an opinion of (A) John D. Held, Esq., counsel to the Loan Parties,
substantially in the form of Exhibit E-1, (B) Porter & Hedges LLP, special
counsel to the Loan Parties, substantially in the form of Exhibit E-2,
(B) McGuireWoods, special Virginia counsel to Omega Protein, Inc., (C) Hale Lane
Peek Dennison and Howard P.C., special Nevada counsel to Omega, (D) Morris,
James, Hitchens & Williams LLP, counsel to the Mortgage Trustee, (E) McAfee &
Taft, aviation counsel to the Agents, and (F) Liskow & Lewis, special maritime
counsel to Omega Protein, Inc.

(xvi) a certificate of an Authorized Officer of each Loan Party, certifying as
to the matters set forth in subsection (b) of this Section 5.01;

(xvii) a copy of the Financial Statements and the financial projections
described in Section 6.01(g)(ii) hereof, certified as of the Effective Date as
true and correct by an Authorized Officer of Omega;

(xviii) a certificate of an Authorized Officer of Omega, certifying as to the
solvency of the Loan Parties (taken as a whole) and attaching a signed copy of
the solvency opinion prepared by TM Capital Corp. and addressed to Omega,
addressing the solvency of the Loan Parties, taken as a whole, after giving
effect to the transactions contemplated hereby, which certificate shall be
satisfactory in form and substance to the Agents;

(xix) evidence of the insurance coverage required by Section 7.01(h) and the
terms of the Security Agreement, each First Preferred Ship Mortgage, any
Aircraft Security Agreement and each Mortgage and such other insurance coverage
with respect to the business and operations of the Loan Parties as the
Collateral Agent may reasonably request, in each case, where requested by the
Collateral Agent, with such

 

-59-



--------------------------------------------------------------------------------

endorsements as to the named insureds or loss payees thereunder as the
Collateral Agent may request and providing that such policy may be terminated or
canceled (by the insurer or the insured thereunder) only upon thirty (30) days’
prior written notice to the Collateral Agent and each such named insured or loss
payee, together with evidence of the payment of all premiums due in respect
thereof for such period as the Collateral Agent may request;

(xx) a certificate of an Authorized Officer of the Administrative Borrower,
certifying the names and true signatures of the persons that are authorized to
provide Notices of Borrowing and all other notices under this Agreement and the
other Loan Documents;

(xxi) a landlord waiver, substantially in the form of Exhibit H hereto, or
otherwise in form and substance satisfactory to the Collateral Agent and which
may be included as a provision contained in the relevant Lease, executed by each
landlord with respect to each of the Leases set forth on Schedule 6.01(o);

(xxii) copies of all Acquisition Documents and other Material Contracts, if any,
as in effect on the Effective Date, certified as true and correct copies thereof
by an Authorized Officer of the Administrative Borrower, together with a
certificate of an Authorized Officer of the Administrative Borrower stating that
such agreements remain in full force and effect and that none of the Loan
Parties has breached or defaulted in any of its obligations under such
agreements;

(xxiii) a termination and release agreement with respect to the Existing Credit
Facility and all related documents, duly executed by the Loan Parties and the
Existing Lender, together with UCC-3 termination statements for all UCC-1
financing statements filed by the Existing Lender and covering any portion of
the Collateral;

(xxiv) such Cash Management Agreements and other depository account, blocked
account, lockbox account and similar agreements and other documents, each in
form and substance satisfactory to the Agents, as the Agents may request with
respect to the Borrowers’ cash management system;

(xxv) the Intercompany Subordination Agreement, duly executed by each Loan
Party;

(xxvi) the Mortgage Trust Agreement, duly executed by the Mortgage Trustee and
the Collateral Agent, together with a trust receipt, as such term is defined
therein, for a First Preferred Ship Mortgage and an Assignment of Insurances
with respect to each Vessel that is an Eligible Vessel on the Effective Date;
and

(xxvii) such other agreements, instruments, approvals, opinions and other
documents, each satisfactory to the Agents in form and substance, as the Agents
may reasonably request.

 

-60-



--------------------------------------------------------------------------------

(e) Material Adverse Effect. The Agents shall have determined, in their sole
judgment, that no event or development shall have occurred since August 31, 2006
which could have a Material Adverse Effect.

(f) Consummation of Acquisition. Concurrently with the making of the initial
Loans, (i) the proceeds of the initial Loans shall have been applied either
(A) to pay a portion of the Purchase Price payable pursuant to the Acquisition
Agreement for the Acquisition Assets or (B) to enable Omega to deposit the
Purchase Price payable pursuant to the Acquisition Agreement into escrow as
contemplated by Section 3.1 of the Acquisition Agreement and (C) to pay the
closing and other costs relating thereto, and (ii) each of Omega and, to the
best knowledge of Omega, the Seller shall have fully performed all of the
obligations required to be performed by it as of the Effective Date under the
Acquisition Agreement.

(g) Approvals. Except for actions to be taken as contemplated by
Section 6.01(gg), all consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans,
the consummation of the Acquisition or the conduct of the Loan Parties’ business
shall have been obtained and shall be in full force and effect, except for
notice required within 30 days of any changes in information with respect to any
Loan Party’s officers, directors and stockholders, including 5% or more
stockholders, to the Citizenship Approval Officer of the Maritime Administration
of the United States Department of Transportation pursuant to 46 C.F.R.
356.5(g), and any notice or approval requirements which may apply to the Loan
Documents under 46 C.F.R. Part 356.

(h) Availability. After giving effect to the Acquisition and all Loans to be
made on the Effective Date and all fees (including the fees payable pursuant to
Section 2.06 and Section 12.04 hereof), costs and expenses in connection
therewith, (1) Availability shall not be less than $1,500,000, and (2) the Loan
Parties shall have a minimum of $15,000,000 of unrestricted cash and cash
equivalents. The Administrative Borrower shall deliver to the Collateral Agent a
certificate of the chief financial officer of the Administrative Borrower
certifying as to the matters set forth above and containing the calculation of
Availability.

Section 5.02 Conditions Precedent to All Loans and Letters of Credit. The
obligation of any Agent or any Lender to make any Loan or of any L/C Issuer to
issue any Letter of Credit on or after the Effective Date is subject to the
fulfillment, in a manner satisfactory to the Administrative Agent, of each of
the following conditions precedent:

(a) Payment of Fees, Etc. The Borrowers shall have paid all fees, costs,
expenses and taxes then payable by the Borrowers pursuant to this Agreement and
the other Loan Documents, including, without limitation, Section 2.06 and
Section 12.04 hereof.

(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrowers’ acceptance of the proceeds of such Loan, or
the submission by the Borrowers of an application with respect to a Letter of
Credit, and the issuance of each Letter of

 

-61-



--------------------------------------------------------------------------------

Credit, shall each be deemed to be a representation and warranty by each Loan
Party on the date of such Loan or the date of issuance of such Letter of Credit
that: (i) the representations and warranties contained in ARTICLE VI and in each
other Loan Document, certificate or other writing delivered to any Agent, the
Mortgage Trustee or any Lender pursuant hereto or thereto on or prior to the
date of such Loan or such Letter of Credit are true and correct in all material
respects on and as of such date as though made on and as of such date, (ii) at
the time of and after giving effect to the making of such Loan and the
application of the proceeds thereof or at the time of issuance of such Letter of
Credit, no Default or Event of Default has occurred and is continuing or would
result from the making of the Loan to be made, or the issuance of such Letter of
Credit to be issued, on such date and (iii) the conditions set forth in this
Section 5.02 have been satisfied as of the date of such request.

(c) Legality. The making of such Loan or the issuance of such Letter of Credit
shall not contravene any law, rule or regulation applicable to any Secured
Party.

(d) Notices. The Administrative Agent shall have received a Notice of Borrowing
pursuant to Section 2.02 hereof, together with a certificate of the chief
financial officer of Omega setting forth in reasonable detail the calculation of
the Availability.

(e) Delivery of Documents. The Agents shall have received such other agreements,
instruments, approvals, opinions and other documents, each in form and substance
satisfactory to the Agents, as any Agent may reasonably request.

(f) Proceedings; Receipt of Documents. All proceedings in connection with the
making of the Loans or the issuance of any Letter of Credit and the other
transactions contemplated by this Agreement and the other Loan Documents, and
all documents incidental hereto and thereto, shall be satisfactory to the Agents
and their counsel, and the Agents and such counsel shall have received all such
information and such counterpart originals or certified or other copies of such
documents, in form and substance satisfactory to the Agents, as the Agents or
such counsel may reasonably request.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES

Section 6.01 Representations and Warranties. Each Loan Party hereby represents
and warrants to the Secured Parties after giving effect to the Acquisition as
follows:

(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite corporate, limited liability company or
limited partnership power and authority to conduct its business as now conducted
and as presently contemplated and, in the case of the Borrowers, to make the
borrowings hereunder, and to execute and deliver each Transaction Document to
which it is a party, and to consummate the transactions contemplated thereby,
and (iii) is duly qualified to do business and is in good standing in each
jurisdiction in which the character of the properties owned or leased by it or
in which the transaction of its business

 

-62-



--------------------------------------------------------------------------------

makes such qualification necessary, except where the failure to be so qualified
and in good standing could not reasonably be expected to have a Material Adverse
Effect.

(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Transaction Document to which it is or will be a party, (i) have
been duly authorized by all necessary corporate, limited liability company or
limited partnership action on the part of each Loan Party that is a party
thereto, (ii) do not and will not contravene its charter or by-laws, its limited
liability company or operating agreement or its certificate of partnership or
partnership agreement, as applicable, or any applicable law or any other
Transaction Document or any other material contractual restriction binding on or
otherwise affecting it or any of its properties, (iii) do not and will not
result in or require the creation of any Lien (other than pursuant to any Loan
Document) upon or with respect to any of its properties, and (iv) do not and
will not result in any default, noncompliance, suspension, revocation,
impairment, forfeiture or nonrenewal of any permit, license, authorization or
approval applicable to its operations or any of its properties.

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Transaction Document to which it is or will be a party.

(d) Enforceability of Loan Documents. This Agreement is, and each other
Transaction Document to which any Loan Party is or will be a party, when
delivered hereunder, will be, a legal, valid and binding obligation of such
Person, enforceable against such Person in accordance with its terms, except as
may be limited by applicable bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting creditors’ rights generally or by general
equitable principles relating to enforceability.

(e) Capitalization; Subsidiaries.

(i) On the Effective Date, after giving effect to the transactions contemplated
hereby to occur on the Effective Date, the authorized Capital Stock of Omega and
the issued and outstanding Capital Stock of Omega are as set forth on Part I of
Schedule 6.01(e).

(ii) Part II of Schedule 6.01(e) sets forth a complete and correct description
of the name, jurisdiction of organization and ownership of the outstanding
Capital Stock of the Subsidiaries of Omega in existence on the date hereof after
giving effect to the Acquisition. All of the issued and outstanding shares of
Capital Stock of such Subsidiaries set forth on Schedule 6.01(e) have been
validly issued and are fully paid and nonassessable, and the holders thereof are
not entitled to any preemptive, first refusal or other similar rights. Except as
indicated on such Schedule, all such Capital Stock is owned by Omega or one or
more of its wholly-owned Subsidiaries, free and clear of all Liens. On the date
hereof, there are no outstanding debt or equity securities of Omega or any of
its Subsidiaries, and no outstanding obligations of Omega or any of its
Subsidiaries, convertible into or exchangeable for, or warrants, options or
other rights for the purchase or acquisition from Omega or any of its
Subsidiaries, or other obligations of

 

-63-



--------------------------------------------------------------------------------

any Subsidiary to issue, directly or indirectly, any shares of Capital Stock of
any Subsidiary of Omega.

(f) Litigation; Commercial Tort Claims. Except as set forth in Schedule 6.01(f),
(i) there is no pending or, to the best knowledge of any Loan Party, threatened
action, suit or proceeding affecting any Loan Party or its properties before any
court or other Governmental Authority or any arbitrator that (A) if adversely
determined, could reasonably be expected to have a Material Adverse Effect or
(B) relates to this Agreement or any other Loan Document or any transaction
contemplated hereby or thereby and (ii) as of the Effective Date, none of the
Loan Parties holds any commercial tort claims in respect of which a claim has
been filed in a court of law or a written notice by an attorney has been given
to a potential defendant.

(g) Financial Condition.

(i) The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present the consolidated financial condition of Omega
and its Subsidiaries as at the respective dates thereof and the consolidated
results of operations of Omega and its Subsidiaries for the fiscal periods ended
on such respective dates, all in accordance with GAAP, and since August 31, 2006
no event or development has occurred that has had or could have a Material
Adverse Effect.

(ii) Omega has heretofore furnished to each Agent and each Lender (A) projected
quarterly balance sheets, income statements and statements of cash flows of
Omega and its Subsidiaries for the period from October 1, 2006 through
December 31, 2007, and (B) projected annual balance sheets, income statements
and statements of cash flows of Omega and its Subsidiaries for the Fiscal Years
ending in 2008 through 2011, which projected financial statements shall be
updated from time to time pursuant to Section 7.01(a)(vi). Such projections, as
so updated, shall be believed by Omega at the time furnished to be reasonable,
shall have been prepared on a reasonable basis and in good faith by Omega, and
shall have been based on assumptions believed by Omega to be reasonable at the
time made and upon the best information then reasonably available to Omega, and
Omega shall not be aware of any facts or information that would lead it to
believe that such projections, as so updated, are incorrect or misleading in any
material respect.

(h) Compliance with Law, Etc. No Loan Party is in violation of its
organizational documents or any law, rule, regulation, judgment or order of any
Governmental Authority which is material to the operations of a Loan Party’s
business and applicable to it or any of its property or assets. No Loan Party is
in violation of any material term of any Material Contract which violation could
reasonably be expected to have a Material Adverse Effect.

(i) ERISA. As of the date hereof, except as set forth on Schedule 6.01(i),
(i) each Employee Plan is in substantial compliance with ERISA and the Internal
Revenue Code, (ii) no Termination Event has occurred nor is reasonably expected
to occur with respect to any Employee Plan, (iii) the most recent annual report
(Form 5500 Series) with respect to each Employee Plan, including any required
Schedule B (Actuarial Information)

 

-64-



--------------------------------------------------------------------------------

thereto, copies of which have been filed with the Internal Revenue Service and
delivered to the Agents, is complete and correct and fairly presents the funding
status of such Employee Plan, and since the date of such report there has been
no material adverse change in such funding status, (iv) copies of each agreement
entered into with the PBGC, the U.S. Department of Labor or the Internal Revenue
Service with respect to any Employee Plan have been delivered to the Agents,
(v) no Employee Plan had an accumulated or waived funding deficiency or
permitted decrease which would create a deficiency in its funding standard
account or has applied for an extension of any amortization period within the
meaning of Section 412 of the Internal Revenue Code at any time during the
previous 60 months, (vi) no Lien imposed under the Internal Revenue Code or
ERISA exists or is likely to arise on account of any Employee Plan within the
meaning of Section 412 of the Internal Revenue Code and (vii) no Plan has an
Unfunded Pension Liability which when aggregated with the Unfunded Pension
Liability of all other Plans is in excess of $12,000,000. Except as set forth on
Schedule 6.01(i), no Loan Party or any of its ERISA Affiliates has incurred any
withdrawal liability under ERISA with respect to any Multiemployer Plan, or is
aware of any facts indicating that it or any of its ERISA Affiliates may in the
future incur any such withdrawal liability. No Loan Party or any of its ERISA
Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the
Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. There are no pending or, to the best knowledge of any Loan Party,
threatened claims, actions, proceedings or lawsuits (other than claims for
benefits in the normal course) asserted or instituted against (i) any Employee
Plan or its assets, (ii) any fiduciary with respect to any Employee Plan, or
(iii) any Loan Party or any of its ERISA Affiliates with respect to any Employee
Plan. Except as required by Section 4980B of the Internal Revenue Code, no Loan
Party or any of its ERISA Affiliates maintains an employee welfare benefit plan
(as defined in Section 3(1) of ERISA) which provides health or welfare benefits
(through the purchase of insurance or otherwise) for any retired or former
employee of any Loan Party or any of its ERISA Affiliates or coverage after a
participant’s termination of employment. None of the Loan Parties or any of
their Subsidiaries has incurred or expects to incur any liability (including
additional contributions, fines, taxes or penalties) as a result of a failure to
administer any Plan that is a “group health plan” (as such term is defined in
Section 607(1) of ERISA or Section 5000(b)(1) of the Code) in compliance with
the applicable requirements of Part 6 of Subtitle B of Title I of ERISA or
Section 4980B of the Code.

(j) Taxes, Etc. All Federal, state and local tax returns and other reports
required by applicable law to be filed by any Loan Party have been filed, or
extensions have been obtained, and all taxes, assessments and other governmental
charges imposed upon any Loan Party or any property of any Loan Party and which
have become due and payable on or prior to the date hereof have been paid
(except for taxes of a de minimis amount), except to the extent contested in
good faith by proper proceedings which stay the imposition of any penalty, fine
or Lien resulting from the non-payment thereof and with respect to which
adequate reserves have been set aside for the payment thereof on the Financial
Statements in accordance with GAAP.

 

-65-



--------------------------------------------------------------------------------

(k) Regulations T, U and X. No Loan Party is or will be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation T, U or X), and no proceeds of any Loan will
be (i) used to extend credit to others for the purpose of purchasing or carrying
any margin stock or (ii) used in violation of Regulation U or secured by margin
stock.

(l) Nature of Business. No Loan Party is engaged in any business other than
processing, marketing and/or distribution of fish meal and fish meal products
and/or ship repair and ship building for the account of Loan Parties.

(m) Adverse Agreements, Etc. No Loan Party is a party to any agreement or
instrument, or subject to any charter, limited liability company agreement,
partnership agreement or other corporate, partnership or limited liability
company restriction or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which has, or as of the
date hereof in the future could reasonably be expected to have, a Material
Adverse Effect.

(n) Permits, Etc. Each Loan Party has, and is in compliance with, all material
permits, licenses, authorizations, approvals, entitlements and accreditations
required for such Person lawfully to own, lease, manage or operate, or to
acquire, each business currently owned, leased, managed or operated, or to be
acquired, by such Person. No condition exists or event has occurred which, in
itself or with the giving of notice or lapse of time or both, would result in
the suspension, revocation, impairment, forfeiture or non-renewal of any such
permit, license, authorization, approval, entitlement or accreditation, and
there is no claim that any thereof is not in full force and effect.

(o) Properties. (i) Each Loan Party has good and indefeasible title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
Such properties and assets are in all material respects in good working order
and condition, ordinary wear and tear excepted.

(ii) Schedule 6.01(o) sets forth a complete and accurate list, as of the
Effective Date, of the location, by state and street address, of all real
property owned or leased by each Loan Party and identifies the interest (fee or
leasehold) of such Loan Party therein. No Person has any right of first refusal,
option or other preferential right to purchase any such owned real property. As
of the Effective Date, each Loan Party has valid leasehold interests in the
Leases described on Schedule 6.01(o) to which it is a party. Schedule 6.01(o)
sets forth with respect to each such Lease, the commencement date, termination
date, renewal options (if any) and annual base rents. Each such Lease is in full
force and effect and is valid and enforceable against each Loan Party that is a
party thereto and, to the knowledge of such Loan Party, all other parties
thereto in accordance with its terms in all material respects. No consent or
approval of any landlord or other third party in connection with any such Lease
is necessary for any Loan Party to enter into and execute the Transaction
Documents to which it is a party, except as set forth on Schedule 6.01(o). To
the best knowledge of any Loan Party, (i) no other party to any such Lease is in
default of its material obligations thereunder, (ii) no Loan Party (or any other
party to any such Lease) has at any time delivered or received

 

-66-



--------------------------------------------------------------------------------

any notice of material default which remains uncured under any such Lease and
(iii) as of the Effective Date, no event has occurred which, with the giving of
notice or the passage of time or both, would constitute a default under any such
Lease.

(p) Full Disclosure. Each Loan Party has disclosed to the Agents all agreements,
instruments and corporate or other restrictions to which it is subject and all
other matters known to it, that, individually or in the aggregate, could result
in a Material Adverse Effect. None of the other reports, financial statements,
certificates or other information furnished by or on behalf of any Loan Party to
the Agents in connection with the negotiation of this Agreement or delivered
hereunder (as modified or supplemented by other information so furnished)
contains any material misstatement of fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which it was made, not misleading; provided that, with respect to
projected financial information, each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time prepared. At the date of the Financial Statements, to the
knowledge of the Loan Parties, there was no contingent liability or fact that,
in accordance with GAAP, was required to be disclosed in the Financial
Statements or the footnotes thereto that may have a Material Adverse Effect
which has not been set forth in the Financial Statements or the footnotes
thereto or a Schedule hereto.

(q) Operating Lease Obligations. On the Effective Date, none of the Loan Parties
has any Operating Lease Obligations other than the Operating Lease Obligations
set forth on Schedule 6.01(q).

(r) Environmental Matters. Except as set forth on Schedule 6.01(r), (i) the
operations of each Loan Party are in material compliance with all Environmental
Laws; (ii) there has been no Release at any of the properties owned or operated
by any Loan Party or a predecessor in interest, or, to the knowledge of any Loan
Party, at any disposal or treatment facility which received Hazardous Materials
generated by any Loan Party or any predecessor in interest which could have a
Material Adverse Effect; (iii) no Environmental Action has been asserted against
any Loan Party or any predecessor in interest nor does any Loan Party have
knowledge or notice of any threatened or pending Environmental Action against
any Loan Party or any predecessor in interest which could have a Material
Adverse Effect; (iv) no Environmental Actions have been asserted against any
facilities that may have received Hazardous Materials generated by any Loan
Party or any predecessor in interest which could have a Material Adverse Effect;
(v) no property now or formerly owned or operated by a Loan Party has been used
by any Loan Party as a treatment or disposal site for any Hazardous Material;
(vi) no Loan Party has failed to report to the proper Governmental Authority any
Release which is required to be so reported by any Environmental Laws which
could have a Material Adverse Effect; (vii) each Loan Party holds all licenses,
permits and approvals required under any Environmental Laws in connection with
the operation of the business carried on by it, except for such licenses,
permits and approvals as to which a Loan Party’s failure to maintain or comply
with could not have a Material Adverse Effect; and (viii) no Loan Party has
received any notification pursuant to any Environmental Laws that (A) any work,
repairs, construction or Capital Expenditures are required to be made in respect
as a condition of continued compliance with any Environmental Laws, or any
license, permit or approval issued pursuant thereto or (B) any license, permit
or approval referred to above is about to be made

 

-67-



--------------------------------------------------------------------------------

subject to limitations or conditions, revoked, withdrawn or terminated, in each
case, except as could not have a Material Adverse Effect.

(s) Insurance. Each Loan Party keeps its property adequately insured and
maintains (i) insurance to such extent and against such risks, including fire,
as is customary with companies in the same or similar businesses, (ii) workmen’s
compensation insurance in the amount required by applicable law, (iii) general
liability insurance, which shall include product liability insurance, in the
amount customary with companies in the same or similar business against claims
for personal injury or death on properties owned, occupied or controlled by it,
and (iv) such other insurance as may be required by law or as may be reasonably
required by the Collateral Agent (including, without limitation, against
larceny, embezzlement or other criminal misappropriation). Schedule 6.01(s) sets
forth a list of all insurance maintained by each Loan Party on the Effective
Date.

(t) Use of Proceeds. The proceeds of the Loans shall be used to (i) to refinance
existing Indebtedness of the Borrowers, (ii) to finance a portion of the
Purchase Price for the Acquisition, (iii) for general working capital
requirements and other general corporate purposes of the Borrowers and (iv) to
pay fees and expenses related to this Agreement or to the transactions
contemplated by this Agreement. The Letters of Credit will be used for general
corporate purposes.

(u) Solvency. After giving effect to the transactions contemplated by this
Agreement and the other Transaction Documents and before and after giving effect
to each Loan and each Letter of Credit, the Loan Parties, on a consolidated
basis, are or will be Solvent.

(v) Location of Bank Accounts. Schedule 6.01(v) sets forth a complete and
accurate list as of the Effective Date of all deposit, checking and other bank
accounts, all securities and other accounts maintained with any broker dealer
and all other similar accounts maintained by each Loan Party, together with a
description thereof (i.e., the bank or broker dealer at which such deposit or
other account is maintained and the account number and the purpose thereof).

(w) Intellectual Property. Except as set forth on Schedule 6.01(w), each Loan
Party owns or licenses or otherwise has the valid right to use all material
Intellectual Property that is necessary for the operation of its business as
currently conducted or contemplated without, to the knowledge of each Loan
Party, infringement upon or conflict with the rights of any other Person with
respect thereto. Set forth on Schedule 6.01(w) is a complete and accurate list
as of the Effective Date of all Registered Intellectual Property that is owned
by a Loan Party (the “Owned Intellectual Property”) and all contracts relating
to material Intellectual Property licensed from third parties (the “Licensed
Intellectual Property”). Except as set forth on Schedule 6.01(w), no material
licensed Intellectual Property is required in order to conduct the business of
each Loan Party as currently conducted or contemplated as of the Effective Date
other than the Licensed Intellectual Property. Except as set forth on Schedule
6.01(w), no party to any contract relating to Licensed Intellectual Property has
given any Loan Party notice of its intention to cancel, terminate or fail to
renew any such contract. To the knowledge of each Loan Party, neither the
business of any Loan Party as currently conducted or contemplated, nor any
slogan or other advertising device, product, process, method, substance,

 

-68-



--------------------------------------------------------------------------------

part or other material now employed, or now contemplated to be employed, by any
Loan Party, infringes upon or conflicts with any rights owned by any other
Person, and none of the Loan Parties has received notice of any claim or
litigation regarding any of the foregoing, nor is any such claim or litigation
pending or threatened. To the knowledge of each Loan Party, all Owned
Intellectual Property is valid, subsisting and enforceable, and no material
Registered Owned Intellectual Property has been abandoned, canceled or
adjudicated invalid (excepting any expirations in the ordinary course), or is
subject to any outstanding order, judgment or decree restricting its use or
adversely affecting or reflecting a Loan Party’s rights thereto, or is the
subject of any suit, action, reissue, reexamination, public protest,
interference, arbitration, mediation, opposition, cancellation or other
proceeding. The Loan Parties have timely made all filings and payments with the
appropriate foreign and domestic agencies required to maintain in subsistence
all Registered Owned Intellectual Property except where the failure to make such
filings and/or payments could not reasonably be expected to have a Material
Adverse Effect. To the knowledge of each Loan Party, all documentation necessary
to confirm and effect each Loan Party’s ownership of all Registered Intellectual
Property and all other Owned Intellectual Property necessary for the operation
of its business as currently conducted or contemplated, if acquired from other
Persons, has been recorded in the United States Patent and Trademark Office, the
United States Copyright Office and other official offices.

(x) Material Contracts. Set forth on Schedule 6.01(x) is a complete and accurate
list as of the Effective Date of all Material Contracts of each Loan Party,
showing the parties and containing a brief description of the subject matter
thereof and amendments and modifications thereto. Each such Material Contract
(i) is in full force and effect and is binding upon and enforceable against each
Loan Party that is a party thereto and, to the best knowledge of such Loan
Party, all other parties thereto in accordance with its terms, (ii) has not been
otherwise amended or modified, and (iii) is not in default due to the action of
any Loan Party or, to the best knowledge of any Loan Party, any other party
thereto.

(y) Investment Company Acts. As of the date hereof, none of the Loan Parties is
an “investment company” or “controlled” by a “registered investment company” or,
to the knowledge of any Loan Party, “controlled” by an “investment company”, or
a “promotor” of, or “principal underwriter” of or for, an “investment company”,
as such terms are defined in the Investment Company Act of 1940, as amended.

(z) Employee and Labor Matters. Except as set forth on Schedule 6.01(z), there
is, on the date hereof, (i) no unfair labor practice complaint pending or, to
the best knowledge of any Loan Party, threatened against any Loan Party before
any Governmental Authority and no grievance or arbitration proceeding pending or
threatened against any Loan Party which arises out of or under any collective
bargaining agreement, (ii) no strike, labor dispute, slowdown, stoppage or
similar action or grievance pending or threatened against any Loan Party or
(iii) to the best knowledge of any Loan Party, no union representation question
existing with respect to the employees of any Loan Party and no union organizing
activity taking place with respect to any of the employees of any Loan Party. No
Loan Party or any of its ERISA Affiliates has incurred any liability or
obligation under the Worker Adjustment and Retraining Notification Act (“WARN”)
or similar state law, which remains unpaid or unsatisfied. The hours worked and
payments made to employees of any Loan Party have not been in violation of the
Fair Labor Standards Act or any other applicable legal requirements,

 

-69-



--------------------------------------------------------------------------------

except for any violation which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect. All material payments
due from any Loan Party on account of wages and employee health and welfare
insurance and other benefits have been paid or accrued as a liability on the
books of such Loan Party.

(aa) Customers and Suppliers. Other than in the ordinary course of business,
there exists no actual or threatened termination, cancellation or limitation of,
or adverse modification to or adverse change in, the business relationship
between (i) any Loan Party, on the one hand, and any customer or any group
thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (ii) any Loan Party, on the one hand, and any material supplier
thereof, on the other hand; and to the knowledge of each Loan Party there exists
no present state of facts or circumstances that could give rise to or result in
any such termination, cancellation, limitation, modification or change.

(bb) No Bankruptcy Filing. No Loan Party is contemplating either an Insolvency
Proceeding or the liquidation of all or a major portion of such Loan Party’s
assets or property, and no Loan Party has any knowledge of any Person
contemplating an Insolvency Proceeding against it.

(cc) [Intentionally Omitted.]

(dd) Name; Jurisdiction of Organization; Organizational ID Number; Chief Place
of Business; Chief Executive Office; FEIN. Schedule 6.01(dd) sets forth a
complete and accurate list as of the date hereof of (i) the exact legal name of
each Loan Party, (ii) the jurisdiction of organization of each Loan Party,
(iii) the organizational identification number of each Loan Party (or indicates
that such Loan Party has no organizational identification number), (iv) each
place of business of each Loan Party, (v) the chief executive office of each
Loan Party and (vi) the federal employer identification number of each Loan
Party.

(ee) Tradenames. Schedule 6.01(ee) hereto sets forth a complete and accurate
list as of the Effective Date of all tradenames, business names or similar
appellations used by each Loan Party.

(ff) Locations of Collateral. There is no location at which any Loan Party has
any Collateral (except for Inventory or Vessels in transit) other than (i) those
locations listed on Schedule 6.01(ff) and (ii) any other locations approved in
writing by the Collateral Agent from time to time. Schedule 6.01(ff) hereto
contains a true, correct and complete list, as of the Effective Date, of the
legal names and addresses of each warehouse at which Collateral of each Loan
Party is stored. None of the receipts received by any Loan Party from any
warehouse states that the goods covered thereby are to be delivered to bearer or
to the order of a named Person or to a named Person and such named Person’s
assigns.

(gg) Security Interests. Each Security Agreement, First Preferred Ship Mortgage
and Assignment of Insurances creates in favor of the Collateral Agent or the
Mortgage Trust, as the case may be, for the benefit of the Secured Parties, a
legal, valid and

 

-70-



--------------------------------------------------------------------------------

enforceable security interest in the Collateral secured thereby. Upon the
(A) filing of the UCC-1 financing statements described in Section 5.01(d)(viii),
(B) recording of the Collateral Assignments for Security referred to in each
Security Agreement in the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, (C) recording of any Mortgages,
(D) filing of any Aircraft Security Agreements, (E) filing with the National
Vessel Documentation Center of the U.S. Coast Guard of a First Preferred Ship
Mortgage with respect to each U.S. flagged Eligible Vessel, (F) notation of the
security interest on vehicles on the certificate of title with respect thereto
and (G) taking possession of any Collateral with respect to which the Secured
Parties interest may only be perfected by possession, such security interests in
and Liens on the Collateral granted thereby shall be perfected, first priority
security interests (subject to Permitted Liens), and no further recordings or
filings are or will be required in connection with the creation, perfection or
enforcement of such security interests and Liens, other than (i) the filing of
continuation statements in accordance with applicable law, and (ii) the
recordation of appropriate evidence of the security interest in the appropriate
foreign registry with respect to all foreign intellectual property.

(hh) Schedules. All of the information which is required to be scheduled to this
Agreement is set forth on the Schedules attached hereto, is correct and accurate
in all material respects and does not omit to state any information material
thereto.

(ii) Representations and Warranties in Documents; No Default. All
representations and warranties set forth in this Agreement and the other Loan
Documents are true and correct in all material respects at the time as of which
such representations were made and on the Effective Date. No Event of Default
has occurred and is continuing and no condition exists which constitutes a
Default or an Event of Default.

(jj) Acquisition Documents. (i) No party to any Acquisition Document is in
default on any of its obligations under such Acquisition Document, (ii) all
representations and warranties made by the Borrowers in the Acquisition
Documents to which they are a party and in the certificates delivered in
connection therewith are true and correct as of the date hereof and, to the best
knowledge of the Borrowers, all material representations and warranties made in
the Acquisition Documents by or on behalf of the Sellers, or any other party
thereto other than the Borrowers, are true and correct as of the date hereof,
(iii) all written information with respect to the Loan Parties and the
Acquisition, and, to the best knowledge of the Loan Parties, the Acquisition
Assets acquired in connection with the Acquisition, furnished to Agents by the
Loan Parties or on behalf of the Loan Parties, were, at the time the same were
so furnished, complete and correct, or have been subsequently supplemented by
other written information, to the extent necessary to give Agents and Lenders a
true and accurate knowledge of the subject matter of each of them in relation to
Borrowers, the Acquisition, and the Acquisition Assets acquired in connection
with the Acquisition, (iv) no representation, warranty or statement made by the
Loan Parties or, to their best knowledge, the Sellers or any other party thereto
other than the Loan Parties, at the time they were made in any Acquisition
Document, or any agreement, certificate, statement or document required to be
delivered pursuant to any Acquisition Document contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained in such Acquisition Documents not misleading in light of
the circumstances in which they were made, and (v) in connection with the
Acquisition, the applicable Loan Parties is acquiring the Acquisition Assets,
and, on the date

 

-71-



--------------------------------------------------------------------------------

hereof, after giving effect to the transactions contemplated by this Agreement,
by the Acquisition Agreement and by the other Acquisition Documents and Loan
Documents, will have good title to such Acquisition Assets free and clear of all
Liens other than Permitted Liens.

(kk) Consummation of the Acquisition. (i) The Borrowers have delivered to the
Agents a complete and correct copy of the Acquisition Documents, including all
schedules and exhibits thereto, (ii) each Acquisition Document sets forth the
entire agreement and understanding of the parties thereto relating to the
subject matter thereof, and there are no other agreements, arrangements or
understandings, written or oral, relating to the matters covered thereby,
(iii) no Acquisition Document has been amended or otherwise modified without the
prior written consent of the Agents, (iv) the execution, delivery and
performance each of the Acquisition Documents has been duly authorized by all
necessary action on the part of Omega and, to Omega’s knowledge, the Seller,
(v) the Acquisition is being effected in accordance with the terms of the
Acquisition Documents and all applicable law, (vi) at the time of consummation
of the Acquisition, there does not exist any judgment, order or injunction
prohibiting or imposing any material adverse condition upon the consummation of
the Acquisition, (vii) at the time of consummation thereof, all consents and
approvals of, and filings and registrations with, and all other actions in
respect of, all Government Authorities required in order to consummate the
Acquisition shall have been obtained, given, filed or taken and shall be in full
force and effect, (viii) all actions taken by the Loan Parties pursuant to or in
furtherance of the Acquisition have been taken in compliance with the
Acquisition Documents and the applicable law, (ix) except as set forth in the
Acquisition Documents, the Loan Parties did not incur or assume any liabilities
or obligations pursuant to or in connection with the Acquisition, and (x) each
Acquisition Document is the legal, valid and binding obligation of Omega, and to
Omega’s knowledge, the Seller, enforceable against such parties in accordance
with its terms, except as enforcement may be affected by bankruptcy, insolvency
or other laws of general application related to the enforcement of creditor’s
rights.

(ll) Vessels. On the date hereof, no Loan Party owns any Vessels other than the
Vessels set forth on Schedule 6.01(ll). Each Loan Party that owns a Vessel is a
U.S. Citizen and each Vessel is owned by a U.S. Citizen. Each Vessel is in
compliance with all laws applicable to vessels documented under U.S. flag and
engaged in the U.S. Fisheries Trade, duly documented in the name of the
applicable Loan Party under the laws and flag of the United States with a valid
fishery endorsement on its U.S. Coast Guard Certificate of Documentation, and
duly qualified for the U.S. Fisheries Trade.

(mm) Aircraft. On the date hereof, no Loan Party owns any aircraft other than
the aircraft set forth on Schedule 6.01(mm).

ARTICLE VII

COVENANTS OF THE LOAN PARTIES

Section 7.01 Affirmative Covenants. So long as any principal of or interest on
any Loan, any Letter of Credit Obligation or any other Obligation (whether or
not due, other than contingent indemnity or reimbursement obligations that
survive termination of the Loan

 

-72-



--------------------------------------------------------------------------------

Documents) shall remain unpaid or any Lender shall have any Commitment
hereunder, each Loan Party will, unless the Required Lenders shall otherwise
consent in writing:

(a) Reporting Requirements. Furnish to Administrative Agent (and in the case of
subsections (i), (ii), (iii), (iv) and (vi) below, each Lender):

(i) as soon as available and in any event within forty-five (45) days after the
end of each fiscal quarter of Omega and its Subsidiaries commencing with the
first fiscal quarter of Omega and its Subsidiaries ending after the Effective
Date, consolidated balance sheet, consolidated statements of operations,
retained earnings and cash flows of Omega and its Subsidiaries as at the end of
such quarter, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding date or period
of the immediately preceding Fiscal Year, all in reasonable detail and certified
by an Authorized Officer of Omega as fairly presenting, in all material
respects, the financial position of Omega and its Subsidiaries as of the end of
such quarter and the results of operations and cash flows of Omega and its
Subsidiaries for such quarter, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements of Omega
and its Subsidiaries furnished to the Agents and the Lenders, subject to normal
year-end adjustments;

(ii) as soon as available, and in any event within ninety (90) days after the
end of each Fiscal Year of Omega and its Subsidiaries, consolidated balance
sheet, consolidated statements of operations, retained earnings, and cash flows
of Omega and its Subsidiaries as at the end of such Fiscal Year, setting forth
in each case in comparative form the corresponding figures for the immediately
preceding Fiscal Year, all in reasonable detail and prepared in accordance with
GAAP, and accompanied by a report and an unqualified opinion of independent
certified public accountants of recognized standing selected by Omega and
satisfactory to the Agents (which opinion shall be without (A) a “going concern”
or like qualification or exception, (B) any qualification or exception as to the
scope of such audit, or (C) any qualification which relates to the treatment or
classification of any item and which, as a condition to the removal of such
qualification, would require an adjustment to such item, the effect of which
would be to cause any noncompliance with the provisions of Section 7.03).

(iii) as soon as available, and in any event within 30 days after the end of
each fiscal month of Omega and its Subsidiaries commencing with the first fiscal
month of Omega and its Subsidiaries ending after the Effective Date, internally
prepared consolidated balance sheet and consolidated statements of operations
and cash flows as at the end of such fiscal month, and for the period commencing
at the end of the immediately preceding Fiscal Year and ending with the end of
such fiscal month, all in reasonable detail and certified by an Authorized
Officer of Omega as fairly presenting, in all material respects, the financial
position of Omega and its Subsidiaries as at the end of such fiscal month and
the results of operations, retained earnings and cash flows of Omega and its
Subsidiaries for such fiscal month, in accordance with GAAP applied in a manner
consistent with that of the most recent audited financial statements furnished
to the Secured Parties, subject to normal year-end adjustments;

 

-73-



--------------------------------------------------------------------------------

(iv) simultaneously with the delivery of the financial statements of Omega and
its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), a certificate of an Authorized Officer of Omega (A) stating
that such Authorized Officer has reviewed the provisions of this Agreement and
the other Loan Documents and has made or caused to be made under his or her
supervision a review of the condition and operations of Omega and its
Subsidiaries during the period covered by such financial statements with a view
to determining whether Omega and its Subsidiaries were in compliance with all of
the provisions of this Agreement and such Loan Documents at the times such
compliance is required hereby and thereby, and that such review has not
disclosed, and such Authorized Officer has no knowledge of, the existence during
such period of an Event of Default or Default or, if an Event of Default or
Default existed, describing the nature and period of existence thereof and the
action which Omega and its Subsidiaries propose to take or have taken with
respect thereto and (B) attaching a schedule showing the calculations specified
in Section 7.03;

(v) as soon as available and in any event within thirty (30) days after the end
of each fiscal quarter (or, upon the request of the Collateral Agent, each
fiscal month) of Omega and its Subsidiaries commencing with the first fiscal
quarter of Omega and its Subsidiaries ending after the Effective Date, reports
in form and detail reasonably satisfactory to the Agents and certified by an
Authorized Officer of Omega as being accurate and complete (A) listing all
Accounts of the Loan Parties as of such day, which shall include the amount and
age of each such Account, showing separately those which are more than 90 and
120 days old and a description of all Liens, set-offs, defenses and
counterclaims known to Omega with respect thereto, together with a
reconciliation of such schedule with the schedule delivered to the Agents
pursuant to this clause (v) for the immediately preceding fiscal quarter, the
name of each Account Debtor with respect to each such Account Receivable and
such other information as either Agent may request, (B) listing all accounts
payable of the Loan Parties as of each such day which shall include the amount
and age of each such account payable, the name of each account creditor and such
other information as either Agent may request, (C) listing all Inventory of the
Loan Parties consisting of fish meal and fish oil as of each such day and
containing the current value thereof (by location), and (D) listing all Vessels
subject to a maritime Lien not permitted by clause (j) of the definition of
“Permitted Lien” with respect to which demand has been made upon a Loan Party
for payment of the underlying liability, together with a description of the
liability to which such Lien relates.

(vi) as soon as available and in any event not later than sixty (60) days prior
to the end of each Fiscal Year, financial projections, supplementing and
superseding the financial projections referred to in Section 6.01(g)(ii)(A),
prepared on a quarterly basis and otherwise in form and substance satisfactory
to the Agents, for the immediately succeeding Fiscal Year for Omega and its
Subsidiaries, all such financial projections to be reasonable, to be prepared on
a reasonable basis and in good faith, and to be based on assumptions believed by
Omega to be reasonable at the time made and from the best information then
available to Omega;

(vii) promptly after submission to any Governmental Authority, all documents and
information furnished to such Governmental Authority in connection

 

-74-



--------------------------------------------------------------------------------

with any investigation of any Loan Party other than routine inquiries by such
Governmental Authority;

(viii) as soon as possible, and in any event within three (3) Business Days
after the occurrence of an Event of Default or Default or the occurrence of any
event or development that could have a Material Adverse Effect, the written
statement of an Authorized Officer of the Administrative Borrower setting forth
the details of such Event of Default or Default or other event or development
having a Material Adverse Effect and the action which the affected Loan Party
proposes to take with respect thereto;

(ix) (A) as soon as possible and in any event within ten (10) Business Days
after any Loan Party or any ERISA Affiliate thereof knows or has reason to know
that (1) any Reportable Event with respect to any Employee Plan has occurred,
(2) any other Termination Event with respect to any Employee Plan has occurred,
or (3) an accumulated funding deficiency has been incurred or an application has
been made to the Secretary of the Treasury for a waiver or modification of the
minimum funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within three (3) days after receipt
thereof by any Loan Party or any ERISA Affiliate thereof from the PBGC, copies
of each notice received by any Loan Party or any ERISA Affiliate thereof of the
PBGC’s intention to terminate any Plan or to have a trustee appointed to
administer any Plan, (C) promptly and in any event within three (3) Business
Days after the filing thereof with the Internal Revenue Service if requested by
any Agent, copies of each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) with respect to each Employee Plan and Multiemployer
Plan, (D) promptly and in any event within 10 days after any Loan Party or any
ERISA Affiliate thereof knows or has reason to know that a required installment
within the meaning of Section 412 of the Internal Revenue Code has not been made
when due with respect to an Employee Plan, (E) promptly and in any event within
three (3) days after receipt thereof by any Loan Party or any ERISA Affiliate
thereof from a sponsor of a Multiemployer Plan or from the PBGC, a copy of each
notice received by any Loan Party or any ERISA Affiliate thereof concerning the
imposition or amount of withdrawal liability under Section 4202 of ERISA or
indicating that such Multiemployer Plan may enter reorganization status under
Section 4241 of ERISA, (F) promptly and in any event within ten (10) days after
any Loan Party or any ERISA Affiliate thereof sends notice of a plant closing or
mass layoff (as defined in WARN) to employees, copies of each such notice sent
by such Loan Party or such ERISA Affiliate thereof, and (G) promptly and in any
event within ten (10) days after any Loan Party or any ERISA Affiliate thereof
knows or has reason to know than any of its Plans has an Unfunded Pension
Liability which when aggregated with the Unfunded Pension Liability of all other
Plans is in excess of $50,000;

(x) promptly after the commencement thereof but in any event not later than five
(5) days after service of process with respect thereto on, or the

 

-75-



--------------------------------------------------------------------------------

obtaining of knowledge thereof by, any Loan Party, notice of each action, suit
or proceeding before any court or other Governmental Authority or other
regulatory body or any arbitrator which, if adversely determined, could have a
Material Adverse Effect;

(xi) as soon as possible and in any event within 5 days after execution, receipt
or delivery thereof, copies of any notices that any Loan Party executes or
receives in connection with any Material Contract which notices contain
information materially adverse to the interests of any Loan Party;

(xii) as soon as possible and in any event within five (5) days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with the sale or other Disposition of the
Capital Stock of, or all or substantially all of the assets of, any Loan Party;

(xiii) promptly after the sending or filing thereof, copies of all statements,
reports and other information any Loan Party sends to any holders of its
Indebtedness or its securities or files with the SEC or any national (domestic
or foreign) securities exchange (but excluding forms filed with the SEC on Forms
3, 4, 5 and 11-K);

(xiv) promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party by
its auditors in connection with any annual or interim audit of the books
thereof;

(xv) as soon as available, and in any event within thirty (30) days after the
end of each fiscal quarter of Omega and its Subsidiaries, a report detailing
(A) the flag (if other than the United States) and, with respect to each Vessel
which has been relocated to any area other than the Atlantic seaboard or the
Gulf Coast, the then current location of each of the Vessels;

(xvi) as soon as possible and in any event within five (5) days after receipt of
notice or knowledge by any Loan Party, notice of (A) any arrest of any Vessel or
the exercise or purported exercise of any Lien on any Vessel, (B) any intended
deactivation or lay-up of any Vessel, or (C) any loss of any material
certification, including any fishery endorsement, with respect to any Vessel,
excluding for purposes of this clause (xvi), notices pertaining to Ineligible
Vessels; and

(xvii) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.

(b) Additional Guaranties and Collateral Security. Cause:

(i) each Domestic Subsidiary of any Loan Party not in existence on the Effective
Date and each Inactive Subsidiary of any Loan Party which becomes active after
the Effective Date, to execute and deliver to the Collateral Agent promptly and
in any event within ten (10) days after the formation, acquisition or change in
status thereof (A) a Guaranty guaranteeing the Obligations, (B) a Security
Agreement, (C) if such Subsidiary has any Subsidiaries, a Pledge Agreement
together with (x)

 

-76-



--------------------------------------------------------------------------------

certificates evidencing all of the Capital Stock of any Person owned by such
Subsidiary, (y) undated stock powers executed in blank with signature
guaranteed, and (z) such opinion of counsel and such approving certificate of
such Subsidiary as the Collateral Agent may reasonably request in respect of
complying with any legend on any such certificate or any other matter relating
to such shares, (D) one or more Mortgages creating on the owned real property of
such Subsidiary a perfected, first priority Lien (subject to Permitted Liens) on
such real property, a Title Insurance Policy covering such real property, a
current ALTA survey thereof and a surveyor’s certificate, each in form and
substance satisfactory to the Collateral Agent, together with such other
agreements, instruments and documents as the Collateral Agent may require
whether comparable to the documents required under Section 7.01(o) or otherwise,
(E) one or more First Preferred Ship Mortgages creating on the Eligible Vessels
of such Subsidiary a perfected, first priority lien on such Vessel, (F) one or
more Aircraft Security Agreements creating on each aircraft of such Subsidiary a
perfected, first priority lien on such aircraft, and (G) such other agreements,
instruments, approvals, legal opinions or other documents reasonably requested
by the Collateral Agent in order to create, perfect, establish the first
priority of or otherwise protect any Lien purported to be covered by any such
Security Agreement, First Preferred Ship Mortgage, Pledge Agreement, Mortgage or
Aircraft Security Agreement or otherwise to effect the intent that such
Subsidiary shall become bound by all of the terms, covenants and agreements
contained in the Loan Documents and that all property and assets of such
Subsidiary shall become Collateral for the Obligations; and

(ii) each owner of the Capital Stock of any such Domestic Subsidiary to execute
and deliver promptly and in any event within ten (10) days after the formation
or acquisition of such Subsidiary a Pledge Agreement, together with
(A) certificates evidencing all of the Capital Stock of such Subsidiary,
(B) undated stock powers or other appropriate instruments of assignment executed
in blank with signature guaranteed, (C) such opinion of counsel and such
approving certificate of such Subsidiary as the Collateral Agent may reasonably
request in respect of complying with any legend on any such certificate or any
other matter relating to such shares, and (D) such other agreements,
instruments, approvals, legal opinions or other documents requested by the
Collateral Agent.

(c) Compliance with Laws, Etc. (i) Comply, and cause each of its Subsidiaries to
comply, in all material respects with all applicable laws, rules, regulations,
orders (including, without limitation, all Environmental Laws, the Jones Act and
all laws applicable to the U.S. Fisheries Trade), judgments and awards
(including any settlement of any claim that, if breached, could give rise to any
of the foregoing), such compliance to include, without limitation, (i) paying
before the same become delinquent all taxes, assessments and governmental
charges or levies imposed upon it or upon its income or profits or upon any of
its properties, and (ii) paying all lawful claims which if unpaid might become a
Lien or charge upon any of its properties, in each case except to the extent
contested in good faith by proper proceedings which stay the imposition of any
penalty, fine or Lien resulting from the non-payment thereof and with respect to
which adequate reserves have been set aside for the payment thereof in
accordance with GAAP.

 

-77-



--------------------------------------------------------------------------------

(ii) Comply with and satisfy all legal requirements of the jurisdiction of each
Vessel’s home port, now or hereafter from time to time in effect, in order that
such Vessel shall continue to be documented pursuant to the laws of the
jurisdiction of its home port with such endorsements as shall qualify such
Vessel for participation in trades and services to which it may be dedicated
from time to time or (ii) not do or allow to be done anything whereby such
documentation is or could reasonably be expected to be forfeited.

(d) Preservation of Existence, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, its existence, rights and privileges, and
become or remain, and cause each of its Subsidiaries to become or remain, duly
qualified and in good standing in each jurisdiction in which the character of
the properties owned or leased by it or in which the transaction of its business
makes such qualification necessary.

(e) Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

(f) Inspection Rights. Permit, and cause each of its Subsidiaries to permit, the
agents and representatives of any Agent at any time (and in the absence of a
continuing Event of Default, upon reasonable prior notice) and from time to time
during normal business hours at the risk and expense of such Loan Party or
Subsidiary, to examine and make copies of and abstracts from its records and
books of account, to visit and inspect its properties, to verify materials,
leases, notes, Accounts, deposit accounts and its other assets, to conduct
audits, physical counts, valuations, appraisals, Phase I Environmental Site
Assessments (and, if requested by the Collateral Agent based upon the results of
any such Phase I Environmental Site Assessment, a Phase II Environmental Site
Assessment) or examinations and to discuss its affairs, finances and accounts
with any of its directors, officers, managerial employees, independent
accountants or any of its other representatives; provided that no field
examination or audit may occur more than twice per calendar year if no Event of
Default is continuing. In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this Section 7.01(f).

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
in the proper conduct of its business in good working order and condition,
ordinary wear and tear excepted, and comply, and cause each of its Subsidiaries
to comply at all times with the provisions of all leases to which it is a party
as lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder and to comply with the maintenance requirements
of the First Preferred Ship Mortgages.

(h) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
and property damage insurance) with respect to its properties (including all
Vessels, aircraft and all real

 

-78-



--------------------------------------------------------------------------------

properties leased or owned by it) and business, in such amounts and covering
such risks as is required by the First Preferred Ship Mortgage and any
Governmental Authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and in any event in amount, adequacy and scope
reasonably satisfactory to the Collateral Agent. All policies covering the
Collateral are to be made payable to the Collateral Agent for the benefit of the
Secured Parties, as its interests may appear, in case of loss, under a standard
non-contributory “lender” or “secured party” clause and are to contain such
other provisions as the Collateral Agent may require to fully protect the
Lenders’ interest in the Collateral and to any payments to be made under such
policies. All certificates of insurance are to be delivered to the Collateral
Agent and the policies are to be premium prepaid, with the loss payable and
additional insured endorsement in favor of the Collateral Agent and such other
Persons as the Collateral Agent may designate from time to time, and shall
provide for not less than thirty (30) days’ prior written notice to the
Collateral Agent of the exercise of any right of cancellation. If any Loan Party
or any of its Subsidiaries fails to maintain such insurance, the Collateral
Agent may arrange for such insurance, but at the Borrowers’ expense and without
any responsibility on the Collateral Agent’s part for obtaining the insurance,
the solvency of the insurance companies, the adequacy of the coverage, or the
collection of claims. Upon the occurrence and during the continuance of an Event
of Default, the Collateral Agent shall have the sole right, in the name of the
Lenders, any Loan Party and its Subsidiaries, to file claims under any insurance
policies, to receive, receipt and give acquittance for any payments that may be
payable thereunder, and to execute any and all endorsements, receipts, releases,
assignments, reassignments or other documents that may be necessary to effect
the collection, compromise or settlement of any claims under any such insurance
policies.

(i) Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all material permits, licenses, authorizations, approvals,
entitlements and accreditations which are necessary or useful in the proper
conduct of its business.

(j) Environmental. Except where failure to do so could not reasonably be
expected to have a Material Adverse Effect, (i) keep any property either owned
or operated by it or any of its Subsidiaries free of any Environmental Liens;
(ii) comply, and cause each of its Subsidiaries to comply, in all material
respects with Environmental Laws and provide to the Collateral Agent any
documentation of such compliance which the Collateral Agent may reasonably
request; (iii) provide the Agents written notice within thirty (30) days of any
Release of a Hazardous Material in excess of any reportable quantity from or
onto property at any time owned or operated by it or any of its Subsidiaries and
take any Remedial Actions required under Environmental Laws to abate said
Release; (iv) provide the Agents with written notice within ten (10) Business
Days of the receipt of any of the following: (A) notice that an Environmental
Lien has been filed against any property of any Loan Party or any of its
Subsidiaries; (B) commencement of any Environmental Action or notice that an
Environmental Action will be filed against any Loan Party or any of its
Subsidiaries; and (C) notice of a violation, citation or other administrative
order which could have a Material Adverse Effect; and (v) defend, indemnify and
hold harmless the Agents, Wilmington and the Secured Parties and their
transferees, and their respective employees, agents, officers and directors,
from and against any Environmental Liabilities and Costs arising out of (A) the
generation, presence,

 

-79-



--------------------------------------------------------------------------------

disposal, Release or threatened Release of any Hazardous Materials on, under,
in, originating or emanating from any property at any time owned or operated by
any Loan Party or any of its Subsidiaries (or its predecessors in interest or
title), (B) any personal injury (including wrongful death) or property damage
(real or personal) arising out of or related to the presence or Release of such
Hazardous Materials, (C) any request for information, investigation, lawsuit
brought or threatened, settlement reached or order by a Governmental Authority
relating to the presence or Release of such Hazardous Materials, (D) any
violation of any Environmental Law and/or (E) any Environmental Action filed
against any Agent, Wilmington or any Secured Party.

(k) Further Assurances. Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as any Agent may require from time to time in order (i) to carry out
more effectively the purposes of this Agreement and the other Loan Documents,
(ii) to subject to valid and perfected first priority Liens any of the
Collateral or any other property of any Loan Party and its Subsidiaries,
(iii) to establish and maintain the validity and effectiveness of any of the
Loan Documents and the validity, perfection and priority of the Liens intended
to be created thereby, and (iv) to better assure, convey, grant, assign,
transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document. In
furtherance of the foregoing, to the maximum extent permitted by applicable law,
each Loan Party (i) authorizes each Agent to execute any such agreements,
instruments or other documents in such Loan Party’s name and to file such
agreements, instruments or other documents in any appropriate filing office,
(ii) authorizes each Agent to file any financing statement required hereunder or
under any other Loan Document, and any continuation statement or amendment with
respect thereto, in any appropriate filing office without the signature of such
Loan Party, and (iii) ratifies the filing of any financing statement, and any
continuation statement or amendment with respect thereto, filed without the
signature of such Loan Party prior to the date hereof.

(l) Change in Collateral; Collateral Records. (i) Give the Collateral Agent not
less than thirty (30) days’ prior written notice of any change in the location
of any Collateral having an aggregate value in excess of $100,000 (other than to
locations set forth on Schedule 6.01(ff) and with respect to which the
Collateral Agent has filed financing statements and otherwise fully perfected
its Liens thereon and other than Inventory in transit, Vessels and Aircraft),
(ii) advise the Collateral Agent promptly, in sufficient detail, of any material
adverse change relating to the type, quantity or quality of the Collateral or
the Lien granted thereon and (iii) execute and deliver, and cause each of its
Subsidiaries to execute and deliver, to the Collateral Agent for the benefit of
the Secured Parties from time to time, solely for the Collateral Agent’s
convenience in maintaining a record of Collateral, such written statements,
agreements and schedules as the Collateral Agent may reasonably require,
designating, identifying or describing the Collateral.

(m) Landlord Waivers; Collateral Access Agreements. At any time any Collateral
with a book value in excess of $500,000 (when aggregated with all other
Collateral at the same location) is located on any real property of a Loan Party
(whether such real property is now existing or acquired after the Effective
Date) which is not owned by a Loan Party, obtain written subordinations or
waivers, in form and substance satisfactory to the

 

-80-



--------------------------------------------------------------------------------

Collateral Agent, of all present and future Liens to which the owner or lessor
of such premises may be entitled to assert against the Collateral and written
access agreements, in form and substance satisfactory to the Collateral Agent,
providing access to such Collateral.

(n) Subordination. Cause all Indebtedness and other obligations now or hereafter
owed by it to any of its Affiliates, to be subordinated in right of payment and
security to the Indebtedness and other Obligations owing to the Agents and the
Lenders in accordance with a subordination agreement in form and substance
satisfactory to the Agents (and, in the case of the Indebtedness among the Loan
Parties, the Intercompany Subordination Agreement).

(o) After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any interest (whether fee or leasehold) in
any real property wherever located (each such interest being an “After Acquired
Property”) (x) with a Current Value (as defined below) in excess of $300,000 in
the case of a fee interest, or (y) requiring the payment of annual rent
exceeding in the aggregate $250,000 in the case of a leasehold interest,
immediately so notify the Collateral Agent, setting forth with specificity a
description of the interest acquired, the location of the real property, any
structures or improvements thereon and either an appraisal or such Loan Party’s
good-faith estimate of the current value of its interest in such real property
(for purposes of this Section, the “Current Value”). The Collateral Agent shall
notify such Loan Party whether it intends to require a Mortgage and the other
documents referred to below or in the case of leasehold, a leasehold Mortgage or
landlord’s waiver (pursuant to Section 7.01(m) hereof). Upon receipt of such
notice requesting a Mortgage, the Person which has acquired such After Acquired
Property shall as promptly or reasonably possible furnish to the Collateral
Agent the following, each in form and substance reasonably satisfactory to the
Collateral Agent: (i) a Mortgage with respect to its interest in such real
property and related assets located at the After Acquired Property, each duly
executed by such Person and in recordable form; (ii) evidence of the recording
of the Mortgage referred to in clause (i) above in such office or offices as may
be necessary or, in the opinion of the Collateral Agent, desirable to create and
perfect a valid and enforceable first priority Lien on the property purported to
be covered thereby or to otherwise protect the rights of the Agents and the
Lenders thereunder, (iii) a Title Insurance Policy, (iv) a survey of such real
property, certified to the Collateral Agent and to the issuer of the Title
Insurance Policy by a licensed professional surveyor reasonably satisfactory to
the Collateral Agent, (v) if requested by the Collateral Agent, Phase I
Environmental Site Assessments with respect to such real property, certified to
the Collateral Agent by a company reasonably satisfactory to the Collateral
Agent, (vi) in the case of a leasehold interest, a certified copy of the lease
between the landlord and such Person with respect to such real property in which
such Person has a leasehold interest, (vii) in the case of a leasehold interest,
an attornment and nondisturbance agreement between the landlord (and any fee
mortgagee) with respect to such real property and the Collateral Agent, and
(viii) such other documents or instruments (including guarantees and opinions of
counsel) as the Collateral Agent may reasonably require. The Borrowers shall pay
all reasonable fees and expenses, including attorneys’ fees and expenses, and
all title insurance charges and premiums, in connection with each Loan Party’s
obligations under this Section 7.01(o).

 

-81-



--------------------------------------------------------------------------------

(p) Fiscal Year. Cause the Fiscal Year of Omega and its Subsidiaries to end on
or about December 31 of each calendar year unless the Agents consent to a change
in such Fiscal Year (and appropriate related changes to this Agreement).

(q) Vessel Covenants. Maintain a valid U.S. Coast Guard Certificate of
Documentation with a valid fishery endorsement and a current U.S. Coast Guard
Certificate of Inspection for each Vessel identified on Schedule 6.01(ll) as a
U.S. flagged Vessel. Comply with all material (i) U.S. Coast Guard requirements
and NMFFP requirements, (ii) manning requirements of each Vessel and
(iii) requirements of the protection and indemnity and hull underwriters as is
necessary to ensure full insurance coverage of each Vessel. Promptly, satisfy
all maritime Liens, other than Liens created pursuant to the First Preferred
Ship Mortgages and any other Permitted Liens.

(r) New Vessels. Upon the acquisition by a Loan Party of any Eligible Vessel,
unless such Vessel is subject to a Lien securing Indebtedness permitted under
clause (g) of the definition of the “Permitted Indebtedness”, such Loan Party
shall execute and deliver to the Mortgage Trustee, for the benefit of the
Secured Parties, (i) a First Preferred Ship Mortgage granting the Mortgage Trust
a security interest in such Vessel to secure the Obligations, (ii) an Assignment
of Insurances granting the Mortgage Trust a security interest in the insurances
in respect of such Vessel, together with the proceeds thereof, to secure the
Obligations, and (iii) such evidence of corporate authority to enter into such
First Preferred Ship Mortgage and Assignment of Insurances as the Collateral
Agent may reasonably request. If, within 45 days after the Effective Date, none
of the Loan Parties has incurred the Indebtedness permitted under clause (g)(i)
of the definition of “Permitted Indebtedness” and has pledged, as collateral for
such Indebtedness, the Vessels identified on Schedule 6.01(ll) as constituting
collateral therefor, then the Loan Party or Loan Parties which own the Vessels
described on Schedule 6.01(ll) shall, upon the request of the Collateral Agent,
promptly execute and deliver to the Mortgage Trustee, for the benefit of the
Secured Parties, the documents described in clauses (i), (ii) and (iii) above in
respect of such Vessels.

(s) Citizenship, Etc. Each Loan Party that owns a Vessel shall qualify at all
times as a U.S. Citizen and shall cause such Vessel to be in compliance with all
laws applicable to vessels documented under U.S. flag and engaged in the U.S.
Fisheries Trade, duly documented in the name of the relevant Loan Party under
the laws and flag of the United States with a valid fishery endorsement on its
U.S. Coast Guard Certificate of Documentation, and duly qualified for the U.S.
Fisheries Trade.

(t) Inactive Subsidiaries. Within (i) ninety (90) days after the Effective Date
with respect to the Inactive Subsidiaries set forth on Schedule 1.01(B) (other
than Omega Protein Mexico S. de R.L. de C.V., a Mexican corporation) and
(ii) thirty (30) days after any other Subsidiary of a Loan Party becomes an
Inactive Subsidiary, in each case, deliver to the Agents evidence, in form and
substance satisfactory to the Agents, that such Inactive Subsidiary shall
commence action to cause the dissolution of each such Inactive Subsidiary.

Section 7.02 Negative Covenants. So long as any principal of or interest on any
Loan, any Letter of Credit Obligation or any other Obligation (whether or not
due, other than contingent indemnity or reimbursement obligations that survive
termination of the Loan

 

-82-



--------------------------------------------------------------------------------

Documents) shall remain unpaid or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Required Lenders shall
otherwise consent in writing:

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any similar law or
statute of any jurisdiction, a financing statement (or the equivalent thereof)
that names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof); sell any of its property or
assets subject to an understanding or agreement, contingent or otherwise, to
repurchase such property or assets (including sales of Accounts) with recourse
to it or any of its Subsidiaries or assign or otherwise transfer, or permit any
of its Subsidiaries to assign or otherwise transfer, any account or other right
to receive income; other than, as to all of the above, Permitted Liens.

(b) Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

(c) Fundamental Changes; Dispositions. Wind-up, liquidate or dissolve, or merge,
consolidate or amalgamate with any Person, or convey, sell, lease or sublease,
transfer or otherwise dispose of, whether in one transaction or a series of
related transactions, all or any part of its business, property or assets,
whether now owned or hereafter acquired (or agree to do any of the foregoing),
or purchase or otherwise acquire, whether in one transaction or a series of
related transactions, all or substantially all of the assets of any Person (or
any division thereof) (or agree to do any of the foregoing), or permit any of
its Subsidiaries to do any of the foregoing; provided, however, that

(i) any wholly owned Subsidiary of a Loan Party (other than a Borrower) may be
merged or liquidated into such Loan Party or another wholly-owned Domestic
Subsidiary of any Loan Party, or may consolidate with another wholly-owned
Domestic Subsidiary of any Loan Party, and any Borrower may be merged or
liquidated into any other Borrower or may be consolidated with another Borrower,
so long as (A) no other provision of this Agreement would be violated thereby,
(B) such Loan Party gives the Agents at least seven (7) Business Days’ prior
written notice of such merger or consolidation, (C) no Default or Event of
Default shall have occurred and be continuing either before or after giving
effect to such transaction, (D) the Lenders’ rights in any Collateral,
including, without limitation, the existence, perfection and priority of any
Lien thereon, are not adversely affected by such merger or consolidation, and
(E) the surviving Subsidiary, if any, to the extent not already a party hereto,
is joined as a Loan Party hereunder and is a party to a Guaranty and a Security
Agreement and the Capital Stock of which Subsidiary is the subject of a Pledge
Agreement, in each case, which is in full force and effect on the date of and
immediately after giving effect to such merger or consolidation; and

 

-83-



--------------------------------------------------------------------------------

(ii) any Loan Party and its Subsidiaries may (A) sell Inventory in the ordinary
course of business, (B) dispose of obsolete, surplus or worn-out equipment in
the ordinary course of business, and (C) sell or otherwise dispose of other
property or assets for cash in an aggregate amount not less than the fair market
value of such property or assets, provided that the Net Cash Proceeds of such
Dispositions (x) in the case of clauses (B) and (C) above, do not exceed
$500,000 in the aggregate in any twelve month period and (y) in all cases, are
paid to the Administrative Agent for the benefit of the Secured Parties to the
extent required pursuant to the terms of Section 2.05(c)(iv); and

(iii) any Inactive Subsidiary may be wound-up, liquidated or dissolved so long
as any assets of such Inactive Subsidiary at the time of such wind-up,
liquidation or dissolution are transferred to a Loan Party.

(d) Change in Nature of Business. Engage, or permit any of its Subsidiaries to
engage, in any business other than the businesses of substantially the type
conducted by the Loan Parties on the date hereof and businesses reasonably
related thereto.

(e) Loans, Advances, Investments, Etc. Make or commit or agree to make any loan,
advance, guarantee of obligations, other extensions of credit or capital
contributions to, or hold or invest in or commit or agree to hold or invest in,
or purchase or otherwise acquire or commit or agree to purchase or otherwise
acquire any shares of the Capital Stock, bonds, notes, debentures or other
securities of, or make or commit or agree to make any other investment in, any
other Person, or purchase or own any futures contract or otherwise become liable
for the purchase or sale of currency or other commodities at a future date in
the nature of a futures contract, or permit any of its Subsidiaries to do any of
the foregoing except for:

(i) investments existing on the date hereof, as set forth on Schedule 7.02(e)
hereto, but not any increase in the amount thereof as set forth in such Schedule
or any other modification of the terms thereof;

(ii) Permitted Investments;

(iii) loans and advances made by it to its Domestic Subsidiaries and by such
Domestic Subsidiaries to it;

(iv) notes payable, or Capital Stock issued, by customers or suppliers to any
Borrower pursuant to negotiated agreements or plans or reorganization or the
like with respect to the settlement of obligations of such customers or
suppliers to any Borrower in the ordinary course of business which, in the case
of such notes payable or Capital Stock the receipt of which is consented to by a
Loan Party (other than in connection with a Loan Party’s acceptance a plan of
reorganization proposed by any such customer or supplier), shall not exceed
$500,000 in the aggregate since the Effective Date;

 

-84-



--------------------------------------------------------------------------------

(v) temporary loans and advances made to directors, officers, and employees
consistent with past practice, in an amount not to exceed $250,000 in the
aggregate outstanding at any time;

(vi) cash or demand deposit accounts maintained in the ordinary course of
business;

(vii) Permitted Acquisitions;

(viii) extensions of credit to customers of Borrowers in the ordinary course of
business and consistent with past practices; and

(ix) any other investments in an aggregate amount at any time outstanding not to
exceed $500,000.

(f) Lease Obligations. Create, incur or suffer to exist, or permit any of its
Subsidiaries to create, incur or suffer to exist, any obligations as lessee
(i) for the payment of rent for any real or personal property in connection with
any sale and leaseback transaction or (ii) for the payment of rent for any real
or personal property under leases or agreements to lease other than
(A) Capitalized Lease Obligations which would not cause the aggregate amount of
all obligations under Capitalized Leases entered into after the Effective Date
owing by all Loan Parties and their Subsidiaries in any Fiscal Year to exceed
the amounts set forth in subsection (g) of this Section 7.02, and (B) Operating
Lease Obligations which would not cause the aggregate amount of all Operating
Lease Obligations owing by all Loan Parties and their Subsidiaries during any
Fiscal Year to exceed $2,500,000.

(g) Capital Expenditures. Make, incur or commit or agree to make or incur, or
permit any of its Subsidiaries to make, incur or commit or agree to make or
incur, any Capital Expenditure (by purchase or Capitalized Lease) that would
cause the aggregate amount of all Capital Expenditures made by the Loan Parties
and their Subsidiaries to exceed $12,000,000 during any Fiscal Year, commencing
with Fiscal Year 2007.

(h) Restricted Payments. (i) Declare or pay any dividend or other distribution,
direct or indirect, on account of any Capital Stock of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding, (ii) make any repurchase,
redemption, retirement, defeasance, sinking fund or similar payment, purchase or
other acquisition for value, direct or indirect, of any Capital Stock of any
Loan Party or any direct or indirect parent of any Loan Party, now or hereafter
outstanding, (iii) make any payment to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights for the purchase or
acquisition of shares of any class of Capital Stock of any Loan Party, now or
hereafter outstanding, (iv) redeem any Capital Stock of any shareholders or
other equity holders of any Loan Party or any of its Subsidiaries, or make any
other distribution of property, assets, shares of Capital Stock, warrants,
rights, options, obligations or securities thereto as such or (v) pay any
management fees or any other fees or expenses (including the reimbursement
thereof by any Loan Party or any of its Subsidiaries) pursuant to any
management, consulting or other services agreement to any of the shareholders or
other equityholders who own 5% or more of the total Capital Stock or other
equity securities of any Loan Party or any of its Subsidiaries or other
Affiliates of any

 

-85-



--------------------------------------------------------------------------------

Loan Party (other than Persons who are Loan Parties), except that (A) any Loan
Party or any Subsidiary of a Loan Party may pay dividends to Omega or any other
Loan Party, (B) any Subsidiary of any Borrower may pay dividends to such
Borrower, (C) Omega may pay dividends in the form of Capital Stock, (D)(1) the
Loan Parties may repurchase Capital Stock held by employees, officers or
directors of any Loan Party or any of their subsidiaries upon the termination,
retirement or death of any employee, officer or director, (2) Omega shall
purchase the Acquisition Assets from the Seller on the Effective Date, and
(3) Omega may repurchase its own Capital Stock from the Seller in accordance
with the purchase option granted by the Seller to Omega pursuant to Section 9.2
of the Acquisition Agreement, provided that, as to any such repurchase described
in clause (D)(1) and (3), each of the following conditions is satisfied: (w) the
aggregate amount of the Loan Parties’ Cash and Cash Equivalents plus
Availability shall be not less than $16,500,000 after giving effect to such
repurchase, (x) as of the date of the payment for such repurchase and after
giving effect thereto, no Default or Event of Default shall exist or have
occurred and be continuing, (y) such repurchase shall be paid with funds legally
available therefor and (z) in the case of repurchases made pursuant to clause
(D)(1), the aggregate amount of all payments for such repurchases in any
calendar year shall not exceed $250,000, and (E) Omega or any other Loan Party
may pay fees, reasonable costs and out-of-pocket expenses to the members of
boards of directors (or equivalent thereof) of Omega or any of its Subsidiaries,
provided that in each case of clauses (A) through (E) above, at the election of
the Collateral Agent, which the Collateral Agent may and, upon the direction of
the Required Lenders, shall make by notice to the Administrative Borrower, no
such payment shall be made if an Event of Default shall have occurred and be
continuing or would result from the making of any such payment or, if either
immediately before or after giving effect to any such payment, the Revolving
Loans exceed the Revolving Credit Cap.

(i) Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used in violation of the provisions of Regulation T,
U or X of the Board.

(j) Transactions with Affiliates. Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) in the ordinary course of business in a manner and to an extent
consistent with past practice and necessary or desirable for the prudent
operation of its business, for fair consideration and on terms no less favorable
to it or its Subsidiaries than would be obtainable in a comparable arm’s length
transaction with a Person that is not an Affiliate thereof, (ii) transactions
expressly permitted by Section 7.02(c), (e) or (h), (iii) the agreements set
forth on Schedule 7.02(j), and (iv) the transaction contemplated by the
Acquisition Agreement, including any future call option specified in the
Acquisition Agreement.

(k) Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Capital Stock of such Subsidiary
owned by any Loan Party or any of its Subsidiaries,

 

-86-



--------------------------------------------------------------------------------

(ii) to pay or prepay or to subordinate any Indebtedness owed to any Loan Party
or any of its Subsidiaries, (iii) to make loans or advances to any Loan Party or
any of its Subsidiaries or (iv) to transfer any of its property or assets to any
Loan Party or any of its Subsidiaries, or permit any of its Subsidiaries to do
any of the foregoing; provided, however, that nothing in any of clauses
(i) through (iv) of this Section 7.02(k) shall prohibit or restrict compliance
with:

(A) this Agreement, the other Loan Documents and the Acquisition Documents;

(B) any agreements in effect on the date of this Agreement and described on
Schedule 7.02(k);

(C) any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

(D) in the case of clause (iv) above any agreement setting forth customary
restrictions on the subletting, assignment or transfer of any property or asset
that is a lease, license, conveyance or contract of similar property or assets;
or

(E) in the case of clause (iv) above any agreement, instrument or other document
evidencing a Permitted Lien from restricting on customary terms the transfer of
any property or assets subject thereto.

(l) Limitation on Issuance of Capital Stock. Except in the case of Omega, issue
or sell or enter into any agreement or arrangement for the issuance and sale of,
or permit any of its Subsidiaries to issue or sell or enter into any agreement
or arrangement for the issuance and sale of, any shares of its Capital Stock,
any securities convertible into or exchangeable for its Capital Stock or any
warrants other than issuances and sales to another Loan Party.

(m) Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc. (i) Amend, modify or otherwise change (or permit the amendment,
modification or other change in any manner of) any of the provisions of any of
its or its Subsidiaries’ Indebtedness or of any instrument or agreement
(including, without limitation, any purchase agreement, indenture, loan
agreement or security agreement) relating to any such Indebtedness if such
amendment, modification or change would shorten the final maturity or average
life to maturity of, or require any payment to be made earlier than the date
originally scheduled on, such Indebtedness, would increase the interest rate
applicable to such Indebtedness, would change the subordination provision, if
any, of such Indebtedness, or would otherwise be adverse to the Lenders or the
issuer of such Indebtedness in any respect, (ii) except for the Obligations,
make (or give any notice with respect thereto) any voluntary or optional
payment, prepayment, redemption, defeasance, sinking fund payment or other
acquisition for value of any of its or its Subsidiaries’ Indebtedness
(including, without limitation, by way of depositing money or securities with
the trustee therefor before the date required for the purpose of paying any
portion of such Indebtedness when due), or refund, refinance, replace or
exchange

 

-87-



--------------------------------------------------------------------------------

any other Indebtedness for any such Indebtedness (except to the extent such
Indebtedness is otherwise expressly permitted by the definition of “Permitted
Indebtedness”), or make any payment, prepayment, redemption, defeasance, sinking
fund payment or repurchase of any outstanding Indebtedness as a result of any
asset sale, change of control, issuance and sale of debt or equity securities or
similar event, or give any notice with respect to any of the foregoing (except
for the prepayment of any Indebtedness owing under the NMFFP and permitted
hereunder in connection with the sale of any assets pledged as collateral
security for such Indebtedness), (iii) except as permitted by Section 7.02(c),
amend, modify or otherwise change its name, jurisdiction of organization,
organizational identification number or FEIN, or (iv) amend, modify or otherwise
change its certificate of incorporation or bylaws (or other similar
organizational documents), including, without limitation, by the filing or
modification of any certificate of designation, or any agreement or arrangement
entered into by it, with respect to any of its Capital Stock (including any
shareholders’ agreement), or enter into any new agreement with respect to any of
its Capital Stock, except any such amendments, modifications or changes or any
such new agreements or arrangements pursuant to this clause (iv) that either
individually or in the aggregate, could not have a Material Adverse Effect.

(n) Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an “investment
company” or a company “controlled” by an “investment company” not entitled to an
exemption within the meaning of such Act.

(o) Intentionally Omitted.

(p) Properties. Permit any property of a Loan Party to become a fixture with
respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Collateral
Agent does not have a valid and perfected first priority Lien.

(q) ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.

(r) Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or

 

-88-



--------------------------------------------------------------------------------

any of its Subsidiaries, except in compliance with Environmental Laws and so
long as such use, handling, generation, storage, treatment, Release or disposal
of Hazardous Materials could not reasonably be expected to result in a Material
Adverse Effect.

(s) Excess Cash. To the extent that any Loans are outstanding, accumulate or
maintain cash in bank accounts owned by or in the name of any Loan Party in an
aggregate amount in excess of $500,000 (excluding the amounts deposited into the
Cash Management Accounts) for a period of more than three (3) consecutive
Business Days.

(t) Amendment to Acquisition Documents. Amend, modify, change, agree to any
amendment, modification or other change to (or make any payment consistent with
any amendment or other change to) or waive any of its rights under any of the
documents evidencing or governing the Acquisition Documents.

(u) Maritime Industry Standards. (i) Without limiting any of the terms of any
First Preferred Ship Mortgage, permit any Vessel to be used for any illegal
purpose or to commence or continue a voyage in unseaworthy condition,
(ii) change the flag, class, ownership, management or control of any Vessel,
(iii) cause or allow any Vessel to be operated in any area not covered by the
insurance policies required under this Agreement or the other Loan Documents or
in any country for which exports or transactions are subject to specific
restrictions under United States export laws, (iv) cause or allow any Vessel to
be chartered to any Person without the prior written consent of the Required
Lenders, (v) cause or allow any change in the physical characteristics of any
Vessel that would, in the reasonable judgment of the Required Lenders,
materially interfere with the suitability of such Vessel for normal offshore
fisheries operations without the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), (vi) charter any Vessel to,
or permit the Vessel to serve under any contract with, a Person included within
the definition of “national” of a “designated foreign country,” or “specially
designated national” of a “designated foreign country,” in the Foreign Assets
Control Regulations or the Cuban Assets Control Regulations of the United States
Treasury Department, 31 C.F.R. Parts 500 and 515, in each case as amended, or
engage in any transaction that violates any provision of the Iranian
Transactions Regulations, 31 C.F.R. Part 560, as amended, the Foreign Funds
Control Regulations, 31 C.F.R. Part 520, as amended, the Transaction Control
Regulations, 31 C.F.R. Part 505, as amended, the Haitian Transaction
Regulations, 31 C.F.R. Part 580, as amended, the Foreign Assets Control
Regulations, 31 C.F.R. Part 500, as amended, or Executive Orders 12810 and 12831
if such transaction or violation would (A) expose the Secured Parties to any
penalty, sanction or investigation or (B) jeopardize the Lien created by the
First Preferred Ship Mortgages or (C) might reasonably be expected to have a
material adverse effect on the Loan Parties or the operation of the Vessels, or
call at a Cuban port to load or discharge cargo or to effect repairs on the
Vessels, (vii) abandon any Vessel in a port outside the United States,
(viii) engage in any unlawful trade or violate any law or carry any cargo that
shall expose any Vessel to forfeiture or capture, or (ix) operate any Vessel in
any jurisdiction or in any manner which could cause the Lien created by the
applicable First Preferred Ship Mortgage to be rendered unenforceable or the
Collateral Agent’s foreclosure or enforcement rights to be materially impaired
or hindered.

(v) Inactive Subsidiaries. Permit any Inactive Subsidiary to acquire or hold any
material assets; provided, however, that a Loan Party may permit an Inactive

 

-89-



--------------------------------------------------------------------------------

Subsidiary to hold assets if each such Subsidiary executes the applicable
documents pursuant to Section 7.01(b) whereby such Subsidiary becomes a Loan
Party hereunder and the certificates representing 100% of the shares of Capital
Stock of such Subsidiary held by such Loan Party become part of the Collateral
hereunder and are delivered to the Collateral Agent together with stock powers
for each such certificate executed in blank and together with each of the other
documents required under Section 7.01(b).

Section 7.03 Financial Covenants. So long as any principal of or interest on any
Loan, any Letter of Credit Obligation or any other Obligation (whether or not
due) shall remain unpaid or any Lender shall have any Commitment hereunder, each
Loan Party shall not, unless the Required Lenders shall otherwise consent in
writing:

(a) Leverage Ratio. Permit the Leverage Ratio of Omega and its Subsidiaries as
of the end of each period of four (4) consecutive fiscal quarters of Omega and
its Subsidiaries for which the last quarter ends on a date set forth below to be
greater than the applicable ratio set forth below:

 

    

Fiscal Quarter End

  

Leverage Ratio

      

March 31, 2007

  

3.25 to 1.00

    

June 30, 2007

  

3.10 to 1.00

    

September 30, 2007

  

2.65 to 1.00

    

December 31, 2007

  

2.15 to 1.00

    

March 31, 2008

  

2.15 to 1.00

    

June 30, 2008

  

2.15 to 1.00

    

September 30, 2008

  

2.15 to 1.00

    

December 31, 2008

  

2.15 to 1.00

    

March 31, 2009

  

2.15 to 1.00

    

June 30, 2009

  

2.15 to 1.00

    

September 30, 2009

  

2.15 to 1.00

    

December 31, 2009

  

2.15 to 1.00

    

March 31, 2010

  

2.15 to 1.00

    

June 30, 2010

  

2.15 to 1.00

    

September 30, 2010

  

2.15 to 1.00

    

December 31, 2010

  

2.15 to 1.00

    

March 31, 2011

  

2.15 to 1.00

    

June 30, 2011

  

2.15 to 1.00

    

September 30, 2011

  

2.15 to 1.00

    

December 31, 2011

  

2.15 to 1.00

  

 

-90-



--------------------------------------------------------------------------------

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of Omega
and its Subsidiaries for the period of four (4) consecutive fiscal quarters of
Omega and its Subsidiaries for which the last day of the fiscal quarter ends on
a date set forth below to be less than the amount set forth opposite such date:

 

Fiscal Quarter End

  

Fixed Charge Coverage Ratio

June 30, 2007

  

1.25 to 1.00

September 30, 2007

  

1.25 to 1.00

December 31, 2007

  

1.25 to 1.00

March 31, 2008

  

1.25 to 1.00

June 30, 2008

  

1.25 to 1.00

September 30, 2008

  

1.25 to 1.00

December 31, 2008

  

1.25 to 1.00

March 31, 2009

  

1.25 to 1.00

June 30, 2009

  

1.25 to 1.00

September 30, 2009

  

1.25 to 1.00

December 31, 2009

  

1.25 to 1.00

March 31, 2010

  

1.25 to 1.00

June 30, 2010

  

1.25 to 1.00

September 30, 2010

  

1.25 to 1.00

December 31, 2010

  

1.25 to 1.00

March 31, 2011

  

1.25 to 1.00

June 30, 2011

  

1.25 to 1.00

September 30, 2011

  

1.25 to 1.00

December 31, 2011

  

1.25 to 1.00

(c) Consolidated EBITDA. Permit Consolidated EBITDA of Omega and its
Subsidiaries for the period of four (4) consecutive fiscal quarters of Omega and
its Subsidiaries for which the last day of the fiscal quarter ends on a date set
forth below to be less than the applicable amount set forth below:

 

Fiscal Quarter End

   Consolidated EBITDA

December 31, 2006

   $ 21,000,000

March 31, 2007

   $ 19,000,000

June 30, 2007

   $ 20,000,000

September 30, 2007

   $ 22,000,000

December 31, 2007

   $ 23,000,000

March 31, 2008

   $ 23,000,000

June 30, 2008

   $ 23,000,000

September 30, 2008

   $ 23,000,000

December 31, 2008

   $ 23,000,000

March 31, 2009

   $ 23,000,000

June 30, 2009

   $ 23,000,000

September 30, 2009

   $ 23,000,000

December 31, 2009

   $ 23,000,000

March 31, 2010

   $ 23,000,000

June 30, 2010

   $ 23,000,000

September 30, 2010

   $ 23,000,000

December 31, 2010

   $ 23,000,000

March 31, 2011

   $ 23,000,000

June 30, 2011

   $ 23,000,000

September 30, 2011

   $ 23,000,000

December 31, 2011

   $ 23,000,000

 

-91-



--------------------------------------------------------------------------------

ARTICLE VIII

MANAGEMENT, COLLECTION AND STATUS OF

ACCOUNTS AND OTHER COLLATERAL

Section 8.01 Collection of Accounts; Management of Collateral. (a) The Loan
Parties shall (i) establish and maintain cash management services of a type and
on terms reasonably satisfactory to Administrative Agent at one or more of the
banks or institutions set forth on Schedule 8.01 (each a “Cash Management
Bank”), and shall take such reasonable steps to enforce, collect and receive all
amounts owing on the Accounts of Loan Parties or any of their Subsidiaries, and
(ii) deposit or cause to be deposited promptly after the date of receipt
thereof, all proceeds in respect of any Collateral and all Collections and other
amounts received by any Loan Party (including payments made by the Account
Debtors directly to any Loan Party) into a Cash Management Account.

(b) Each Loan Party shall deliver a Cash Management Agreement to Administrative
Agent with respect to each Cash Management Account. Each Cash Management
Agreement shall provide, among other things, that after the occurrence and
during the continuance of an Event of Default and subject to the conditions set
forth in the Cash Management Agreement, the Administrative Agent shall have the
right to instruct the Cash Management Bank to remit all amounts received in any
Cash Management Account covered by the Cash Management Agreement, by wire each
Business Day, to the Administrative Agent’s Account.

(c) So long as no Default or Event of Default has occurred and is continuing,
the Administrative Borrower may amend Schedule 8.01 to add or replace a Cash
Management Bank or Cash Management Account; provided, however, that prior to the
time of the opening of such Cash Management Account, each Loan Party and such
prospective Cash Management Bank shall have executed and delivered to
Administrative Agent a Cash Management Agreement. During the continuance of an
Event of Default, each Loan Party shall close any of its Cash Management
Accounts (and establish replacement cash management accounts in accordance with
the foregoing sentence) promptly and in any event within thirty (30) days of
notice from Administrative Agent that the creditworthiness of any Cash
Management Bank is no longer acceptable in Administrative Agent’s reasonable
judgment, or as promptly as practicable and in any event within sixty (60) days
of notice from Administrative Agent that the operating performance, funds
transfer, or availability procedures or performance of the Cash Management Bank
with respect to Cash Management Accounts or Administrative Agent’s liability
under any Cash Management Agreement with such Cash Management Bank is no longer
acceptable in Administrative Agent’s reasonable judgment.

(d) The Cash Management Accounts shall be cash collateral accounts, with all
cash, checks and similar items of payment in such accounts securing payment of
the Obligations, and in which the Loan Parties are hereby deemed to have granted
a Lien to Administrative Agent for the benefit of the Lenders. All checks,
drafts, notes, money orders, acceptances, cash and other evidences of
Indebtedness received directly by any Loan Party as proceeds of any Collateral
shall be held by such Loan Party in trust for the Agents and the

 

-92-



--------------------------------------------------------------------------------

Lenders and upon receipt be deposited promptly by such Loan Party in original
form; provided, however, all Net Cash Proceeds received directly by such Loan
Party pursuant to an event described in Section 2.05(c)(v), (vi) or (vii) shall
be held by such Loan Party in trust for the Agents and the Lenders and upon
receipt be deposited by the Loan Party in original form and promptly after
receipt thereof into the Administrative Agent’s Account. A Loan Party shall not
commingle such collections with such Loan Party’s own funds or the funds of any
Subsidiary or Affiliate of such Loan Party or with the proceeds of any assets
not included in the Collateral. No checks, drafts or other instrument received
by the Administrative Agent shall constitute final payment to the Administrative
Agent unless and until such instruments have actually been collected.

(e) After the occurrence and during the continuance of an Event of Default, any
Agent may send a notice of assignment and/or notice of the Lenders’ security
interest to any and all Account Debtors or third parties holding or otherwise
concerned with any of the Collateral, and thereafter such Agent shall have the
sole right to collect the Accounts and/or take possession of the Collateral and
the books and records relating thereto. The Loan Parties shall not, without
prior written consent of the Administrative Agent, grant any extension of time
of payment of any Account, compromise or settle any Account for less than the
full amount thereof, release, in whole or in part, any Person or property liable
for the payment thereof, or allow any credit or discount whatsoever thereon,
except in the ordinary course of business.

(f) Each Loan Party hereby appoints the Administrative Agent or its designee on
behalf of the Administrative Agent as the Loan Parties’ attorney-in-fact with
power exercisable during the continuance of an Event of Default to endorse any
Loan Party’s name upon any notes, acceptances, checks, drafts, money orders or
other evidences of payment relating to the Accounts, to sign any Loan Party’s
name on any invoice or bill of lading relating to any of the Accounts, drafts
against Account Debtors with respect to Accounts, assignments and verifications
of Accounts and notices to Account Debtors with respect to Accounts, to send
verification of Accounts, and to notify the Postal Service authorities to change
the address for delivery of mail addressed to any Loan Party to such address as
the Administrative Agent may designate and to do all other acts and things
necessary to carry out this Agreement. All acts of said attorney or designee are
hereby ratified and approved, and said attorney or designee shall not be liable
for any acts of omission or commission (other than acts of omission or
commission constituting gross negligence, willful misconduct or fraudulent acts
as determined by a final judgment of a court of competent jurisdiction), or for
any error of judgment or mistake of fact or law; this power being coupled with
an interest is irrevocable until all of the Loans and other Obligations under
the Loan Documents are paid in full and all of the Loan Documents are
terminated.

(g) Nothing herein contained shall be construed to constitute any Agent as agent
of any Loan Party for any purpose whatsoever, and the Agents shall not be
responsible or liable for any shortage, discrepancy, damage, loss or destruction
of any part of the Collateral wherever the same may be located and regardless of
the cause thereof (other than from acts of omission or commission constituting
gross negligence, willful misconduct or fraudulent acts as determined by a final
judgment of a court of competent jurisdiction). The Agents shall not, under any
circumstance or in any event whatsoever, have any liability for any error or
omission

 

-93-



--------------------------------------------------------------------------------

or delay of any kind occurring in the settlement, collection or payment of any
of the Accounts or any instrument received in payment thereof or for any damage
resulting therefrom (other than acts of omission or commission constituting
gross negligence, willful misconduct or fraudulent acts as determined by a final
judgment of a court of competent jurisdiction). The Agents, by anything herein
or in any assignment or otherwise, do not assume any of the obligations under
any contract or agreement assigned to any Agent and shall not be responsible in
any way for the performance by any Loan Party of any of the terms and conditions
thereof.

(h) If any Account includes a charge for any tax payable to any Governmental
Authority, the Administrative Agent is hereby authorized (but in no event
obligated) in its discretion to pay the amount thereof to the proper taxing
authority for the Loan Parties’ account and to charge the Loan Parties therefor.

(i) Notwithstanding any other terms set forth in the Loan Documents, the rights
and remedies of the Secured Parties herein provided, and the obligations of the
Loan Parties set forth herein, are cumulative of, may be exercised singly or
concurrently with, and are not exclusive of, any other rights, remedies or
obligations set forth in any other Loan Document or as provided by law.

Section 8.02 Accounts Documentation. During the continuance of an Event of
Default, the Loan Parties will at such intervals as the Agents may reasonably
require, execute and deliver confirmatory written assignments of the Accounts to
the Agents and furnish such further schedules and/or information as any such
Agent may reasonably require relating to the Accounts, including, without
limitation, sales invoices or the equivalent, credit memos issued, remittance
advices, reports and copies of deposit slips and copies of original shipping or
delivery receipts for all merchandise sold. The items to be provided under this
Section 8.02 are to be in form reasonably satisfactory to the Agents. The Loan
Parties’ failure to give any of such items to the Agents shall not affect,
terminate, modify or otherwise limit the Collateral Agent’s Lien on the
Collateral.

Section 8.03 Status of Accounts and Other Collateral. With respect to Collateral
of any Loan Party at the time the Collateral becomes subject to the Collateral
Agent’s Lien, each Loan Party covenants, represents and warrants: (a) such Loan
Party shall be the sole owner, free and clear of all Liens (except for the Liens
granted in the favor of the Collateral Agent for the benefit of the Lenders and
Permitted Liens), and shall be duly authorized to sell, transfer, pledge and/or
grant a security interest in each and every item of said Collateral; (b) such
Loan Party will, promptly upon learning thereof, report to the Agents any
material loss or destruction of, or substantial damage to, any of the
Collateral, and any other matters materially adversely affecting the value,
enforceability or collectibility of any of such Collateral; and (c) such Loan
Party is not and shall not be entitled to pledge any Agent’s or any Lender’s
credit on any purchases or for any purpose whatsoever.

Section 8.04 Collateral Custodian. Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent may at any
time and from time to time employ and maintain on the premises of any Loan Party
a custodian selected by the Collateral Agent who shall have full authority to do
all acts necessary to protect the Agents’ and the Lenders’ interests. Each Loan
Party hereby agrees to, and to cause its Subsidiaries to,

 

-94-



--------------------------------------------------------------------------------

cooperate with any such custodian and to do whatever the Collateral Agent may
reasonably request to preserve the Collateral. All reasonable out-of-pocket
costs and expenses incurred by the Collateral Agent by reason of the employment
of the custodian shall be the responsibility of the Borrowers and charged to the
Loan Account.

ARTICLE IX

EVENTS OF DEFAULT

Section 9.01 Events of Default. If any of the following Events of Default shall
occur and be continuing:

(a) any Borrower shall fail to pay (i) any principal when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) or
(ii) interest on any Loan, any Agent Advance or any fee, indemnity or other
amount payable under this Agreement or any other Loan Document within 2 Business
Days of when due (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise);

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Transaction Document or under or in connection with any report, certificate, or
other document delivered by or on behalf of any Loan Party to any Secured Party
pursuant to any Transaction Document shall have been incorrect in any material
respect when made or deemed made;

(c) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in ARTICLE VII or ARTICLE VIII or any Loan Party shall fail
to perform or comply with any covenant or agreement contained in any Security
Agreement to which it is a party, any First Preferred Ship Mortgage to which it
is a party, any Pledge Agreement to which it is a party, any Mortgage to which
it is a party or any Aircraft Security Agreement to which it is a party;

(d) any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections (a), (b) or (c) of this Section 9.01,
such failure, if capable of being remedied, shall remain unremedied for twenty
(20) days after the earlier of the date a senior officer of any Loan Party
becomes aware of such failure and the date written notice of such default shall
have been given by any Agent to such Loan Party;

(e) any Loan Party shall fail to pay any principal of or interest or premium on
any of its Indebtedness (excluding Indebtedness evidenced by this Agreement) in
excess of $500,000, or any interest or premium thereon, when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise) and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness, or any other
default under any agreement or instrument relating to any such Indebtedness, or
any other event, shall occur and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
default or event is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or any

 

-95-



--------------------------------------------------------------------------------

such Indebtedness shall be declared to be due and payable, or required to be
prepaid (other than by a regularly scheduled required prepayment), redeemed,
purchased or defeased or an offer to prepay, redeem, purchase or defease such
Indebtedness shall be required to be made, in each case, prior to the stated
maturity thereof;

(f) any Loan Party (i) shall institute any proceeding or voluntary case seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for any such Person or for any substantial part of its property, (ii) shall be
generally not paying its debts as such debts become due or shall admit in
writing its inability to pay its debts generally, (iii) shall make a general
assignment for the benefit of creditors, or (iv) shall take any action to
authorize or effect any of the actions set forth above in this subsection (f);

(g) any proceeding shall be instituted against any Loan Party seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of thirty (30) days or any of the
actions sought in such proceeding (including, without limitation, the entry of
an order for relief against any such Person or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property) shall occur;

(h) any provision of any Loan Document shall at any time for any reason (other
than pursuant to the express terms thereof) cease to be valid and binding on or
enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;

(i) any Security Agreement, any First Preferred Ship Mortgage, any Assignment of
Insurances, any Pledge Agreement, any Mortgage, any Aircraft Security Agreement
or any other security document, after delivery thereof pursuant hereto, shall
for any reason fail or cease to create a valid and perfected and, except to the
extent permitted by the terms hereof or thereof, first priority Lien in favor of
the Collateral Agent for the benefit of the Secured Parties on any Collateral
purported to be covered thereby;

(j) [intentionally omitted];

(k) one or more judgments, orders or awards (or any settlement of any claim
that, if breached, could result in a judgment, order or award) for the payment
of money exceeding $500,000 in the aggregate shall be rendered against any Loan
Party and

 

-96-



--------------------------------------------------------------------------------

remain unsatisfied and either (i) enforcement proceedings shall have been
commenced by any creditor upon any such judgment, order, award or settlement or
(ii) there shall be a period of ten (10) consecutive days after entry thereof
during which a stay of enforcement of any such judgment, order, award or
settlement, by reason of a pending appeal or otherwise, shall not be in effect;
or (iii) at any time during which a stay of enforcement of any such judgment,
order, award or settlement, by reason of a pending appeal or otherwise, is in
effect, such judgment, order, award or settlement is not bonded in the full
amount of such judgment, order, award or settlement; provided, however, that any
such judgment, order, award or settlement, shall not give rise to an Event of
Default under this subsection (k) if and for so long as (A) the amount of such
judgment, order, award or settlement is covered by a valid and binding policy of
insurance between the defendant and the insurer covering full payment thereof
and (B) such insurer has been notified, and has not disputed the claim made for
payment, of the amount of such judgment, order, award or settlement;

(l) any Loan Party is enjoined, restrained or in any way prevented by the order
of any court or any Governmental Authority from conducting all or any material
part of its business for more than twenty (20) days;

(m) any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than twenty (20) consecutive days, the cessation or substantial curtailment
of revenue producing activities at any facility of any Loan Party, if any such
event or circumstance could reasonably be expected to have a Material Adverse
Effect;

(n) any cessation of a substantial part of the business of the Loan Parties,
taken as a whole, which could reasonably be expected to cause a Material Adverse
Effect as determined by either Agent in its reasonable business judgment;

(o) the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by any Loan Party, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect;

(p) the indictment, or the threatened indictment of any Loan Party under any
criminal statute, or commencement or threatened commencement of criminal or
civil proceedings against any Loan Party, pursuant to which statute or
proceedings the penalties or remedies sought or available include forfeiture to
any Governmental Authority of any material portion of the property of such
Person;

(q) any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $500,000; or a Multiemployer
Plan enters reorganization status under Section 4241 of ERISA, and, as a result
thereof any Loan Party’s or any of its ERISA Affiliates’ annual contribution
requirements with respect to such Multiemployer Plan increases in an annual
amount exceeding $500,000;

 

-97-



--------------------------------------------------------------------------------

(r) (i) any Termination Event with respect to any Employee Plan shall have
occurred, and, thirty (30) days after notice thereof shall have been given to
any Loan Party by any Agent, (A) such Termination Event (if correctable) shall
not have been corrected, and (B) the then current value of such Employee Plan’s
vested benefits exceeds the then current value of assets allocable to such
benefits in such Employee Plan by more than $500,000 (or, in the case of a
Termination Event involving liability under Section 409, 502(i), 502(l), 515,
4062, 4063, 4064, 4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of
the Internal Revenue Code, the liability is in excess of such amount) or
(ii) any Plan of any Loan Party has an Unfunded Pension Liability in excess of
$16,000,000; or

(s) a Change of Control shall have occurred;

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) terminate
or reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans and Letter
of Credit Obligations then outstanding to be due and payable, whereupon all or
such portion of the aggregate principal of all Loans and Letter of Credit
Obligations, all accrued and unpaid interest thereon, all fees and all other
amounts payable under this Agreement and the other Loan Documents shall become
due and payable immediately, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party
and (iii) exercise any and all of its other rights and remedies under applicable
law, hereunder and under the other Loan Documents; provided, however, that upon
the occurrence of any Event of Default described in subsection (f) or (g) of
this Section 9.01, without any notice to any Loan Party or any other Person or
any act by any Agent or any Lender, all Commitments shall automatically
terminate and all Loans and Letter of Credit Obligations then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents shall become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by each Loan Party.

ARTICLE X

AGENTS

Section 10.01 Appointment. Each Lender (and each subsequent maker of any Loan by
its making thereof) and L/C Issuer hereby irrevocably appoints and authorizes
the Administrative Agent and the Collateral Agent to perform the duties of each
such Agent as set forth in this Agreement including: (i) to receive on behalf of
each Lender any payment of principal of or interest on the Loans outstanding
hereunder and all other amounts accrued hereunder for the account of the Lenders
and paid to such Agent, and, subject to Section 2.02 of this Agreement, to
distribute promptly to each Lender its Pro Rata Share of all payments so
received; (ii) to distribute to each Lender copies of all material notices and
agreements received by such Agent and not required to be delivered to each
Lender pursuant to the terms of this Agreement, provided that the Agents shall
not have any liability to the Lenders for any Agent’s inadvertent failure to
distribute any such notices or agreements to the Lenders; (iii) to maintain, in
accordance with its customary business practices, ledgers and records reflecting
the status of the Obligations, the Loans, and related matters and to maintain,
in accordance with its customary

 

-98-



--------------------------------------------------------------------------------

business practices, ledgers and records reflecting the status of the Collateral
and related matters; (iv) to execute or file any and all financing or similar
statements or notices, amendments, renewals, supplements, documents,
instruments, proofs of claim, notices and other written agreements with respect
to this Agreement or any other Loan Document; (v) to make the Loans and Agent
Advances, for such Agent or on behalf of the applicable Lenders as provided in
this Agreement or any other Loan Document; (vi) to perform, exercise, and
enforce any and all other rights and remedies of the Lenders with respect to the
Loan Parties, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by such Agent of the rights and remedies
specifically authorized to be exercised by such Agent by the terms of this
Agreement or any other Loan Document; (vii) to incur and pay such fees necessary
or appropriate for the performance and fulfillment of its functions and powers
pursuant to this Agreement or any other Loan Document; and (viii) subject to
Section 10.03 of this Agreement, to take such action as such Agent deems
appropriate on its behalf to administer the Loans and the Loan Documents and to
exercise such other powers delegated to such Agent by the terms hereof or the
other Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations) together
with such powers as are reasonably incidental thereto to carry out the purposes
hereof and thereof. As to any matters not expressly provided for by this
Agreement and the other Loan Documents (including, without limitation,
enforcement or collection of the Loans), the Agents shall not be required to
exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions of the Required Lenders shall be binding upon all Lenders and all
makers of Loans; provided, however, that the Agents shall not be required to
take any action which, in the reasonable opinion of any Agent, exposes such
Agent to liability or which is contrary to this Agreement or any other Loan
Document or applicable law.

Section 10.02 Nature of Duties. The Agents shall have no duties or
responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. Neither Agent shall have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender or
the other Agent. Nothing in this Agreement or any other Loan Document, express
or implied, is intended to or shall be construed to impose upon the Agents any
obligations in respect of this Agreement or any other Loan Document except as
expressly set forth herein or therein. Each Lender shall make its own
independent investigation of the financial condition and affairs of the Loan
Parties in connection with the making and the continuance of the Loans hereunder
and shall make its own appraisal of the creditworthiness of the Loan Parties and
the value of the Collateral, and the Agents shall have no duty or
responsibility, either initially or on a continuing basis, to provide any Lender
with any credit or other information with respect thereto, whether coming into
their possession before the initial Loan hereunder or at any time or times
thereafter, provided that, upon the reasonable request of a Lender, each Agent
shall provide to such Lender any documents or reports delivered to such Agent by
the Loan Parties pursuant to the terms of this Agreement or any other Loan
Document. If any Agent seeks the consent or approval of the Required Lenders to
the taking or refraining from taking any action hereunder, such Agent shall send
notice thereof to each Lender. Each Agent shall promptly notify each Lender any
time that the Required Lenders have instructed such Agent to act or refrain from
acting pursuant hereto.

 

-99-



--------------------------------------------------------------------------------

Section 10.03 Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable to any Lender for any action
taken or omitted to be taken by them under or in connection with this Agreement
or the other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final judgment of a court of competent
jurisdiction. Without limiting the generality of the foregoing, the Agents
(i) may treat the payee of any Loan as the owner thereof until the Collateral
Agent receives written notice of the assignment or transfer thereof, pursuant to
Section 12.07 hereof, signed by such payee and in form satisfactory to the
Collateral Agent; (ii) may consult with legal counsel (including, without
limitation, counsel to any Agent or counsel to the Loan Parties), independent
public accountants, and other experts selected by any of them and shall not be
liable for any action taken or omitted to be taken in good faith by any of them
in accordance with the advice of such counsel or experts; (iii) make no warranty
or representation to any Lender and shall not be responsible to any Lender for
any statements, certificates, warranties or representations made in or in
connection with this Agreement or the other Loan Documents; (iv) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants or conditions of this Agreement or the other Loan
Documents on the part of any Person, the existence or possible existence of any
Default or Event of Default, or to inspect the Collateral or other property
(including, without limitation, the books and records) of any Person; (v) shall
not be responsible to any Lender for the due execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or the other
Loan Documents or any other instrument or document furnished pursuant hereto or
thereto; and (vi) shall not be deemed to have made any representation or
warranty regarding the existence, value or collectibility of the Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall any
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral. Neither Agent shall be liable for any
apportionment or distribution of payments made in good faith pursuant to
Section 4.04, and if any such apportionment or distribution is subsequently
determined to have been made in error the sole recourse of any Lender to whom
payment was due but not made, shall be to recover from other Lenders any payment
in excess of the amount which they are determined to be entitled. Either Agent
may at any time request instructions from the Lenders with respect to any
actions or approvals which by the terms of this Agreement or of any of the other
Loan Documents such Agent is permitted or required to take or to grant, and if
such instructions are promptly requested, such Agent shall be absolutely
entitled to refrain from taking any action or to withhold any approval under any
of the Loan Documents until it shall have received such instructions from the
Required Lenders. Without limiting the foregoing, no Lender shall have any right
of action whatsoever against any Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Loan Documents
in accordance with the instructions of the Required Lenders.

Section 10.04 Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

Section 10.05 Indemnification. To the extent that any Agent or any L/C Issuer is
not reimbursed and indemnified by any Loan Party, the Lenders will reimburse and
indemnify

 

-100-



--------------------------------------------------------------------------------

such Agent and such L/C Issuer from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements of any kind or nature whatsoever which may
be imposed on, incurred by, or asserted against such Agent or such L/C Issuer in
any way relating to or arising out of this Agreement or any of the other Loan
Documents or any action taken or omitted by such Agent or such L/C Issuer under
this Agreement or any of the other Loan Documents, in proportion to each
Lender’s Pro Rata Share, including, without limitation, advances and
disbursements made pursuant to Section 10.08; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses, advances or
disbursements for which there has been a final judicial determination that such
liability resulted from such Agent’s or such L/C Issuer’s gross negligence or
willful misconduct. The obligations of the Lenders under this Section 10.05
shall survive the payment in full of the Loans and the termination of this
Agreement.

Section 10.06 Agents Individually. With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, each Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan. The terms “Lenders” or “Required Lenders” or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Loan Party as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

Section 10.07 Successor Agent. (a) Each Agent may resign from the performance of
all its functions and duties hereunder and under the other Loan Documents at any
time by giving at least thirty (30) Business Days’ prior written notice to the
Administrative Borrower and each Lender. Such resignation shall take effect upon
the acceptance by a successor Agent of appointment pursuant to clauses (b) and
(c) below or as otherwise provided below.

(b) Upon any such notice of resignation, the Required Lenders shall appoint a
successor Agent. Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. After any Agent’s resignation
hereunder as an Agent, the provisions of this ARTICLE X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was an
Agent under this Agreement and the other Loan Documents.

(c) If a successor Agent shall not have been so appointed within said thirty
(30) Business Day period, the retiring Agent, with the consent of the other
Agent shall then appoint a successor Agent who shall serve as an Agent until
such time, if any, as the Required Lenders, with the consent of the other Agent,
appoint a successor Agent as provided above.

 

-101-



--------------------------------------------------------------------------------

Section 10.08 Collateral Matters.

(a) Any Agent may, at its option, from time to time make such disbursements and
advances (collectively, the “Agent Advances”), which such Agent, in its sole
discretion, deems necessary or desirable (i) either to preserve or protect the
Collateral or to prepare for sale or lease or disposition of the Collateral (or
any portion thereof), (ii) to enhance the likelihood or maximize the amount of
repayment by the Loan Parties of the Loans and other Obligations, or (iii) to
pay any other amount chargeable to any Loan Party pursuant to the terms of this
Agreement or any of the other Loan Documents consisting of costs, fees and
expenses, including, without limitation, costs, fees and expenses as described
in Section 12.04. The Agent Advances shall be repayable on demand and be secured
by the Collateral. The Agent Advances shall constitute Obligations hereunder
which may be charged to the Loan Account in accordance with Section 4.02. The
Agent making an Agent Advance shall notify each Lender and the Administrative
Borrower in writing of such Agent Advance, which notice shall include a
description of the purpose of such Agent Advance. Without limitation to its
obligations pursuant to Section 10.05, each Lender agrees that it shall make
available to the applicable Agent, upon such Agent’s demand, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Agent Advance. If such funds are not made available to the applicable
Agent by such Lender, such Agent shall be entitled to recover such funds on
demand from such Lender, together with interest thereon for each day from the
date such payment was due until the date such amount is paid to such Agent, at
the Federal Funds Rate for three Business Days and thereafter at the Reference
Rate.

(b) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent, and to instruct the Mortgage Trustee to release any Lien granted to or
held by the Mortgage Trust, upon any Collateral upon termination of the Total
Commitment and payment and satisfaction of all Loans, all Letter of Credit
Obligations and all other Obligations which have matured and which the
Collateral Agent has been notified in writing are then due and payable in
accordance with the terms hereof; or constituting property being sold or
disposed of in compliance with the terms of this Agreement and the other Loan
Documents; or constituting property pledged to secure Indebtedness under the
NMFFP and subject to a Lien permitted by clause (i) of the definition of
“Permitted Liens”; or constituting property in which the Loan Parties owned no
interest at the time the Lien was granted or at any time thereafter; or if
approved, authorized or ratified in writing by the Required Lenders. Upon
request by the Collateral Agent at any time, the Lenders will confirm in writing
the Collateral Agent’s authority to release or to instruct the Mortgage Trustee
to release particular types or items of Collateral pursuant to this
Section 10.08(b).

(c) Without in any manner limiting the Collateral Agent’s authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release or to instruct the
Mortgage Trustee to release Collateral conferred upon the Collateral Agent or
the Mortgage Trust under Section 10.08(b). Upon receipt by the Collateral Agent
of confirmation from the Lenders of its authority to release any particular item
or types of Collateral, and upon prior written request by any Loan Party, the
Collateral Agent shall (and is hereby irrevocably authorized by the Lenders to)
execute such documents, and

 

-102-



--------------------------------------------------------------------------------

instruct the Mortgage Trustee to execute such documents as may be necessary to
evidence the release of the Liens granted to the Collateral Agent or the
Mortgage Trust for the benefit of the Secured Parties upon such Collateral;
provided, however, that (i) the Collateral Agent shall not be required to
execute any such document on terms which, in the Collateral Agent’s opinion,
would expose the Collateral Agent to liability or create any obligations or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations or any Lien upon (or obligations of any Loan Party in
respect of) all interests in the Collateral retained by any Loan Party.

(d) None of the Collateral Agent, the Mortgage Trustee and Wilmington shall have
any obligation whatsoever to any Lender to assure that the Collateral exists or
is owned by the Loan Parties or is cared for, protected or insured or has been
encumbered or that the Lien granted to the Collateral Agent or the Mortgage
Trust pursuant to this Agreement or any other Loan Document has been properly or
sufficiently or lawfully created, perfected, protected or enforced or is
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
the Collateral Agent in this Section 10.08 or in any other Loan Document, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Collateral Agent may act in any manner it
may deem appropriate, in its sole discretion, given the Collateral Agent’s own
interest in the Collateral as one of the Lenders and that the Collateral Agent
shall have no duty or liability whatsoever to any other Lender, except as
otherwise provided herein.

Section 10.09 Agency for Perfection. Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Secured Party hereby acknowledges that it
holds possession of or otherwise controls any such Collateral for the benefit of
the Secured Parties. Should the Administrative Agent or any Lender obtain
possession or control of any such Collateral, the Administrative Agent or such
Lender shall notify the Collateral Agent thereof, and, promptly upon the
Collateral Agent’s request therefor shall deliver such Collateral to the
Collateral Agent or in accordance with the Collateral Agent’s instructions. In
addition, the Collateral Agent shall also have the power and authority hereunder
to appoint such other sub-agents as may be necessary or required under
applicable state law or otherwise to perform its duties and enforce its rights
with respect to the Collateral and under the Loan Documents. Each Loan Party by
its execution and delivery of this Agreement hereby consents to the foregoing.

ARTICLE XI

GUARANTY

Section 11.01 Guaranty. Each Guarantor hereby unconditionally and irrevocably
jointly and severally guarantees the punctual payment when due, whether at
stated maturity, by acceleration or otherwise, of all Obligations of the
Borrowers now or hereafter existing under

 

-103-



--------------------------------------------------------------------------------

any Loan Document, whether for principal, interest (including, without
limitation, all interest that accrues after the commencement of any Insolvency
Proceeding of any Borrower, whether or not a claim for post filing interest is
allowed in such Insolvency Proceeding), Letter of Credit Obligations, fees,
commissions, expense reimbursements, indemnifications or otherwise (such
obligations, to the extent not paid by the Borrowers, being the “Guaranteed
Obligations”), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this ARTICLE XI. Without limiting the
generality of the foregoing, each Guarantor’s liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower. In no event shall the obligation
of any Guarantor hereunder exceed the maximum amount such Guarantor could
guarantee under any bankruptcy, insolvency or other similar law.

Section 11.02 Guaranty Absolute. Each Guarantor, jointly and severally,
guarantees that the Guaranteed Obligations will be paid strictly in accordance
with the terms of the Loan Documents, regardless of any law, regulation or order
now or hereafter in effect in any jurisdiction affecting any of such terms or
the rights of the Secured Parties with respect thereto. The Guarantors agree
that this ARTICLE XI constitutes a guaranty of payment when due and not of
collection and waive any right to require that any resort be made by any Agent
or any Lender to any Collateral. The joint and several obligations of each
Guarantor under this ARTICLE XI are independent of the Guaranteed Obligations,
and a separate action or actions may be brought and prosecuted against each
Guarantor to enforce such obligations, irrespective of whether any action is
brought against any Loan Party or whether any Loan Party is joined in any such
action or actions. The joint and several liability of each Guarantor under this
ARTICLE XI shall be irrevocable, absolute and unconditional irrespective of, and
each Guarantor hereby irrevocably waives any defenses (other than defense of
payment) it may now or hereafter have in any way relating to, any or all of the
following:

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

(d) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party;

 

-104-



--------------------------------------------------------------------------------

(e) the existence of any claim, set-off, defense (other than defense of payment)
or other right that the Guarantors may have at any time against any Person,
including, without limitation, the Agent, or any Lender; or

(f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense (other than defense of
payment) available to, or a discharge of, any Loan Party or any other guarantor
or surety.

(g) This ARTICLE XI shall continue to be effective or be reinstated, as the case
may be, if at any time any payment of any of the Guaranteed Obligations is
rescinded or must otherwise be returned by the Secured Parties or any other
Person upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise, all as though such payment had not been made.

Section 11.03 Waiver. Each Guarantor hereby waives (i) promptness, diligence,
notice of acceptance and any other notice with respect to any of the Guaranteed
Obligations and this ARTICLE XI, (ii) any requirement that the Secured Parties
exhaust any right or take any action against any Loan Party or any other Person
or any Collateral, (iii) any right to compel or direct any Agent or any Lender
to seek payment or recovery of any amounts owed under this ARTICLE XI from any
one particular fund or source or to exhaust any right or take any action against
any other Loan Party or any other Person or any Collateral,(iv) any requirement
that any Agent or any Lender protect, secure, perfect or insure any security
interest or Lien on any property subject thereto or exhaust any right to take
any action against the Borrowers or any other Person or any Collateral, and (v)
any other defense available to any Guarantor. The Guarantors agree that the
Agents and the Lenders shall have no obligation to marshal any assets in favor
of the Guarantors or against or in payment of any or all of the Obligations.
Each Guarantor acknowledges that it will receive direct and indirect benefits
from the financing arrangements contemplated herein and that the waiver set
forth in this Section 11.03 is knowingly made in contemplation of such benefits.
Each Guarantor hereby waives any right to revoke this ARTICLE XI, and
acknowledges that this ARTICLE XI is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.

Section 11.04 Continuing Guaranty; Assignments. This ARTICLE XI is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than indemnification
obligations as to which no claim has been made) and all other amounts payable
under this ARTICLE XI and the Final Maturity Date, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, pledgees, transferees
and assigns. Without limiting the generality of the foregoing clause (c), any
Lender may pledge, assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, its Loans and the Letter of Credit Obligations owing
to it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted such Lender herein or
otherwise, in each case as provided in and subject to Section 12.07.

 

-105-



--------------------------------------------------------------------------------

Section 11.05 Subrogation. No Guarantor will exercise any rights that it may now
or hereafter acquire against any Loan Party or any other guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor’s
obligations under this ARTICLE XI, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Secured Parties against any
Loan Party or any other Guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Loan Party
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations
(other than contingent indemnity or reimbursement obligations that survive
termination of the Loan Documents) and all other amounts payable under this
ARTICLE XI shall have been paid in full in cash and the Final Maturity Date
shall have occurred. If any amount shall be paid to any Guarantor in violation
of the immediately preceding sentence at any time prior to the later of the
payment in full in cash of the Guaranteed Obligations (other than contingent
indemnity or reimbursement obligations that survive termination of the Loan
Documents) and all other amounts payable under this ARTICLE XI and the Final
Maturity Date, such amount shall be held in trust for the benefit of the Secured
Parties and shall forthwith be paid to the Secured Parties to be credited and
applied to the Guaranteed Obligations and all other amounts payable under this
ARTICLE XI, whether matured or unmatured, in accordance with the terms of this
Agreement, or to be held as Collateral for any Guaranteed Obligations or other
amounts payable under this ARTICLE XI thereafter arising. If (i) any Guarantor
shall make payment to the Secured Parties of all or any part of the Guaranteed
Obligations, (ii) all of the Guaranteed Obligations (other than contingent
indemnity or reimbursement obligations that survive termination of the Loan
Documents) and all other amounts payable under this ARTICLE XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties will, at such Guarantor’s request and expense, execute and deliver to
such Guarantor appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
such Guarantor of an interest in the Guaranteed Obligations resulting from such
payment by such Guarantor.

ARTICLE XII

MISCELLANEOUS

Section 12.01 Notices, Etc. All notices and other communications provided for
hereunder shall be in writing and shall be mailed, telecopied or delivered, if
to any Loan Party, at the following address:

If to Administrative Borrower:

Omega Protein Corporation

2101 City West Blvd.

Bldg. 3, Suite 500

Houston, TX 77042

 

-106-



--------------------------------------------------------------------------------

Attention: Robert W. Stockton

Telephone: (713) 940-6184

Telecopier: (713) 940-6122

with a copy to:

Porter & Hedges, LLP

1000 Main Street, Suite 3600

Houston, TX 77002-6336

Attention: Robert G. Reedy, Esq.

Telephone: (713) 226-6674

Telecopier: (713) 226-6274

if to either Agent, to it at the following address:

Ableco Finance LLC

299 Park Avenue

22nd Floor

New York, New York 10171

Attention: Mr. Daniel Wolf

Telephone: 212-891-2121

Telecopier: 212-891-1541

with a copy to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Attention: Eliot L. Relles, Esq.

Telephone: 212-756-2199

Telecopier: 212-593-5955

or, as to each party, at such other address as shall be designated by such party
in a written notice to the other parties complying as to delivery with the terms
of this Section 12.01. All such notices and other communications shall be
effective, (i) if mailed, when received or three (3) Business Days after
deposited in the mails, whichever occurs first, (ii) if telecopied, when
transmitted and confirmation received, or (iii) if delivered, upon delivery,
except that notices to any Agent or any L/C Issuer pursuant to ARTICLE II and
ARTICLE III shall not be effective until received by such Agent or such L/C
Issuer, as the case may be.

Section 12.02 Amendments, Etc. No amendment or waiver of any provision of this
Agreement, and no consent to any departure by any Loan Party therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Required Lenders (or by the Collateral Agent with the consent of the Required
Lenders), and, in the case of an amendment, the Administrative Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given, provided, however, that no amendment,
waiver or consent shall (i) increase the Commitment of any Lender, reduce the

 

-107-



--------------------------------------------------------------------------------

principal of, or interest on, the Loans or Letter of Credit Obligations payable
to any Lender, reduce the amount of any fee payable for the account of any
Lender, or postpone or extend any date fixed for any payment of principal of, or
interest or fees on, the Loans or Letter of Credit Obligations payable to any
Lender, in each case without the written consent of any Lender affected thereby,
(ii) increase the Total Commitment without the written consent of each Lender,
(iii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender, (iv) amend
the definition of “Required Lenders” or “Pro Rata Share” without the consent of
each Lender, (v) release all or a substantial portion of the Collateral (except
as otherwise provided in this Agreement and the other Loan Documents),
subordinate any Lien granted in favor of the Collateral Agent for the benefit of
the Secured Parties, or release any Borrower or any Guarantor, in each case,
without the written consent of each Lender, (vi) amend, modify or waive
Section 4.04 or this Section 12.02 of this Agreement without the written consent
of each Lender, or (vii) amend the definition of “Applicable Margin”,
“Availability”, “Collections”, “Revolving Credit Cap”, or “Total Revolving
Credit Commitment”, in each case without the written consent of each Lender.
Notwithstanding the foregoing, no amendment, waiver or consent shall, unless in
writing and signed by an Agent or the L/C Issuer, affect the rights or duties of
such Agent (but not in its capacity as a Lender) or the L/C Issuer (but not in
its capacity as a Lender) under this Agreement or the other Loan Documents.

Section 12.03 No Waiver; Remedies, Etc. No failure on the part of any Secured
Party to exercise, and no delay in exercising, any right hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Secured Parties provided herein and in the other Loan Documents
are cumulative and are in addition to, and not exclusive of, any rights or
remedies provided by law. The rights of the Secured Parties under any Loan
Document against any party thereto are not conditional or contingent on any
attempt by the Secured Parties to exercise any of their rights under any other
Loan Document against such party or against any other Person.

Section 12.04 Expenses; Taxes; Attorneys’ Fees. The Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of each Agent,
Wilmington and the Mortgage Trustee (and, in the case of clauses (b) through
(m) below, each Lender), regardless of whether the transactions contemplated
hereby are consummated, including, without limitation, reasonable fees, costs,
client charges and expenses of counsel for each Agent (and, in the case of
clauses (b) through (m) below, each Lender), accounting, due diligence, periodic
field audits, physical counts and valuations, investigations, searches and
filings, monitoring of assets, appraisals of Collateral, title searches and
reviewing environmental assessments, miscellaneous disbursements, examination,
travel, lodging and meals, arising from or relating to: (a) the negotiation,
preparation, execution, delivery, performance and administration of this
Agreement and the other Loan Documents (including, without limitation, the
preparation of any additional Loan Documents pursuant to Section 7.01(b) or the
review of any of the agreements, instruments and documents referred to in
Section 7.01(f)), (b) any requested amendments, waivers or consents to this
Agreement or the other Loan Documents whether or not such documents become
effective or are given, (c) the preservation and protection of any of the
Agents’, the Lenders’, the Mortgage Trust’s or Wilmington’s rights under this
Agreement or the other Loan Documents, (d)

 

-108-



--------------------------------------------------------------------------------

the defense of any claim or action asserted or brought against any Agent, any
Lender, the Mortgage Trust or Wilmington by any Person that arises from or
relates to this Agreement, any other Loan Document, the Agents’, the Lenders’,
the Mortgage Trust’s or Wilmington’s claims against any Loan Party, or any and
all matters in connection therewith, (e) the commencement or defense of, or
intervention or participation in, any court or judicial proceeding arising from
or related to this Agreement or any other Loan Document, including in connection
with any bankruptcy, reorganization, assignment for the benefit of creditors,
foreclosures or other similar proceedings related to any Loan Party or the
Collateral, including in any adversary proceeding or contested matter commenced
or continued by, on behalf of, or against any Loan Party or its estate, and any
appeal or review thereof, (f) the filing of any petition, complaint, answer,
motion or other pleading by any Agent, any Lender, the Mortgage Trust or
Wilmington or the taking of any action in respect of the Collateral or other
security, in connection with this Agreement or any other Loan Document, (g) the
protection, collection, lease, sale, taking possession of or liquidation of, any
Collateral or other security in connection with this Agreement or any other Loan
Document, (h) any attempt to enforce any Lien or security interest in any
Collateral or other security in connection with this Agreement or any other Loan
Document, (i) any attempt to collect from any Loan Party, (j) all liabilities
and costs arising from or in connection with the past, present or future
operations of any Loan Party involving any damage to real or personal property
or natural resources or harm or injury alleged to have resulted from any Release
of Hazardous Materials on, upon or into such property, (k) any Environmental
Liabilities and Costs incurred in connection with the investigation, removal,
cleanup and/or remediation of any Hazardous Materials present or arising out of
the operations of any facility of any Loan Party, (l) any Environmental
Liabilities and Costs incurred in connection with any Environmental Lien, or
(m) the receipt by any Agent, the Mortgage Trust or Wilmington or any Lender of
any advice from professionals with respect to any of the foregoing. Without
limitation of the foregoing or any other provision of any Loan Document: (x) the
Borrowers agree to pay all stamp, document, transfer, recording (including
mortgage recording) or filing taxes or fees and similar impositions now or
hereafter determined by any Agent, any Lender, the Mortgage Trust or Wilmington
to be payable in connection with this Agreement or any other Loan Document, and
the Borrowers agree to save each Agent, each Lender, the Mortgage Trust and
Wilmington harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions, (y) the Borrowers agree to
pay all broker fees that may become due in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and (z) if the
Borrowers fail to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent may itself perform or cause performance of such
covenant or agreement, and the expenses of such Agent incurred in connection
therewith shall be reimbursed on demand by the Borrowers.

Section 12.05 Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, any Secured Party may, and is hereby authorized to, at
any time and from time to time, without notice to any Loan Party (any such
notice being expressly waived by the Loan Parties) and to the fullest extent
permitted by law, set off and apply any and all deposits (general or special,
time or demand, provisional or final) at any time held and other Indebtedness at
any time owing by such Secured Party to or for the credit or the account of any
Loan Party against any and all obligations of the Loan Parties either now or
hereafter existing under any Loan Document, irrespective of whether or not such
Secured Party shall have made any demand hereunder or thereunder and although
such obligations may be contingent or unmatured. Each

 

-109-



--------------------------------------------------------------------------------

Secured Party agrees to notify such Loan Party promptly after any such set-off
and application made by such Secured Party provided that the failure to give
such notice shall not affect the validity of such set-off and application. The
rights of the Secured Parties under this Section 12.05 are in addition to the
other rights and remedies (including other rights of set-off) which the Secured
Parties may have under this Agreement or any other Loan Documents of law or
otherwise.

Section 12.06 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

Section 12.07 Assignments and Participations.

(a) This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders’ prior written consent shall be null and void.

(b) Each Lender may with the written consent of the Agents, assign to one or
more other lenders or other entities all or a portion of its rights and
obligations under this Agreement with respect to all or a portion of its
Commitments and any Loan made by it and its Pro Rata Share of the Letter of
Credit Obligations; provided, however, that (i) such assignment is in an amount
which is at least $5,000,000 or a multiple of $1,000,000 in excess thereof (or
the remainder of such Lender’s Commitment) (except such minimum amount shall not
apply to an assignment by a Lender to (x) a Lender, an Affiliate of such Lender
or a Related Fund of such Lender or (y) a group of new Lenders, each of whom is
an Affiliate or Related Fund of each other to the extent the aggregate amount to
be assigned to all such new Lenders is at least $5,000,000 or a multiple of
$1,000,000 in excess thereof), (ii) the parties to each such assignment shall
execute and deliver to each Agent, for its acceptance, an Assignment and
Acceptance, together with any promissory note subject to such assignment and
such parties shall deliver to the Collateral Agent, for the benefit of the
Collateral Agent, a processing and recordation fee of $5,000 (except the payment
of such fee shall not be required in connection with an assignment by a Lender
to a Lender, an Affiliate of such Lender or a Related Fund), and (iii) any such
assignment shall require the prior written consent of the Administrative
Borrower if, in the reasonable opinion of the Collateral Agent, such assignment
would result in any Loan Party’s noncompliance with MARAD certification or
disclosure requirements or similar governmental regulations; and provided
further, however, that no Lender may assign all or any portion of its rights and
obligations under this Agreement to any Person if such assignment, either by
itself or in combination with any other event or circumstance, including any
assignment made prior to or contemporaneously therewith, would, in the
reasonable opinion of the Collateral Agent, be expected to cause (A) any First
Preferred Ship Mortgage to cease to qualify as a valid preferred mortgage as
defined in the AFA, (B) MARAD to conclude, pursuant to Section 356.11 of Title
46 of the Code of Federal Regulations, that Persons who are not U.S. Citizens
would obtain excessive control of any Loan Party or (C) the Loan Parties who are

 

-110-



--------------------------------------------------------------------------------

grantors under any First Preferred Ship Mortgage to cease to qualify as U.S.
Citizens eligible to own and operate Fishing Industry Vessels. Upon (x) such
execution, delivery and acceptance, from and after the effective date specified
in each Assignment and Acceptance and recordation in the Register, which
effective date shall be at least three (3) Business Days after the delivery
thereof to the Agents (or such shorter period as shall be agreed to by the
Agents and the parties to such assignment) and (y) the execution, delivery and
acceptance of such other certificates, instruments and other documents as may be
reasonably requested by the Mortgage Trustee or the Collateral Agent to avoid
the occurrence of any event described in clauses (A), (B) and (C) set forth in
the immediately preceding sentence, then (I) the assignee thereunder shall
become a “Lender” hereunder and, in addition to the rights and obligations
hereunder held by it immediately prior to such effective date, have the rights
and obligations hereunder that have been assigned to it pursuant to such
Assignment and Acceptance and (II) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto). In the absence of a continuing Event of Default, the Lender shall
consult with the Administrative Borrower regarding any assignment to an assignee
described in this clause (b) (other than an assignment to a Person described in
clause (iii) above) prior to the effective date of any such assignment.

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

(d) The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment

 

-111-



--------------------------------------------------------------------------------

Office, a copy of each Assignment and Acceptance delivered to and accepted by it
and a register (the “Register”) for the recordation of the names and addresses
of the Lenders and the Commitments of, and the principal amount of the Loans
(and stated interest thereon) (the “Registered Loans”) and Letter of Credit
Obligations owing to each Lender from time to time. The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrowers, the Agents and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement. The Register shall be available for inspection by the Administrative
Borrower and any Lender at any reasonable time and from time to time upon
reasonable prior notice.

(e) Upon receipt by the Administrative Agent of an Assignment and Acceptance,
and subject to compliance with Section 12.07(b), and any consent required from
the Agents pursuant to Section 12.07(b) (which consent of the Agents must be
evidenced by such Agent’s execution of an acceptance to such Assignment and
Acceptance), the Administrative Agent shall accept such assignment, record the
information contained therein in the Register and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.

(f) A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register (and each registered note shall expressly so provide).
Any assignment or sale of all or part of such Registered Loan (and the
registered note, if any, evidencing the same) may be effected only by
registration of such assignment or sale on the Register, together with the
surrender of the registered note, if any, evidencing the same duly endorsed by
(or accompanied by a written instrument of assignment or sale duly executed by)
the holder of such registered note, whereupon, at the request of the designated
assignee(s) or transferee(s), one or more new registered notes in the same
aggregate principal amount shall be issued to the designated assignee(s) or
transferee(s). Prior to the registration of assignment or sale of any Registered
Loan (and the registered note, if any, evidencing the same), the Agents shall
treat the Person in whose name such Registered Loan (and the registered note, if
any, evidencing the same) is registered as the owner thereof for the purpose of
receiving all payments thereon and for all other purposes, notwithstanding
notice to the contrary.

(g) In the event that any Lender sells participations in a Registered Loan, such
Lender shall, as a non-fiduciary agent of the Borrowers, maintain or cause to be
maintained a register on which it enters the name of all participants in the
Registered Loans held by it and the principal amount (and stated interest
thereon) of the portion of the Registered Loan that is the subject of the
participation (the ”Participant Register”). A Registered Loan (and the
registered note, if any, evidencing the same) may be participated in whole or in
part only by registration of such participation on the Participant Register (and
each registered note shall expressly so provide). Any participation of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by the registration of such participation on the Participant
Register. The Participant Register shall be available for inspection by the
Administrative Borrower and any Agent at any reasonable time and from time to
time upon reasonable prior notice.

 

-112-



--------------------------------------------------------------------------------

(h) Any Non-U.S. Lender who is assigned an interest in any portion of such
Registered Loan pursuant to an Assignment and Acceptance shall comply with
Section 2.08(d).

(i) Each Lender may, upon reasonable prior notice to the Collateral Agent, sell
participations to one or more banks or other entities in or to all or a portion
of its rights and obligations under this Agreement and the other Loan Documents
(including, without limitation, all or a portion of its Commitments and the
Loans made by it and its Pro Rata Share of the Letter of Credit Obligations);
provided, that (i) such Lender’s obligations under this Agreement (including
without limitation, its Commitments hereunder) and the other Loan Documents
shall remain unchanged; (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations, and the Borrower,
the Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents; (iii) a
participant shall not be entitled to require such Lender to take or omit to take
any action hereunder except (A) action directly effecting an extension of the
maturity dates or decrease in the principal amount of the Loans or Letter of
Credit Obligations, (B) action directly effecting an extension of the due dates
or a decrease in the rate of interest payable on the Loans or the fees payable
under this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
Section 10.08 of this Agreement or any other Loan Document); and (iv) any such
participation shall require the prior written consent of the Administrative
Borrower if, in the reasonable opinion of the Collateral Agent, such
participation would result in any Loan Party’s noncompliance with MARAD
certification or disclosure requirements or similar governmental regulations;
and provided further, however, that no Lender may sell participations in all or
any portion of its rights and obligations under this Agreement to any Person if
such participation, either by itself or in combination with any other event or
circumstance, including any participation made prior to or contemporaneously
therewith, would, in the reasonable opinion of the Collateral Agent, be expected
to cause (A) any First Preferred Ship Mortgage to cease to qualify as a valid
preferred mortgage as defined in the AFA, (B) MARAD to conclude, pursuant to
Section 356.11 of Title 46 of the Code of Federal Regulations, that Persons who
are not U.S. Citizens would obtain excessive control of any Loan Party or
(C) the Loan Parties who are grantors under any First Preferred Ship Mortgage to
cease to qualify as U.S. Citizens eligible to own and operate Fishing Industry
Vessels. The Loan Parties agree that each participant shall be entitled to the
benefits of Section 2.08 and Section 4.05 of this Agreement with respect to its
participation in any portion of the Commitments and the Loans as if it was a
Lender.

Section 12.08 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier shall be equally as effective as delivery of an
original executed counterpart of this Agreement. Any party delivering an
executed counterpart of this Agreement by telecopier also shall deliver an
original executed counterpart of this Agreement but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Agreement. The foregoing shall apply to each other Loan
Document mutatis mutandis.

 

-113-



--------------------------------------------------------------------------------

Section 12.09 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
THE STATE OF NEW YORK.

Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE. ANY LEGAL
ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK
OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK,
AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY HEREBY
IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY,
THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY HEREBY IRREVOCABLY
APPOINTS THE SECRETARY OF STATE OF THE STATE OF NEW YORK AS ITS AGENT FOR
SERVICE OF PROCESS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING AND FURTHER
IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED
COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY
REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE BORROWER AT
ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01 AND TO THE SECRETARY OF
STATE OF THE STATE OF NEW YORK, SUCH SERVICE TO BECOME EFFECTIVE TEN (10) DAYS
AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE SECURED PARTIES
TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY OTHER
JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

Section 12.11 WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, AND EACH SECURED PARTY
WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR UNDER
ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR OTHER AGREEMENT
DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN

 

-114-



--------------------------------------------------------------------------------

CONNECTION THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN
CONNECTION WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
SECURED PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY SECURED PARTY
WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK TO
ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE SECURED PARTIES ENTERING INTO THIS
AGREEMENT.

Section 12.12 Consent by the Secured Parties. Except as otherwise expressly set
forth herein to the contrary, if the consent, approval, satisfaction,
determination, judgment, acceptance or similar action (an “Action”) of any
Secured Party shall be permitted or required pursuant to any provision hereof or
any provision of any other agreement to which any Loan Party is a party and to
which any Secured Party has succeeded thereto, such Action shall be required to
be in writing and may be withheld or denied by such Secured Party, in its sole
discretion, with or without any reason, and without being subject to question or
challenge on the grounds that such Action was not taken in good faith.

Section 12.13 No Party Deemed Drafter. Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Agreement.

Section 12.14 Reinstatement; Certain Payments. If any claim is ever made upon
any Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Secured Party
and the Administrative Borrower, and if such Secured Party repays all or part of
such amount by reason of (i) any judgment, decree or order of any court or
administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Secured Party hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Secured Party.

Section 12.15 Indemnification.

(a) General Indemnity. In addition to each Loan Party’s other Obligations under
this Agreement, each Loan Party agrees to, jointly and severally, defend,
protect, indemnify and hold harmless each Secured Party and Wilmington and all
of their respective officers, directors, employees, attorneys, consultants and
agents (collectively called the “Indemnitees”) from and against any and all
losses, damages, liabilities, obligations, penalties, fees, reasonable costs and
expenses (including, without limitation, reasonable attorneys’ fees, costs and
expenses) incurred by such Indemnitees, whether prior to or from and after the
Effective Date, whether direct, indirect or consequential, as a result of or
arising from

 

-115-



--------------------------------------------------------------------------------

or relating to or in connection with any of the following: (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) the financing transactions
contemplated by this Agreement or the other Loan Documents or by any document
executed in connection with the transactions contemplated by this Agreement or
the other Loan Documents, (iii) any Agent’s or any Lender’s furnishing of funds
to the Borrowers or any L/C Issuer’s issuing of Letters of Credit for the
account of the Borrowers under this Agreement or the other Loan Documents,
including, without limitation, the management of any such Loans or the Letter of
Credit Obligations, or (iv) any claim, litigation, investigation or proceeding
relating to any of the foregoing, whether or not any Indemnitee is a party
thereto (collectively, the “Indemnified Matters”); provided, however, that the
Loan Parties shall not have any obligation to any Indemnitee under this
subsection (a) for any Indemnified Matter caused by the gross negligence or
willful misconduct of such Indemnitee, as determined by a final judgment of a
court of competent jurisdiction.

(b) Environmental Indemnity. Without limiting Section 12.15(a) hereof, each Loan
Party agrees to, jointly and severally, defend, indemnify, and hold harmless the
Indemnitees against any and all Environmental Liabilities and Costs arising out
of (i) any Releases or threatened Releases (x) at any property presently or
formerly owned or operated by any Loan Party or any Subsidiary of any Loan
Party, or any predecessor in interest, or (y) of any Hazardous Materials
generated and disposed of by any Loan Party or any Subsidiary of any Loan Party,
or any predecessor in interest; (ii) any violations of Environmental Laws;
(iii) any Environmental Action relating to any Loan Party or any Subsidiary of
any Loan Party, or any predecessor in interest; (iv) any personal injury
(including wrongful death) or property damage (real or personal) arising out of
exposure to Hazardous Materials used, handled, generated, transported or
disposed by any Loan Party or any Subsidiary of any Loan Party, or any
predecessor in interest; and (v) any breach of any warranty or representation
regarding environmental matters made by the Loan Parties in Section 6.01(r) or
the breach of any covenant made by the Loan Parties in Section 7.01(j).
Notwithstanding the foregoing, the Loan Parties shall not have any obligation to
any Indemnitee under this subsection (b) regarding any potential environmental
matter covered hereunder which is caused by the gross negligence or willful
misconduct of such Indemnitee, as determined by a final judgment of a court of
competent jurisdiction.

(c) The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees are chargeable against the Loan Account. To the
extent that the undertaking to indemnify, pay and hold harmless set forth in
this Section 12.15 may be unenforceable because it is violative of any law or
public policy, each Loan Party shall, jointly and severally, contribute the
maximum portion which it is permitted to pay and satisfy under applicable law,
to the payment and satisfaction of all Indemnified Matters incurred by the
Indemnitees. The indemnities set forth in this Section 12.15 shall survive the
repayment of the Obligations and discharge of any Liens granted under the Loan
Documents.

Section 12.16 Omega as Agent for Loan Parties. Each Loan Party hereby
irrevocably appoints Omega as the borrowing agent and attorney-in-fact for the
Loan Parties (the “Administrative Borrower”) which appointment shall remain in
full force and effect unless and until the Agents shall have received prior
written notice signed by all of the Loan Parties that

 

-116-



--------------------------------------------------------------------------------

such appointment has been revoked and that another Borrower has been appointed
Administrative Borrower. Each Loan Party hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide to the Agents and receive
from the Agents all notices with respect to Loans obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement and
(ii) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral of the Loan Parties in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Loan Parties in order to utilize the collective borrowing
powers of the Loan Parties in the most efficient and economical manner and at
their request, and that none of the Secured Parties and Wilmington shall incur
liability to the Loan Parties as a result hereof. Each of the Loan Parties
expects to derive benefit, directly or indirectly, from the handling of the Loan
Account and the Collateral in a combined fashion since the successful operation
of each Loan Party is dependent on the continued successful performance of the
integrated group. To induce the Secured Parties to do so, and in consideration
thereof, each of the Loan Parties hereby jointly and severally agrees to
indemnify the Indemnitees and hold the Indemnitees harmless against any and all
liability, expense, loss or claim of damage or injury, made against such
Indemnitee by any of the Loan Parties or by any third party whatsoever, arising
from or incurred by reason of (a) the handling of the Loan Account and
Collateral of the Loan Parties as herein provided, (b) any Secured Party or
Wilmington relying on any instructions of the Administrative Borrower, or
(c) any other action taken by any Secured Party or Wilmington hereunder or under
the other Loan Documents.

Section 12.17 Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including, without limitation, the
Closing Fee, the Loan Servicing Fee, the Unused Line Fee and the Letter of
Credit Fee, shall at all times be ascertained from the records of the Agents,
which shall be conclusive and binding absent manifest error.

Section 12.18 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Secured Party, Wilmington and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Lender, and any assignment by any Lender shall be
governed by Section 12.07 hereof.

Section 12.19 Interest. It is the intention of the parties hereto that each
Secured Party shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Secured Party under laws applicable to it
(including the laws of the United States of America and the State of New York or
any other jurisdiction whose laws may be mandatorily applicable to such Secured
Party notwithstanding the other provisions of this Agreement), then, in that
event, notwithstanding anything to the contrary in this Agreement or any other
Loan Document or any agreement entered into in connection with or as security
for the Obligations, it is agreed as

 

-117-



--------------------------------------------------------------------------------

follows: (i) the aggregate of all consideration which constitutes interest under
law applicable to any Secured Party that is contracted for, taken, reserved,
charged or received by such Secured Party under this Agreement or any other Loan
Document or agreements or otherwise in connection with the Obligations shall
under no circumstances exceed the Highest Lawful Rate, any excess shall be
canceled automatically and if theretofore paid shall be credited by such Secured
Party on the principal amount of the Obligations (or, to the extent that the
principal amount of the Obligations shall have been or would thereby be paid in
full, refunded by such Secured Party to the Borrowers); and (ii) in the event
that the maturity of the Obligations is accelerated by reason of any Event of
Default under this Agreement or otherwise, or in the event of any required or
permitted prepayment, then such consideration that constitutes interest under
law applicable to any Secured Party may never include more than the Highest
Lawful Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically by such Secured Party, as applicable,
as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited by such Secured Party, as applicable, on the principal amount
of the Obligations (or, to the extent that the principal amount of the
Obligations shall have been or would thereby be paid in full, refunded by such
Secured Party to the Borrowers). All sums paid or agreed to be paid to any
Secured Party for the use, forbearance or detention of sums due hereunder shall,
to the extent permitted by law applicable to such Secured Party, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the Highest Lawful Rate. If at any time and from time
to time (x) the amount of interest payable to any Secured Party on any date
shall be computed at the Highest Lawful Rate applicable to such Secured Party
pursuant to this Section 12.19 and (y) in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Secured
Party would be less than the amount of interest payable to such Secured Party
computed at the Highest Lawful Rate applicable to such Secured Party, then the
amount of interest payable to such Secured Party in respect of such subsequent
interest computation period shall continue to be computed at the Highest Lawful
Rate applicable to such Secured Party until the total amount of interest payable
to such Secured Party shall equal the total amount of interest which would have
been payable to such Secured Party if the total amount of interest had been
computed without giving effect to this Section 12.19.

For purposes of this Section 12.19, the term “applicable law” shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Secured Parties, on the other, that
lawfully permits the charging and collection of the highest permissible, lawful
non-usurious rate of interest on such loan transaction and this Agreement,
including laws of the State of New York and, to the extent controlling, laws of
the United States of America. The right to accelerate the maturity of the
Obligations does not include the right to accelerate any interest that has not
accrued as of the date of acceleration.

Section 12.20 Confidentiality. Each Secured Party agrees (on behalf of itself
and each of its affiliates, directors, officers, employees and representatives)
to use reasonable precautions to keep confidential, in accordance with its
customary procedures for handling confidential information of this nature and in
accordance with safe and sound practices of comparable commercial finance
companies, any information supplied to it by the Loan Parties pursuant to this
Agreement or the other Loan Documents which is identified in writing by the Loan
Parties as being confidential at the time the same is delivered to such Person
(which at the

 

-118-



--------------------------------------------------------------------------------

time is not, and does not thereafter become, publicly available or available to
such Person from another source not known to be subject to a confidentiality
obligation to such Person not to disclose such information), provided that
nothing herein shall limit the disclosure of any such information (i) to the
extent required by statute, rule, regulation or judicial process, (ii) to
counsel for any Secured Party, (iii) to examiners, auditors or accountants,
(iv) in connection with any litigation to which any Secured Party is a party or
(v) to any assignee or participant (or prospective assignee or participant) so
long as such assignee or participant (or prospective assignee or participant)
first agrees, in writing, to be bound by confidentiality provisions similar in
substance to this Section 12.20. Notwithstanding the foregoing, each Secured
Party may disclose to any and all Persons, without limitation of any kind, the
tax treatment and tax structure of the financing contemplated by this Agreement,
and all materials of any kind (including opinions or other tax analyses) that
are provided to any Secured Party relating to such tax treatment and tax
structure. Each Secured Party agrees that, upon receipt of a request or
identification of the requirement for disclosure, it will make reasonable
efforts to keep the Loan Parties informed of such request or identification;
provided that each Loan Party acknowledges that each Secured Party may make
disclosure as required or requested by any Governmental Authority or
representative thereof and that each Secured Party may be subject to review by
regulatory agencies and may be required to provide to, or otherwise make
available for review by, the representatives of such agencies any such
non-public information.

Section 12.21 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-119-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

BORROWERS: OMEGA PROTEIN CORPORATION By:   /s/ Joseph L. von Rosenberg III  
Name: Joseph L. von Rosenberg III   Title: President and Chief Executive Officer

 

OMEGA PROTEIN, INC. By:   /s/ Joseph L. von Rosenberg III   Name: Joseph L. von
Rosenberg III   Title: President and Chief Executive Officer

 

GUARANTORS: OMEGA SHIPYARD, INC. By:   /s/ Joseph L. von Rosenberg III   Name:
Joseph L. von Rosenberg III   Title: Vice President

 

OMEGA INTERNATIONAL DISTRIBUTION COMPANY By:   /s/ Joseph L. von Rosenberg III  
Name: Joseph L. von Rosenberg III   Title: President and Chief Executive Officer

 

Signature Page to Omega Financing

Agreement



--------------------------------------------------------------------------------

OMEGA INTERNATIONAL MARKETING COMPANY By:   /s/ Joseph L. von Rosenberg III  
Name: Joseph L. von Rosenberg III   Title: President and Chief Executive Officer

 

PROTEIN FINANCE COMPANY By:   /s/ Joseph L. von Rosenberg III   Name: Joseph L.
von Rosenberg III   Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

COLLATERAL AGENT, ADMINISTRATIVE AGENT AND LENDER: ABLECO FINANCE LLC By:   /s/
Daniel E. Wolf   Name: Daniel E. Wolf   Title: Senior Vice President

 

Signature Page to Omega Financing

Agreement



--------------------------------------------------------------------------------

L/C ISSUER AND LENDER: WACHOVIA BANK, NATIONAL ASSOCIATION By:   /s/ Casimir
Mazurkiewicz   Name: Casimir Mazurkiewicz   Title: Director

 

Signature Page to Omega Financing

Agreement



--------------------------------------------------------------------------------

LENDER:

A3 FUNDING LP, a Cayman Islands

exempted limited partnership

By:   A3 Fund Management LLC,   its General Partner By:   /s/ Daniel E. Wolf  
Name: Daniel E. Wolf   Title: Vice President

 

Signature Page to Omega Financing

Agreement